Exhibit 10.1

 

EXECUTION COPY

 

OFFICE LEASE

 

 

AMONG

 

 

WSC 1515 ARAPAHOE INVESTORS V, L.L.C.

“LANDLORD”

 

 

AND

 

 

BRIDGEPOINT EDUCATION, INC.,

ASHFORD UNIVERSITY, LLC, and

UNIVERSITY OF THE ROCKIES, LLC

“TENANT”

 

 

1515 Arapahoe Street

Denver, Colorado 80202

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

LEASE OF PREMISES; COMMON AREAS; LANDLORD’S WORK AND ALLOWANCES; PARKING

1

2.

TERM OF LEASE; EARLY ACCESS

5

3.

RENT; LETTER OF CREDIT

7

4.

EXPENSE AND TAX ADJUSTMENTS

9

5.

CHARACTER OF OCCUPANCY

16

6.

SERVICES AND UTILITIES

18

7.

QUIET ENJOYMENT

21

8.

MAINTENANCE AND REPAIRS

21

9.

ALTERATIONS AND ADDITIONS

21

10.

MECHANICS’ LIENS

23

11.

ENTRY BY LANDLORD

23

12.

INSURANCE

23

13.

WAIVER OF CLAIMS; INDEMNITY; LIMITATIONS ON LIABILITY

25

14.

DAMAGE BY FIRE OR OTHER CASUALTY

26

15.

CONDEMNATION

27

16.

ASSIGNMENT AND SUBLETTING

28

17.

DEFAULT; REMEDIES

31

18.

HOLDING OVER

34

19.

SURRENDER AND NOTICE

34

20.

ESTOPPEL CERTIFICATES; SUBORDINATION AND ATTORNMENT; SNDA

35

21.

AUTHORITIES FOR ACTION AND NOTICES

36

22.

RULES AND REGULATIONS

37

23.

LANDLORD’S LIMITED RELOCATION RIGHTS

37

24.

BROKERAGE

38

25.

GENERAL PROVISIONS

38

26.

RIDER 1; MAJOR TENANT THRESHOLD

RIDER 1 – PAGE 1

27.

TEMPORARY SPACE; CONVERSION OPTION

RIDER 1 – PAGE 1

28.

ABATED RENT; CAP ON CONTROLLABLE OPERATING EXPENSES

RIDER 1 – PAGE 3

29.

OPTION TO RENEW

RIDER 1 – PAGE 4

30.

RIGHT OF FIRST OFFER

RIDER 1 – PAGE 6

31.

RIGHT OF FIRST REFUSAL

RIDER 1 – PAGE 7

32.

LIMITED CANCELLATION OPTION

RIDER 1 – PAGE 8

33.

LICENSE RIGHTS; SIGNAGE; TELECOMMUNICATIONS; GENERATOR PAD

RIDER 1 – PAGE 9

34.

TOWER NAMING RIGHTS

RIDER 1 – PAGE 13

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

ATTACHMENTS

 

RIDER 1

 

–

 

ADDITIONAL PROVISIONS

EXHIBIT “A-1” through “A-8”

 

–

 

DEPICTIONS OF THE PREMISES

EXHIBIT “B-1”

 

–

 

THE TURNKEY WORK LETTER

EXHIBIT “B-2”

 

–

 

THE ALLOWANCE WORK LETTER

EXHIBIT “B-3”

 

–

 

THE TENANT STANDARDS

EXHIBIT “C”

 

–

 

PARKING RULES AND REGULATIONS

EXHIBIT “D”

 

–

 

COMMENCEMENT DATE MEMORANDUM

EXHIBIT “E”

 

–

 

JANITORIAL SPECIFICATIONS

EXHIBIT “F”

 

–

 

FORM OF SNDA

EXHIBIT “G”

 

–

 

RULES AND REGULATIONS

EXHIBIT “H-1” and “H-2”

 

–

 

DEPICTIONS OF THE TEMPORARY SPACE

EXHIBIT “I”

 

–

 

THE SIGNAGE PLAN

SCHEDULE 5.1

 

–

 

GROUND FLOOR-SPECIFIC COVENANTS

 

iii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS OFFICE LEASE (this “Lease”) is made this 28th day of February, 2011 (the
“Effective Date”), by and among WSC 1515 ARAPAHOE INVESTORS V, L.L.C., a
Delaware limited liability company (“Landlord”), and BRIDGEPOINT
EDUCATION, INC., a Delaware corporation (“Bridgepoint”), ASHFORD UNIVERSITY,
LLC, an Iowa limited liability company (“Ashford”) and UNIVERSITY OF THE
ROCKIES, LLC, a Colorado limited liability company (“UoR” and, collectively with
Bridgepoint and Ashford, “Tenant”).

 

1.                                      LEASE OF PREMISES; COMMON AREAS;
LANDLORD’S WORK AND ALLOWANCES; PARKING.

 

1.1                               The Premises.

 

(a)                                  In consideration of the payment of Rent (as
defined below) and the keeping and performance by Tenant of the covenants and
agreements hereinafter set forth, Landlord hereby leases to Tenant, and Tenant
hereby rents from Landlord, the following premises (collectively, the
“Premises”) in the building located at 1515 Arapahoe Street, Denver, Colorado
80202 (the “Building”):

 

TOWER OF THE BUILDING

 

SUITE NUMBER

 

RENTABLE AREA

 

Tower II

 

600

 

17,407

 

Tower II

 

700

 

13,459

 

Tower III

 

100

 

10,801

 

Tower III

 

600

 

18,219

 

Tower III

 

700

 

18,289

 

Tower III

 

800

 

18,289

 

Tower III

 

900

 

18,289

 

Tower III

 

1000

 

18,289

 

Tower III

 

1100

 

18,289

 

 

 

 

 

 

 

 

 

TOTAL:

 

151,331

 

 

(b)                                 The Premises are more particularly depicted
on Exhibits “A-1” through “A-8”, inclusive, attached hereto and incorporated
herein.  As of the Effective Date, the Building consists of three (3) towers,
commonly known as “Tower I,” Tower II,” and “Tower III,” respectively.  The
Building, plazas, Common Areas (as defined below), other areas and
appurtenances, plus the land upon which the same are situated, are hereinafter
collectively sometimes called the “Building Complex.”

 

1.2                               Condition of Premises.

 

(a)                                  Tenant acknowledges that except as may be
expressly provided herein, if at all, neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises or the
Building Complex or with respect to the suitability of any part of the same for
the conduct of Tenant’s business.  Except as expressly set forth in
Section 1.2(b) below, the taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building Complex were at such
time in a good and sanitary order, condition and repair acceptable to Tenant.

 

(b)                                 Tenant shall notify Landlord in writing
within thirty (30) days after the later of Substantial Completion (as defined
below) of Landlord’s Turnkey Work (as defined below) or when Tenant first takes
possession of the Premises of any defects in the Premises or in the materials or
workmanship furnished by Landlord in completing Landlord’s Turnkey Work.  Except
for defects stated in such notice and for latent defects (which were not caused
or aggravated by Tenant) in the Premises

 

1

--------------------------------------------------------------------------------


 

which Tenant provides written notice of to Landlord prior to the first (1st)
anniversary of the Commencement Date (collectively, “Defects”), Tenant shall be
conclusively deemed to have accepted the Premises “AS IS” in the condition
existing on the date Tenant first takes possession, and to have waived all
claims relating to the condition of the Premises.  Landlord shall proceed
diligently to correct the Defects unless Landlord disputes the existence of any
such Defects.  Landlord shall not have any obligation to construct or install
any improvements or alterations or to pay for any such construction or
installation in or on the Premises or the Building Complex, except as may be
specifically stated in this Lease.

 

1.3                               Landlord’s Work; Landlord’s Lobby Work;
Landlord’s Exterior Building Work.

 

(a)                                  Landlord’s Turnkey Work.  Landlord agrees
to cause all portions of the Premises (other than the Ground Floor Premises (as
defined below)) to be completed in accordance with the Turnkey Work Letter
attached hereto as Exhibit “B-1” and made a part hereof (the “Turnkey Work
Letter”).  The real property improvements to be performed by Landlord pursuant
to the Turnkey Work Letter are referred to herein, collectively, as “Landlord’s
Turnkey Work”.

 

(b)                                 Landlord’s Ground Floor Work.

 

(i)                                  Landlord’s Ground Floor Work.  Landlord
agrees to cause the portions of the Premises located on ground level of the
Building (collectively, the “Ground Floor Premises”) to be completed in
accordance with the Allowance Work Letter attached hereto as Exhibit “B-2” and
made a part hereof (the “Allowance Work Letter”).  The real property
improvements to be performed by Landlord pursuant to the Allowance Work Letter
are referred to herein, collectively, as “Landlord’s Ground Floor Work”.

 

(ii)                              The Ground Floor Allowance.  Notwithstanding
anything in the Lease or the Allowance Work Letter to the contrary, in no event
shall Landlord be obligated to expend, pay or otherwise make disbursements
necessary to complete Landlord’s Ground Floor Work in a total amount which
exceeds [***] (the “Ground Floor Allowance”), based on [***] per square foot of
Rentable Area of the Ground Floor Premises.

 

(c)                                  Landlord’s Work.  Landlord’s Turnkey Work
and Landlord’s Ground Floor Work are referred to herein, collectively, as
“Landlord’s Work.”  Landlord’s Work shall be performed in accordance with all
Laws.

 

(d)                                 Furniture & Cabling Allowance.

 

(i)                                  The Furniture & Cabling Allowance. 
Landlord shall provide Tenant with an allowance (the “Furniture & Cabling
Allowance”) not to exceed [***] (based upon [***] per square foot of Rentable
Area in the Premises) to reimburse Tenant for Tenant’s actual, documented costs
of (A) purchasing and installing Tenant’s data and telecommunications cabling
which is to be used exclusively within the Premises (collectively, “Cabling
Costs”) and (B) purchasing furniture or furniture systems which are to be used
exclusively within the Premises (collectively, “Furniture Costs”).

 

(ii)                              Disbursement.  Landlord shall disburse the
Furniture & Cabling Allowance within thirty (30) days after Tenant’s written
demand or demands (which demand(s) shall be accompanied by actual invoices and
proof of payment for all amounts claimed and such other information as Landlord
shall reasonably require), but in no event earlier than thirty (30) days after
the Commencement Date.  If Tenant requests, and provided that all other
conditions set forth in this Section 1.3(d) have been satisfied, Landlord shall
disburse all or any portion of the Furniture and Cabling Allowance directly to
Tenant’s vendor(s).

 

(e)                                  Deadlines for Use.  Tenant must make its
demand for both the Ground Floor Allowance and the Furniture & Cabling Allowance
on or before December 31, 2012 (the “Disbursement Deadline”).  If Tenant fails
to demand the Ground Floor Allowance and/or Furniture & Cabling Allowance on or
before the Disbursement Deadline, Landlord shall have no obligation to provide
all or any portion of the Ground Floor Allowance or the Furniture & Cabling
Allowance to Tenant.  Time is of the essence of this Section 1.3.

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

(f)                                    Landlord’s Lobby Work.

 

(i)                                  Landlord shall, at Landlord’s sole cost and
expense, complete the following work in the Building’s lobby (collectively,
“Landlord’s Lobby Work”):

 

(1)                                  The existing black glass will have
back-coated white glass laid over the top.  The entire black anodized glass
entry will be moved out closer to the mall sidewalk and glass will all be
replaced with full height clear glass panels with no horizontal mullions — which
will increase the overall size of the entry lobby.  The overall new, exterior
canopy will provide street level presence and identity for the Building.  The
trim will be done in polished stainless steel.  A new security desk will be
relocated closer to the entry along with a new electronic directory kiosk.  The
concourse ceiling throughout will have overall fewer light fixtures but with
increased brightness.  This consists of removing the dark, perforated panels and
replaced with a reflective stretch, white fabric.  Ceilings will be painted
white.  Update/eliminate furniture and artwork as needed.  The existing stone
flooring and walls will remain in place.

 

(ii)                              Landlord shall, subject to Force Majeure (as
defined below), cause Landlord’s Lobby Work to be substantially completed on or
before January 31, 2012 (the “Lobby Deadline”).  In the event that Landlord’s
Lobby Work is not substantially completed on or before the Lobby Deadline, then
the Abated Rent Period (as defined in Rider 1 attached hereto) shall be extended
on a day-for-day basis for each day beyond the Lobby Deadline that Landlord’s
Lobby Work is not completed.

 

(g)                                 Landlord’s Common Area Restroom Work.

 

(i)                                  Landlord shall, at Landlord’s sole cost and
expense, complete the following work in the common area restrooms on the sixth
(6th) and seventh (7th) floors of Tower II (collectively, “Landlord’s Common
Area Restroom Work”):

 

(1)                                  Install building-standard improvements that
are substantially similar to the improvements in the common area restrooms in
Tower III.

 

(ii)                              Landlord shall, subject to Force Majeure,
cause Landlord’s Common Area Restroom Work on the seventh (7th) floor of Tower
II to be substantially completed on or before the date that is ten (10) weeks
after the Effective Date.  Landlord shall, subject to Force Majeure, cause
Landlord’s Common Area Restroom Work on the sixth (6th) floor of Tower II to be
substantially completed on or before August 1, 2011.

 

(h)                                 Landlord’s Exterior Building Work.

 

(i)                                  Landlord shall, at Landlord’s sole cost and
expense, complete the following work on the exterior of the Building
(collectively, “Landlord’s Exterior Building Work”):

 

(1)                                  Cleaning and refinishing the exterior
metal.

 

(ii)                              Landlord shall, subject to Force Majeure,
cause Landlord’s Exterior Building Work to be substantially completed on Tower
III on or before November 1, 2011, and to be substantially completed on Tower I
and Tower II on or before October 1, 2013.

 

(i)                                     Limitations.  Notwithstanding anything
in this Lease, the Turnkey Work Letter or the Allowance Letter to the contrary,
Landlord shall have no obligation to perform any portion of Landlord’s Work,
Landlord’s Lobby Work, Landlord’s Common Area Restroom Work or Landlord’s
Exterior Building Work, nor to provide or disburse any portion of the Ground
Floor Allowance or the Furniture & Cabling Allowance, so long as an Event of
Default is continuing under this Lease.

 

1.4                               Area of Premises.  The aggregate rentable area
of the Premises (the “Rentable Area of the Premises”) is 151,331 rentable square
feet.  Landlord and Tenant agree that, for all purposes of this Lease, the
Rentable Area of the Premises and the Rentable Area of the Building Complex (as
set forth in Section 4.1 below) are controlling and are not subject to revision
after the Effective Date, except as otherwise provided herein.  If the area of
the Premises is modified in the future from the area set forth in this
Section 1.4, Base Rent and other amounts that vary by the size of the Premises
(including, without limitation, Tenant’s Pro Rata Share (as defined below))
shall be appropriately adjusted.

 

3

--------------------------------------------------------------------------------


 

1.5                               Common Areas.  Tenant shall have, as
appurtenant to the Premises, non-exclusive rights to use in common with others
entitled thereto, subject to the terms and conditions of this Lease, (a) all
areas of the Building Complex made available by Landlord from time to time for
the general common use or benefit of the tenants of the Building Complex, and
their employees and invitees, or the public, as such areas may exist and may be
changed from time to time (collectively, the “Common Areas”) and (b) common
walkways necessary for access to the Building Complex, and no other appurtenant
rights or easements.  If the Premises include less than the entire rentable area
of any floor, the Common Areas shall include the common toilets and other common
facilities of such floor.  The Common Areas shall be at all times subject to the
exclusive control and management of Landlord, and Landlord shall have the right
at any time and from time to time to establish, modify and enforce reasonable,
non-discriminatory rules and regulations with respect to all the Common Areas. 
Landlord shall have the right (i) to change at any time and from time to time
the area, level, location and arrangement of the Common Areas and/or (ii) to
close all or any portion of the Common Areas to such extent as may, in
Landlord’s reasonable judgment, be legally sufficient to prevent a public
dedication thereof or the accrual of any rights therein to any person or the
public.  To the extent the Common Areas include parking areas, such reference
shall in no way be construed as giving Tenant any rights or privileges in
connection with such parking areas unless such rights or privileges are
expressly set forth herein.  To the extent allowed under Section 4 below, all
expenses incurred by Landlord in the maintenance and operation of the Common
Areas shall be permitted Operating Expenses (as defined below).

 

1.6                               Parking.

 

(a)                                  Grant of Parking Privileges.  Tenant shall
be entitled to utilize the following parking spaces (collectively, the “Parking
Spaces”) in the Building Complex’s parking garage (the “Parking Garage”), in
accordance with and subject to the terms of this Lease:

 

(i)                                  During the Lease Term, one (1) unassigned,
unreserved parking space per 900 rentable square feet of the Premises
(collectively, the “Unreserved Parking Spaces”) for parking at the Prevailing
Rates (as defined below);

 

(ii)                              During the Temporary Space Term (as defined in
Rider 1 attached hereto),  one (1) Unreserved Parking Space per 900 rentable
square feet of the Temporary Space (as defined in Rider 1 attached hereto) for
parking at the Prevailing Rates; and

 

(b)                                 Prevailing Rates.  The “Prevailing Rates”
mean base rates being charged from time to time by Landlord or the Parking
Garage’s parking operator to other tenants for similar parking rights without
consideration of any discounts, not to exceed prevailing market rates; provided,
however, prior to the fourth (4th) anniversary of the Commencement Date, the
Prevailing Rates shall not exceed [***] per month per Unreserved Parking Space.

 

(c)                                  General.  During the Temporary Space Term
and the Lease Term, Tenant shall have the right, subject to the terms and
conditions of this Lease, to use the Parking Spaces set forth in
Section 1.6(a) above for parking at the Prevailing Rates.  The locations and
type of parking shall be designated by Landlord or Landlord’s parking operator
from time to time.  Tenant agrees for itself and for its Responsible Parties (as
defined below) to comply with the parking rules and regulations listed on
Exhibit “C” attached hereto and with all reasonable and non-discriminatory
modifications and additions thereto which Landlord or Landlord’s parking
operator may make from time to time (collectively, the “Parking Rules and
Regulations”).  If, and only if Landlord determines that additional spaces are
available from time to time, Tenant shall have the right to use such spaces at
the Prevailing Rates on a month-to-month basis.  If from time to time Tenant
requests and Landlord agrees to mark any of the Parking Space as reserved for
Tenant’s use, Landlord shall use its commercially reasonable efforts to enforce
Tenant’s rights  All of the parking payments and charges provided in this Lease
and under the Parking Rules and Regulations shall be collectable as Additional
Rent under this Lease.

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Surrender and Re-Use of Parking Spaces. 
Tenant may, on not less than thirty (30) days notice to Landlord, surrender the
use of all or any of the Parking Spaces (each, a “Surrendered Parking Space”). 
If, following Tenant’s surrender of any Surrendered Parking Space, Tenant
desires to again use such Surrendered Parking Space, Landlord shall, on not less
than thirty (30) days written notice from Tenant, make such Surrendered Parking
Space available for Tenant’s use at the Prevailing Rates on a month-to-month
basis.  There is no limit on the number of times Tenant may surrender Parking
Spaces hereunder.  The intent is to allow Tenant to utilize, at its election, up
to the full number of allowable Parking Spaces in any given month.

 

(e)                                  Tenant’s Reserved Parking.  So long as an
Event of Default is not continuing, Tenant shall have the right to convert, on a
month-to-month basis, up to thirty (30) of Tenant’s Parking Spaces from
unreserved to reserved parking spaces.  All such reserved Parking Spaces shall
be within close proximity of the parking garage elevators, and shall be at a
premium rate of forty dollars ($40.00) per month in excess of the then-current
Prevailing Rates for Unreserved Parking Spaces.

 

(f)                                    Restrictions on Reserved Parking Spaces. 
So long as an Event of Default is not continuing, Landlord shall not designate
reserved parking spaces in the Parking Garage (for any party other than Tenant)
in a manner that would materially and adversely impact Tenant’s parking
privileges hereunder.

 

2.                                      TERM OF LEASE; EARLY ACCESS.

 

2.1                               Commencement Date.  The “Commencement Date” of
this Lease shall be the day after the date of Substantial Completion of the
Premises; provided, however, that (a) Substantial Completion of the portions of
the Premises located on ground level of the Building (collectively, the “Ground
Floor Premises”) shall not be a condition to the triggering of the Commencement
Date and (b) Substantial Completion of the portions of the Premises located on
the sixth (6th) floor of Tower II of the Building (collectively, “6th Floor
Tower II Premises”) shall not be a condition to the triggering of the
Commencement Date.  It is currently estimated that the Commencement Date will be
August 1, 2011 (the “Scheduled Commencement Date”).  Should the actual
Commencement Date be later than the Scheduled Commencement Date (as defined
below), the Expiration Date (as defined below) shall be extended by the same
period as the Commencement Date extended past the Scheduled Commencement Date. 
“Substantial Completion” (or any variation thereof) shall mean the substantial
completion of Landlord’s Turnkey Work, as evidenced by a certificate of the
architect or other representative of Landlord in charge of supervising
completion of the Premises and the issuance of a temporary or permanent
certificate of occupancy by appropriate governmental officials for the
Premises.  Substantial Completion shall be deemed to have occurred
notwithstanding a requirement to complete “punch list” or similar corrective
work.

 

2.2                               Lease Term.  The term of this Lease (the
“Lease Term”) shall commence at 12:01 a.m. on the Commencement Date and
terminate at 11:59 p.m. on July 31, 2021 (“Expiration Date”), unless sooner
terminated pursuant to this Lease.  The term “Lease Term” shall include any
renewal term expressly set forth in this Lease, if any, if the renewal option is
validly exercised in accordance with the terms and conditions of this Lease. 
The adjustments to Base Rent made pursuant to Section 3.1 below shall be made on
the first (1st) day of the month following the end of the twelfth (12th),
twenty-fourth (24th), thirty-sixth (36th), forty-eighth (48th), sixtieth (60th),
seventy-second (72nd), eighty-fourth (84th), ninety-sixth (96th), one hundred
eighth (108th) and one hundred twentieth (120th) full calendar months of the
Lease Term.

 

2.3                               Commencement Date Memorandum.  Promptly
following the Commencement Date, Landlord and Tenant shall execute a
commencement date memorandum, in the form of Exhibit “D” attached hereto (the
“Commencement Date Memorandum”), acknowledging that Tenant has accepted
possession of the Premises, and reciting the exact Commencement Date and
Expiration Date of this Lease.  The failure by either party, or both parties, to
execute the Commencement Date Memorandum shall not affect the rights or
obligations of either party hereunder.  The Commencement Date Memorandum, when
so executed and delivered, shall be deemed to be a part of this Lease

 

5

--------------------------------------------------------------------------------


 

2.4                               Failure to Give Possession; Tenant Delay.

 

(a)                                  If Landlord shall be unable to give
possession of the Premises on the Scheduled Commencement Date by reason of the
following: (i) the Building has not been sufficiently completed to make the
Premises ready for occupancy, (ii) Landlord’s Turnkey Work is not Substantially
Complete, (iii) the holding over or retention of possession of any tenant,
tenants or occupants, or (iv) for any other reason, then, except as otherwise
expressly set forth in Section 2.4(b) below, Landlord shall not be subject to
any liability for the failure to give possession on said date.  Under such
circumstances the Rent reserved and covenanted to be paid herein shall not
commence until the Premises (other than the Ground Floor Premises and the
6th Floor Tower II Premises) are made available to Tenant by Landlord, and no
such failure to give possession on the Scheduled Commencement Date shall affect
the validity of this Lease or the obligations of Tenant hereunder.  At the
option of Landlord to be exercised within thirty (30) days of the delayed
delivery of possession to Tenant, this Lease shall be amended so that the Lease
Term shall be extended by the period of time possession is delayed.

 

(b)                                 As used herein, the “Initial Delivery
Premises” means, collectively, (i) the portion of the Premises located on the
seventh (7th) floor of Tower II and (ii) not less than two (2) full floors of
any other portion of the Premises.  If Landlord fails to deliver possession of
the Initial Delivery Premises to Tenant on or before August 1, 2011 (the
“Delivery Deadline”) for any reason other than Force Majeure or Tenant Delays
(as defined in the Tenant Work Letter), then Tenant’s obligation to commence
paying Base Rent and Operating Expenses for the Initial Delivery Premises (but
not any other portion of the Premises) shall be delayed on a day-for-day basis
for each day beyond the Delivery Deadline that Landlord has not delivered
possession of the Initial Delivery Premises to Tenant.

 

(c)                                  The Premises shall be deemed to be ready
for Tenant’s occupancy and Substantially Complete in the event Landlord’s
Turnkey Work is Substantially Complete in fact, or if the delay in the
availability of the Premises for occupancy shall be due to any Tenant Delay
and/or default on the part of Tenant and/or its subtenant or subtenants.  In the
event of any dispute as to whether Landlord’s Turnkey Work is Substantially
Complete, the decision of Landlord’s architect shall be final and binding on the
parties.

 

2.5                               Early Entry.  Subject to the terms and
conditions of this Section 2.5, Tenant shall have the right, prior to the
Commencement Date, to enter and occupy those portions of the Premises that have
achieved Substantial Completion (each “Completed Space”).  Tenant’s right to
enter and occupy the applicable Completed Space shall commence on the date such
Completed Space achieves Substantial Completion and shall continue until the
Commencement Date (the “Early Entry Period”).  Tenant acknowledges and agrees
that, during the Early Entry Period, (a) any such early entry by Tenant shall be
at Tenant’s sole risk, (b) Tenant shall not unreasonably interfere with Landlord
or other tenants in the Building Complex, (c) Tenant shall comply with and be
bound by all provisions of this Lease during the Early Entry Period, except for
the payment of Base Rent and Operating Expenses, and (d) Tenant and its
Responsible Parties (as defined below) shall comply with all Laws (as defined
below) required to perform its work during the early entry on the Premises. 
Prior to entry upon any Completed Space, Tenant agrees to pay for and provide to
Landlord certificates evidencing the existence and amounts of liability
insurance carried by Tenant, which coverage must comply with the provisions of
this Lease relating to insurance.  Tenant agrees to indemnify, protect, defend
(with counsel selected by Landlord) and save the Landlord Parties (as defined
below) harmless from and against any and all Claims (as defined below) arising
out of the early entry, use, construction, or occupancy of the Completed Space
by Tenant or its Responsible Parties.    Notwithstanding anything in this
Section 2.5 to the contrary, if, at any time during the Early Entry Period,
Landlord reasonably determines that Tenant’s early access to any part of the
Completed Space will unreasonably interfere with the completion of Landlord’s
Work, then (i) Landlord may limit or otherwise restrict Tenant’s early access
rights and (ii) Tenant shall not, in connection with any early access, interfere
with the completion of Landlord’s Work.

 

6

--------------------------------------------------------------------------------


 

3.                                      RENT; LETTER OF CREDIT.

 

3.1                               Base Rent.  Tenant shall pay to Landlord, as
base rent for the Lease Term (“Base Rent”), as follows:

 

Months of the Lease
Term

 

Annual Rate per
Rentable Square Foot
(“Base Rental Rates”)

 

Annual Base Rent

 

Monthly Installment
of Base Rent

 

1 – 12**

 

   [***]**

 

   [***]**

 

   [***]**

 

13 – 24**

 

   [***]**

 

   [***]**

 

   [***]**

 

25 – 36

 

[***]

 

[***]

 

[***]

 

37 – 48

 

[***]

 

[***]

 

[***]

 

49 – 60

 

[***]

 

[***]

 

[***]

 

61 – 72

 

[***]

 

[***]

 

[***]

 

73 – 84

 

[***]

 

[***]

 

[***]

 

85 – 96

 

[***]

 

[***]

 

[***]

 

97 – 108

 

[***]

 

[***]

 

[***]

 

109 – 120

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------

**   Subject to abatement in accordance with the terms and conditions set forth
in Rider 1 attached hereto.

 

3.2                               Additional Rent.  Tenant shall pay all other
sums due under this Lease to Landlord (collectively, “Additional Rent”),
including, without limitation, Tenant’s Pro Rata Share of Operating Expenses as
set forth in Section 4 below.

 

3.3                               Covenant to Pay Rent.  Tenant agrees to pay to
Landlord at Landlord’s Rent Address specified in Section 3.5 below, or to such
other persons, or at such other places designated by Landlord, without any prior
demand therefor in immediately available funds and without any deduction or
offset whatsoever, Base Rent and Additional Rent due under this Lease
(collectively, “Rent”).  Base Rent shall be paid monthly in advance on the first
day of each month of the Lease Term, except that the first installment of Base
Rent shall be paid by Tenant to Landlord on or before the Effective Date.  Base
Rent shall be prorated for partial months within the Lease Term.  Unpaid Rent
shall accrue interest at the Default Rate (as defined below) from the date due
until paid.  Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.

 

3.4                               Default Rate; Late Charge.  Any Rent or other
amounts owing hereunder which are not paid when due shall accrue interest at the
rate of ten percent (10%) per annum (the “Default Rate”), from the date due
until received by Landlord.  In addition, in the event Landlord does not receive
any installment of Rent due under this Lease on the date due, Tenant shall pay
Landlord a late charge equal to five percent (5%) of the delinquent installment
of Rent (“Late Charge”).  The parties agree that the amount of such late charge
represents a reasonable estimate of the cost and expense that will be incurred
by Landlord in processing each delinquent payment of Rent by Tenant and that
such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder.  The parties further agree that
the payment of late charges and the payment of interest provided for herein are
distinct and separate from one another in that the payment of interest is to
compensate Landlord for its inability to use the money improperly withheld by
Tenant, while the payment of late charges is to compensate Landlord for its
additional administrative expenses in handling and processing delinquent
payments.  Notwithstanding anything in this Lease to contrary, Rent shall not
accrue interest at the Default Rate nor be subject to a Late Charge for the
first two (2) late payments in each calendar year of the Lease Term so long as
Tenant pays such amount within five (5) business days after Tenant’s receipt of
written notice that such amount has not been paid.

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

7

--------------------------------------------------------------------------------

 


 

3.5                               Landlord’s Rent Address.  Landlord’s address
for the payment of Rent shall be (“Landlord’s Rent Address”):

 

If by check:

WSC 1515 Arapahoe Investors V, LLC
5607 Paysphere Circle
Chicago, IL 60674

If by wire transfer:

BANK NAME:

Bank of America

Chicago, IL

866.904.7222

ABA NO.:

[***]

ACCOUNT NAME:

[***]

ACCOUNT NO.:

[***]

REFERENCE:

[***]

or at such other place(s) as Landlord shall designate in writing.

 

3.6                               Letter of Credit.  Within five (5) days after
full execution of the Lease, Tenant shall, at Tenant’s sole cost and expense,
deliver to Landlord an unconditional, irrevocable, standby letter of credit (the
“Letter of Credit”), in an amount equal to [***] (the “Letter of Credit
Amount”), with an expiration date no earlier than one year after the Effective
Date, in a form approved, in advance, by Landlord.

 

(a)                                  The Letter of Credit shall secure the full
and faithful performance of each provision of this Lease to be performed by
Tenant.  The Letter of Credit shall state on its face that, notwithstanding the
stated expiration date, the term of the Letter of Credit shall be automatically
renewed for successive, additional 1-year periods unless, at least forty-five
(45) days prior to any such date of expiration, the issuing bank shall have
given written notice to Landlord, by certified mail, return receipt requested at
Landlord’s notice addresses stated in this Lease or such other addresses as
Landlord shall have given to the issuing bank, that the Letter of Credit will
not be renewed.  The failure of Tenant to cause the Letter of Credit to be
renewed (or reissued by another financial institution), or replaced with cash or
a cash equivalent reasonably acceptable to Landlord, at least thirty (30) days
prior to the expiration thereof, shall constitute an Event of Default under this
Lease if not cured within five (5) days’ notice of such default.  The Letter of
Credit shall be issued by a financial institution acceptable to Landlord in its
reasonable discretion, which financial institution shall be a bank that accepts
deposits, maintains accounts, will negotiate letters of credit and whose
deposits are insured by the FDIC.  The Letter of Credit must be presentable in
Denver, Colorado, or, alternatively, must state on its face that it is
presentable via facsimile.  If there is an Event of Default by Tenant,
including, without limitation, Tenant’s failure to renew or replace the Letter
of Credit at least thirty (30) days prior to the expiration thereof (following
notice and applicable cure period), or if Tenant (or any Tenant Party (as
defined in Section 25.11 below)) has filed a voluntary petition under the
Federal Bankruptcy Code or an involuntary petition has been filed against Tenant
or any Tenant Party under the Federal Bankruptcy Code that is not dismissed
within sixty (60) days, Landlord may, without notice to Tenant, execute one or
more drafts on the Letter of Credit and apply all or any portion of the Letter
of Credit toward fulfillment of Tenant’s unperformed covenants and/or
obligations, including any Rent payable by Tenant that is not paid when due. 
If, as a result of any application or use by Landlord of all or any part of the
Letter of Credit, the amount of the Letter of Credit shall be less than the
Letter of Credit Amount, Tenant shall, within ten (10) business days thereafter,
provide Landlord with additional letter(s) of credit or cash deposits in an
amount equal to the deficiency, and any such additional (or replacement) letter
of credit shall comply with all of the provisions of this Section 3.6, and if
Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in Section 17 below, the same shall constitute an Event of
Default by Tenant.  After Tenant vacates the Premises, upon the expiration or
sooner termination of this Lease, Landlord shall return to Tenant the Letter of
Credit (and any unapplied cash balance of the Letter of Credit that had been
previously drawn upon) provided that Landlord may retain the Letter of Credit
(or previously drawn proceeds therefrom) until such time as any Rent due from
Tenant in accordance with this Lease has been determined and paid in full by
Tenant.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Tenant hereby waives the provisions of any
Law, now or hereafter in effect, which establish the time frame by which
Landlord must refund collateral or security for performance of a tenant’s
obligations under a lease.  Tenant agrees and acknowledges that Tenant has no
property interest whatsoever in the Letter of Credit or the proceeds thereof and
that, in the event Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of
Section 502(b)(6) of the Federal Bankruptcy Code.

 

(c)                                  Tenant acknowledges that Landlord has the
right to sell, mortgage or otherwise convey its interests in the Building
Complex and in this Lease.  Tenant agrees that in the event of any such sale,
mortgage or other transfer, Landlord shall have the right to transfer, assign
and/or endorse the Letter of Credit to a Superior Rights Holder or other
transferee or assignee and, if Landlord transfers all rights to the Building
Complex, Tenant shall look solely to the transferee for the return of the Letter
of Credit in accordance with the terms of this Lease, provided the transferee
has agreed in writing to be bound by terms of this Section 3.6.  Tenant agrees
further that, upon Landlord’s written request, it shall have the Letter of
Credit issued in favor of a Mortgagee or other transferee or assignee to be held
by any such party in accordance with the terms of this Lease.

 

3.7                               Tenant- or Lease-Specific Taxes.  Tenant shall
pay, or cause to be paid, before delinquency, any and all taxes levied or
assessed and which become payable during the Lease Term upon any of Tenant’s
income, leasehold improvements, equipment, furniture, fixtures and personal
property located at the Building Complex (including, without limitation, the
License Areas (as defined in Rider 1 attached hereto)).  In the event that any
or all of Tenant’s leasehold improvements, equipment, furniture, fixtures and
personal property shall be assessed and taxed with the Building Complex, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s share of such taxes within
thirty (30) days after delivery to Tenant by Landlord of a written statement
setting forth the amount of such taxes applicable to Tenant’s property.

 

4.                                      EXPENSE AND TAX ADJUSTMENTS.

 

4.1                               Definitions.  In addition to the terms
elsewhere defined in this Lease, the following terms shall have the following
meanings with respect to the provisions of this Lease:

 

(a)                                  “Base Operating Expenses” shall mean an
amount equal to the actual Operating Expenses for the Building Complex for
calendar year 2011.

 

(b)                                 “Rentable Area of the Building Complex”
shall mean all rentable space available for lease in the Building Complex, which
the parties agree is, as of the Effective Date, 550,440 square feet.  If there
is a change in the aggregate Rentable Area of the Premises, by mutual agreement,
and/or square footage of the Building Complex, as a result of an addition to the
Building, partial destruction thereof, modification to building design, or
similar circumstance which causes a reduction or increase thereto on a permanent
basis the affected area shall be measured in accordance with the 2010 Building
Owners and Managers Association Office Building Standard Method A (“BOMA”). 
Within thirty (30) days after the completion of the modification of the space,
Landlord’s space planner/architect shall measure the revised rentable and usable
square feet of the space in accordance with the provisions of this
Section 4.1(b) and the results thereof shall be presented to Tenant in writing. 
Tenant’s space planner/architect may review Landlord’s space planner/architect’s
determination of the number of rentable square feet and usable square feet of
the Building and Tenant may, within thirty (30) days after Tenant’s receipt of
Landlord’s space planner/architect’s written determination, object to such
determination by written notice to Landlord.  Tenant’s failure to deliver
written notice of such objection within said 30-day period shall be deemed to
constitute Tenant’s acceptance of Landlord’s space planner/architect’s
determination.  If Tenant objects to such determination, Landlord’s space
planner/architect and Tenant’s space planner/architect shall promptly meet and
attempt to agree upon the rentable and usable square footage of the Building. 
If Landlord’s space planner/architect and Tenant’s space planner/architect

 

9

--------------------------------------------------------------------------------


 

cannot agree on the rentable and useable square footage of the Building within
thirty (30) days after Tenant’s objection thereto, Landlord and Tenant shall
mutually select an independent third party space measurement professional to
field measure the Building pursuant to BOMA.  Such third party independent
measurement professional’s determination shall be conclusive and binding on
Landlord and Tenant.  Landlord and Tenant shall each pay one-half (½) of the
fees and expenses of the independent third party space measurement
professional.  If the Lease Term commences prior to such final determination,
Landlord’s determination shall be utilized until a final determination is made,
whereupon an appropriate adjustment, if necessary, shall be made retroactively,
and Landlord shall make appropriate payment (if applicable) to Tenant.  In the
event that pursuant to the procedure described in this Section 4.1(b), it is
determined that the square footage amounts shall be different from those set
forth in this Lease, all amounts, percentages and figures appearing or referred
to in this Lease based upon such incorrect amount shall be modified in
accordance with such determination.  If such determination is made, it will be
confirmed in writing by Landlord to Tenant.  Landlord’s Accountants, as said
term is hereinafter defined, shall make such adjustments in the computations as
shall be necessary to provide for any such change.

 

(c)                                  “Tenant’s Pro Rata Share” shall mean that
fraction, the numerator of which is the Rentable Area of the Premises (i.e.,
151,331 square feet) and the denominator of which is the Rentable Area of the
Building Complex (i.e., 550,440 square feet), and is equal to 27.5%.  At such
time, if ever, as any space is added to or subtracted from the Premises,
Tenant’s Pro Rata Share shall be increased or decreased accordingly. 
Notwithstanding the foregoing, in determining Tenant’s Pro Rata Share with
respect to Operating Expenses which are exclusively allocable to the office
portions of the Building Complex (e.g., janitorial services), Tenant’s Pro Rata
Share shall mean that fraction, the numerator of which is the Rentable Area of
the Premises and the denominator of which is the Rentable Area of the office
portions of the Building Complex.

 

(d)                                 “Lease Year” shall mean each calendar year
during the Lease Term, except that the first Lease Year and the last Lease Year
of the Lease Term may be a partial calendar year.

 

(e)                                  “Operating Expenses” shall mean all
operating expenses of any kind or nature which incurred or accrued in connection
with the ownership, operation, maintenance, management, repair and protection of
the Building Complex.  Operating Expenses shall include, but not be limited to:

 

(i)                                  All Taxes levied against the Building
Complex or otherwise incurred by Landlord.  “Taxes” means (A) all ad valorem
real property taxes and assessments levied against the Building Complex by any
governmental or quasi-governmental authority, including, without limitation, any
taxes, assessments, surcharges, or service or other fees of a nature not
presently in effect which shall hereafter be levied on the Building Complex as a
result of the use, ownership or operation of the Building Complex or for any
other reason, whether in lieu of or in addition to any current real estate taxes
and assessments (provided, however, that any Taxes which shall be levied on the
rentals of the Building Complex shall be determined as if the Building Complex
were Landlord’s only property) and (B) any and all so-called special
assessments, license tax, business license fee, business license tax, commercial
rental tax, levy, charge or tax, imposed by any authority having the direct
power to tax, including any city, county, state or federal government, or any
school, agricultural, lighting, water, drainage or other improvement or special
district thereof, against the Premises, the Building Complex, or against any
legal or equitable interest of Landlord therein.  Any expenses incurred by
Landlord in obtaining or attempting to obtain or negotiating a reduction of any
Taxes (including any interest due on such Taxes or on monies used to pay such
Taxes) shall be added to and included in the amount of any such Taxes.  Landlord
shall have no obligation to contest, object to or litigate the levying or
imposition of any Taxes and may settle, compromise, consent to, waive or
otherwise determine in its discretion any Taxes without the consent or approval
of Tenant.  Notwithstanding anything in this Lease to the contrary, in no event
shall Taxes include (1) gross taxes on rentals or (2) any federal, state or
local income taxes levied or assessed on Landlord, unless such taxes are a
specific substitute for real property taxes.  For the purposes of this Lease,
all Taxes shall be deemed payable in such number of installments as is permitted
by Law, whether or not actually so paid;

 

(ii)                              Costs of supplies, including, but not limited
to, the cost of all building-standard lighting as the same may be required from
time to time;

 

10

--------------------------------------------------------------------------------


 

(iii)                          Costs incurred in connection with obtaining and
providing energy for the Building Complex, including but not limited to costs of
propane, butane, natural gas, steam, electricity, solar energy and fuel oils,
coal or any other energy sources (collectively, “Energy Expenses”);

 

(iv)                            Costs of water and sanitary and storm drainage
services;

 

(v)                                Costs of janitorial and security services;

 

(vi)                            Costs of general maintenance and repairs,
including costs under HVAC and other mechanical maintenance contracts; and
repairs and replacements of equipment used in connection with such maintenance
and repair work;

 

(vii)                        Costs of maintenance and replacement of
landscaping; and costs of maintenance of parking areas (including, without
limitation, the Parking Garage), Common Areas, plazas and other areas used by
tenants of the Building Complex;

 

(viii)                    Insurance premiums, including fire and Special From
coverage, together with loss of rent endorsement, public liability insurance,
and any other insurance carried by Landlord on the Building Complex or any
component parts thereof (all of such insurance shall be in such amounts as may
be required by any Superior Rights Holder or as Landlord may reasonably
determine) (collectively, “Insurance Expenses”);

 

(ix)                            Labor costs, including wages and other payments,
costs to Landlord of workmen’s compensation and disability insurance, payroll
taxes, welfare fringe benefits and all legal fees and other costs or expenses
incurred in resolving any labor disputes;

 

(x)                                Professional building management fees which
shall in no event exceed three percent (3%) of Landlord’s gross revenue derived
from the Building Complex (collectively, “Management Fees”);

 

(xi)                            Legal, accounting, inspection, and other
consultation fees (including, without limitation, fees charged by consultants
retained by Landlord for services that are designed to produce a reduction in
Operating Expenses or to reasonably improve the operation, maintenance or state
of repair of the Building Complex) incurred in the ordinary course of operating
the Building Complex;

 

(xii)                        The costs of capital improvements and structural
repairs and replacements made in or to the Building Complex in order to conform
to changes in any Laws (“Required Capital Improvements”); and the costs of any
capital improvements and structural repairs and replacements designed primarily
to reduce Operating Expenses (“Cost Savings Improvements”).  The expenditures
for Required Capital Improvements shall be recovered by Landlord over the useful
life of such capital improvements, structural repairs or replacements (as
reasonably determined by Landlord’s Accountants).  The expenditures for Cost
Savings Improvements shall be recovered by Landlord over the shorter of: (A) the
useful life of such Cost Savings Improvements (as determined by Landlord’s
Accountants), or (B) a period based upon the savings realized in each such Lease
Year as the result of such Cost Savings Improvements, together with interest
thereon at the rate of eight percent (8%) per annum; and

 

(xiii)                    Costs incurred by Landlord or Landlord’s Accountants
in engaging experts or other consultants to assist them in making the
computations required hereunder.

 

(f)                                    “Operating Expenses” shall not include:

 

(i)                                  Costs of repairs or other work occasioned
by fire, windstorm or other casualty, condemnation or eminent domain (other than
the commercially reasonable deductible for applicable insurance).  Operating
Expenses will in any event exclude the deductible under any earthquake insurance
policy carried by Landlord.

 

(ii)                              Except for Management Fees, costs of
Landlord’s general corporate overhead and general administrative expenses and
costs associated with the operation of the business of the ownership of the
Complex or entities which constitute “Landlord,” Landlord’s managing agent or
any vendors or contractors, as distinguished from the costs of Building Complex
operations, including, but not limited to, costs of corporate accounting and
legal matters, costs of defending any lawsuits with any

 

11

--------------------------------------------------------------------------------


 

mortgagee, lender, ground lessor, broker, tenant, occupant or prospective tenant
or occupant, costs of selling, syndicating, financing, mortgaging or
hypothecating any of the Landlord’s interest in the Building Complex, costs of
disputes between Landlord and its employees and costs of disputes of Landlord
with Building management.

 

(iii)                          Attorneys’ fees, costs and disbursements and
other expenses associated with the defense of Landlord’s title to or interest in
the Building Complex or any part thereof or legal or other professional fees
incurred in connection with any real estate tax or assessment proceeding or
contest, except to the extent Landlord prevails in such proceeding or contest to
the economic benefit of Tenant and/or the other tenants of the Building Complex,
and then only to the extent Landlord receives such award and contributes it to
the reduction of Operating Expenses.

 

(iv)                            Costs of constructing the Building Complex or
any part thereof or reconstructing, modifying, altering or repairing any
portions of the Building Complex due to faulty construction (other than by
Tenant) or latent defects, or costs of correcting defects in the Building
Complex (including the fixtures and equipment appurtenant thereto or used
therein).  Costs for replacements or repairs resulting from inferior or
deficient workmanship, materials or equipment in the initial construction or
equipping of the Building Complex or alterations thereto, or which is covered by
insurance.  Costs of repair or replacement for any item to the extent covered by
a warranty.

 

(v)                                All costs (including permit, license and
inspection fees) incurred or cash consideration paid in renovating or otherwise
improving or decorating, painting or redecorating vacant space, storage space or
space used by Landlord, its agents, employees, vendors or contractors.

 

(vi)                            Landlord’s costs of electricity and other
utilities, items, benefits and services sold or provided to other tenants,
occupants, guests, clients, employees, vendors, contractors, invitees or other
third parties, which utilities, items, benefits and services are not standard
for the Building Complex or are not available to Tenant.

 

(vii)                        Except for Required Capital Improvements, all costs
incurred due to a violation by Landlord or any tenant or occupant of the terms
and conditions of any lease pertaining to the Building Complex or any part
thereof or due to the Building Complex or any part thereof (except the
Premises), being in violation of any valid, applicable building code, regulation
or law, whether now or hereafter enacted or in force.  Such exclusion shall
include, without limitation, fines, penalties, interest, cost of repairs,
replacement, alterations or improvements necessary to make the Building Complex
(except the Premises) comply with applicable past or present laws, such as,
without limitation, sprinkler installation or requirements under the Americans
with Disabilities Act.

 

(viii)                    Except for Management Fees, the costs of contract
services or overhead and profit increment for services provided by Landlord, or
paid to subsidiaries or affiliates of Landlord for services on or to the
Building Complex shall not be borne by Tenant, to the extent that the costs of
such services exceed competitive costs for such services rendered by persons or
entities of similar skill, competence and experience, other than a subsidiary or
affiliate of Landlord.

 

(ix)                            Any compensation paid to clerks, attendants or
other persons in concierge or commercial concessions, if any, operated for
profit by Landlord or its affiliates or agents.

 

(x)                                Rentals and other related expenses, if any,
incurred in leasing air conditioning systems, elevators or other equipment,
ordinarily considered to be of a capital nature, except for (A) equipment used
temporarily in connection with repairs and/or reasonable costs savings in
leasing of equipment which is used in providing janitorial services exclusively
to the Building Complex, and which equipment is not affixed to the Building
Complex and (B) Cost Savings Improvements.

 

(xi)                            Costs incurred in installing, operating and
maintaining any specialty service which is not necessary for Landlord’s
operation, repairs, maintenance, and providing of required services for the
Building and/or any associated parking facilities, including but not limited
to:  an observatory, broadcasting facilities (other than the Building’s life
support and security systems), luncheon club, sundry shop, cafeteria, retail
store, newsstand, flower service, dry cleaning service, auto detailing service,
shoe shine service, athletic or recreational club or helicopter pad.

 

12

--------------------------------------------------------------------------------


 

(xii)                        Any ground lease rental.

 

(xiii)                    Costs of (A) insurance not typically carried by a
reasonably prudent commercial office building landlord comparable to Landlord
and its Affiliates owning a commercial office building portfolio comparable to
that owned by Landlord and its Affiliates in quantity, size, type and quality (a
“Comparable Landlord”), (B) insurance premiums to the extent of any refunds
thereof and (C) insurance deductibles in excess of those not typically
maintained by a Comparable Landlord.

 

(xiv)                      Except for Management Fees, any costs representing an
amount paid to any person, firm, corporation or other entity as a result of a
non-competitive selection process, which is in excess of the fair market value
of such materials or services if said material or services had been rendered by
an unrelated comparably qualified third party on a competitive basis.

 

(xv)                          Any bad debt loss or expense, rent loss, or
reserves for bad debt or rent loss.

 

(xvi)                      Fines, penalties, late payment charges, principal and
interest, except to the extent such costs are attributable to Tenant’s breach
under this Lease.

 

(xvii)                  All costs incurred due to a breach, default or violation
by Landlord, Landlord’s managing agent or any tenants of the terms and
conditions of any agreement, contract, license, note, mortgage, deed of trust or
ground lease affecting all or any part of the Building Complex.

 

(xviii)              The cost of acquiring, leasing, installing or moving
sculptures, paintings and other objects of art, but excluding plants or trees
located in the Common Areas.

 

(xix)                      Any general or special assessment or assessment bonds
to the extent voluntarily prepaid by Landlord more than sixty (60) days in
advance of the date(s) such assessment are due.

 

(xx)                          Costs necessitated by or resulting from the
negligence or misconduct of Landlord, its agents, employees, vendors and/or
contractors.

 

(xxi)                      Costs of any “tap fees” or any sewer or water
connection fees for the benefit of any particular tenant in the Building
Complex.

 

(xxii)                  Costs of complying with Laws in effect prior to the date
hereof to the extent the Building Complex is not, as of the Effective Date, in
compliance therewith.

 

(xxiii)              Costs incurred (other than those for which Tenant is
responsible under this Lease) in connection with any environmental clean-up,
response action, or remediation on, in, under or about the Premises or the
Building Complex, except for costs customarily incurred in connection with the
disposal of any materials used in connection with repairs, maintenance or
replacements made to the Building Complex (e.g., battery and paint
disposal, etc.).

 

(xxiv)                Costs incurred in removing the property of former tenants
or other occupants of the Building Complex.

 

(xxv)                    Any expenses incurred by Landlord for use of any
portions of the Building Complex to accommodate events including, but not
limited to shows, promotions, kiosks, displays, filming, photography, private
events or parties, ceremonies, and advertising beyond the normal expenses
otherwise attributable to providing Building Complex services, such as lighting
and HVAC to such public portions of the Building Complex in normal Building
Complex operations during standard Building Complex hours of operation.

 

(xxvi)                Any entertainment, dining or travel expenses for any
purpose and the costs of any flowers, gifts, balloons, etc., provided to any
entity whatsoever, to include, but not limited to, Tenant, other tenants,
employees, vendors, contractors, prospective tenants and agents, except for
seasonal parties and promotions that are made available to all tenants of the
Building (“Seasonal Tenant Parties”).

 

(xxvii)            Any “validated” parking for any entity.

 

13

--------------------------------------------------------------------------------


 

(xxviii)        Any “above-standard” cleaning, including, but not limited to,
construction clean-up or special cleaning associated with parties/events and
specific tenant requirements in excess of service provided to Tenant.  This
exclusion applies to associated trash collection, removal, hauling and dumping.

 

(xxix)                Any unreasonable interior cleaning of vacant or unoccupied
office space or unfinished space.

 

(xxx)                    Any painting of areas which are not Common Areas or
which are visible from Common Areas or any public streets.

 

(xxxi)                The cost of providing additional cabling/wiring to the
Building Complex or the Building, except as required by Laws enacted after the
Effective Date.

 

(xxxii)            Costs attributable to any new or modified items or categories
of maintenance, operation or repair to the extent such new or modified items are
not included in the Base Year Operating Expenses.  Any new or modified items
incurred in the introductory year (grossed up to a full twelve (12) month period
in accordance with Section 4.4 below) shall be included in the Base Year
Operating Expenses (grossed up in accordance with Section 4.4 below) for the
purpose of calculating Operating Expenses in subsequent years.

 

(xxxiii)        Operating Expenses shall be “net” only and for that purpose
shall be deemed reduced by the amounts of any insurance reimbursement, other
reimbursement, recoupment, payment, discount, credit, reduction, allowance or
the like received by Landlord (other than through payments of Operating
Expenses) in connection with such Operating Expenses.

 

(xxxiv)          Costs of capital improvements, alterations and equipment,
except for Required Capital Improvements and Cost Savings Improvements.

 

(xxxv)              Marketing costs including leasing commissions, attorneys’
fees in connection with the negotiation and preparation of letters, deal memos,
letters of intent, leases, subleases and/or assignments, space planning costs,
and other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants or
other occupants of the Building.

 

(xxxvi)          Advertising and promotional expenditures (other than Seasonal
Tenant Parties), and costs of signs in or on the Building identifying the owner
of the Building or other tenants’ signs (other than the cost of ordinary,
routine maintenance of non-tenant signs).

 

(g)                                 “Landlord’s Accountants” shall mean that
individual or firm employed by Landlord from time to time to keep the books and
records for the Building Complex, and to prepare the federal and state income
tax returns for Landlord with respect to the Building Complex, all of which
books and records shall be certified to by an appropriate representative of
Landlord.

 

4.2                               Adjustment Mechanism.  During each Lease Year,
Tenant shall pay to Landlord, as Additional Rent, Tenant’s Pro Rata Share of
Operating Expenses for such Lease Year in excess of the Base Operating Expenses,
payable monthly, in advance, at the rate of one-twelfth (1/12) of Landlord’s
estimate thereof, on the same date and at the same place Base Rent is payable,
with an adjustment to be made between the parties at a later date as hereinafter
provided.  As soon as practicable following the end of any Lease Year, Landlord
shall submit to Tenant a statement (“Landlord’s Statement”) setting forth the
exact amount of the Operating Expenses for the Lease Year just completed and the
difference, if any, between the actual Tenant’s Pro Rata Share of the Operating
Expenses for the Lease Year just completed in excess of the Base Operating
Expenses and the total amount of the estimated payments of Tenant’s Pro Rata
Share of Operating Expenses which was paid in accordance with this Section 4.2
for such Lease Year.  Landlord’s Statement may also set forth the amount of the
estimated Operating Expenses reimbursement for the new Lease Year or Landlord
may provide such information in a separate statement issued to Tenant at such
earlier date to coincide with the start of the new Lease Year.  To the extent
that the actual Tenant’s Pro Rata Share of Operating Expenses in excess of the
Base Operating Expenses for any period covered by Landlord’s Statement is
greater than the estimated amounts previously paid by Tenant during the same
period, Tenant shall pay to Landlord the difference within thirty

 

14

--------------------------------------------------------------------------------


 

(30) days following receipt of Landlord’s Statement.  To the extent that the
actual Tenant’s Pro Rata Share of Operating Expenses for the period covered by
Landlord’s Statement is less than the estimated amount which Tenant previously
paid during such period, Landlord shall credit the excess against any sums then
owing or next coming due from Tenant to Landlord.  In addition, until Tenant
receives a statement indicating otherwise, Tenant’s monthly reimbursement for
the new Lease Year shall continue to be paid at the rate for the previous Lease
Year, but Tenant shall commence payment to Landlord of the monthly installments
of reimbursement on the basis of the new statement beginning on the first day of
the month following the month in which Tenant receives such statement.  If the
statement reflects a change in the monthly reimbursement amount such difference
shall be adjusted by increasing or decreasing the first monthly reimbursement
payment after the statement is given in order to bring the reimbursement amount
for the new Lease Year current as of such date.  Tenant’s obligation with
respect to Tenant’s Pro Rata Share of Operating Expenses shall survive the
expiration or early termination of this Lease, and subsequent to such expiration
or termination Tenant shall pay Tenant’s Pro Rata Share of the actual Operating
Expenses for the portion of the final Lease Year of this Lease during which
Tenant was obligated to pay such expenses.  If Tenant occupies the demised
Premises for less than a full calendar year during the first or last Lease Years
of the term hereof, Tenant’s Pro Rata Share for such partial year shall be
prorated based upon the number of calendar months and days during which Tenant
occupied the Premises.  Tenant shall pay its Pro Rata Share of any such
increases within thirty (30) days following receipt of notice thereof.

 

4.3                               Books and Records; Audit.  Landlord shall
maintain books and records showing Operating Expenses in accordance with sound
accounting and management practices, consistently applied.  Subject to the terms
and conditions of this Section 4.3, Tenant or its representative (which
representative shall be a certified public accountant licensed to do business in
the state in which the Property is located and whose primary business is
certified public accounting) shall have the right, for a period of two (2) years
following the date upon which Landlord’s Statement is delivered to Tenant, to
examine and audit (each, an “Audit”) Landlord’s books and records with respect
to the items in such Landlord’s Statements during normal business hours, upon
written notice, delivered at least three (3) business days in advance. If Tenant
does not object in writing to Landlord’s Statement within two (2) years after
Landlord’s delivery thereof, specifying the nature of the item in dispute and
the reasons therefor, then Landlord’s Statement shall be considered final and
accepted by Tenant.  Any amount due to Landlord as shown on Landlord’s
Statement, whether or not disputed by Tenant as provided herein shall be paid by
Tenant when due as provided above, without prejudice to any such written
exception.  Each Audit must be performed (a) at the location(s) where Landlord’s
books and records are maintained, (b) during normal business hours and (c) in a
manner that will not unreasonably interfere with Landlord’s business
activities.  Unless Landlord, in good faith, disputes the results of such Audit,
an appropriate adjustment shall be made between Landlord and Tenant to reflect
any overpayment of Operating Expenses for the Lease Year in question within
thirty (30) days.  Tenant agrees to pay the cost of any Audit; provided,
however, that if the Audit reveals that Landlord’s determination of the total
Operating Expenses for the Building Complex that was used as the basis of the
relevant Landlord Statement was in error in Landlord’s favor by more than four
percent (4%), then Landlord agrees to pay the actual, out-of-pocket costs of
such Audit incurred by Tenant (which costs must be determined on a reasonable
hourly basis, and not a percentage or contingent fee basis).  Tenant’s rights
under this Section 4.3 are subject to the following additional conditions:

 

(a)                                  There is no uncured Event of Default under
this Lease then in existence;

 

(b)                                 Each Audit shall be prepared by an
independent certified public accounting firm of recognized national or regional
standing using Generally Accepted Auditing Standards;

 

(c)                                  Each Audit shall commence within forty-five
(45) days after Landlord makes Landlord’s books and records available to
Tenant’s auditor and shall conclude within seventy-five (75) days after
commencement;

 

(d)                                 Tenant and its accounting firm shall treat
any Audit in a confidential manner and shall each execute a commercially
reasonable confidentiality agreement for Landlord’s benefit prior to commencing
the Audit;

 

15

--------------------------------------------------------------------------------


 

(e)                                  The accounting firm’s audit report shall,
at no charge to Landlord, be submitted in draft form for Landlord’s review and
comment before the final approved audit report is delivered to Landlord for
consideration by the accounting firm prior to submittal of the final audit
report; and

 

(f)                                    At the conclusion of any Audit, Tenant
and its employees, auditors and agents shall return all copies of supporting
documentation made in connection with such Audit.

 

4.4                               Partial Occupancy; Adjustments.  For purposes
of determining Operating Expenses (including, Base Operating Expenses), Landlord
shall make appropriate adjustments to the Operating Expenses for such Lease Year
to determine the amount of Operating Expenses that would have been paid or
incurred by Landlord had the Building Complex been 95% occupied, and the amount
so determined shall be deemed to have been the amount of Operating Expenses for
such Lease Year.  In the event that the Building Complex is not fully assessed
for all or a portion of any Lease Year, then Taxes shall be adjusted to an
amount which would have been payable in such year if the Building Complex had
been fully assessed.  Notwithstanding anything in this Lease to the contrary, if
another tenant within the Building Complex pays an expense category directly to
a supplier/vendor/municipality/provider, or reimburses Landlord for an entire
expense category, the denominator utilized in Tenant’s Pro Rata Share
calculation for that expense category shall, in Landlord’s reasonable judgment,
be adjusted by deducting the other tenant’s square footage from the Rentable
Area of the Building Complex for that expense category.  Furthermore, in making
any computations contemplated hereby, Landlord’s Accountants shall also be
permitted to make such adjustments and modifications to the provisions of this
Section 4 as shall be reasonably necessary to achieve the intention of the
parties hereto.

 

5.                                      CHARACTER OF OCCUPANCY.

 

5.1                               Permitted Use.

 

(a)                                  The Permitted Use.  The Premises are to be
used for general office use (the “Permitted Use”), and for no other use
whatsoever.  Except as expressly set forth in Section 5.1(b) below, the
following uses are expressly prohibited in the Premises:  schools, government
offices or agencies; personnel agencies; collection agencies; credit unions;
data processing, telemarketing or reservation centers; medical treatment and
health care; radio, television or other telecommunications broadcasting;
restaurants and other retail; customer service offices of a public utility
company; or any other purpose which would, in Landlord’s reasonable opinion,
impair the reputation or quality of the Building Complex, overburden any of the
Building systems, Common Areas or parking facilities (including any use which
would create a population density in the Premises which is in excess of the
density which is standard for the Building), impair Landlord’s efforts to lease
space or otherwise interfere with the operation of the Building Complex.

 

(b)                                 Permitted Ancillary Use.  Notwithstanding
the foregoing, the following ancillary uses are permitted in the Premises (each,
an “Ancillary Use”)

 

(i)                                  Tenant may, on weekends only, use portions
of the Premises for student use to support Tenant’s online graduate program (the
“Limited School Use”); provided, however, in no event shall the Limited School
Use exceed 100 students in the Building Complex at any given time;

 

(ii)                              Tenant may use portions of the Premises for
telemarketing and other similar support services that directly and exclusively
support Tenant’s business (“Telemarketing Use”); provided, however, in no event
shall Telemarketing Use occupy, in aggregate, more than 15% of the Rentable Area
of the Premises or more than fifty percent (50%) of any single floor.  As used
herein, the term telemarketing shall refer to the placement of cold, unsolicited
outgoing business solicitation telephone calls, as opposed to the type of
calling utilized in Tenant’s business, where Tenant’s employees place and
receive telephone calls with prospective students, which use shall be unlimited.

 

16

--------------------------------------------------------------------------------


 

This Section 5.1(b) is personal to Original Tenant (as defined in Rider 1) and
is not assignable.

 

(c)                                  Ground Floor-Specific Covenants; Continuous
Operations.  In addition to all other covenants set forth in this Lease, Tenant
shall, solely as it relates to the Ground Floor Premises, comply with each of
the covenants set for on Schedule 5.1 attached hereto and incorporated herein. 
Tenant shall, from and after the date which is sixty (60) days after the
Commencement Date (the “Opening Deadline”), and thereafter continuously during
the entire Lease Term, conduct and carry on Tenant’s business in the Ground
Floor Premises during the usual business hours of each and every business day as
is customary for businesses of like character in the area in which the Building
Complex is located; provided, however, that this provision shall not apply if
the Ground Floor Premises should be closed and the business of Tenant
temporarily discontinued therein on account of: (i) remodeling or renovation of
the Premises which is completed within sixty (60) days; (ii) Holidays (as
defined below), or (iii) converting the Premises to another use approved by
Landlord in accordance with Section 5.1(a) above, which conversion is completed
within one hundred twenty (120) days (provided, however, Tenant shall install
during the entire period of any such conversion, at Tenant’s sole cost and
expense, window film or other window treatment on the windows of the Ground
Floor Premises as reasonably required by Landlord).

 

5.2                               Prohibited Uses.  Tenant shall not occupy or
use the Premises (or permit the use or occupancy of the Premises) for any
purpose or in any manner which (a) is unlawful or in violation of any Law (as
defined below), (b) may be dangerous to persons or property or which may
increase the cost of, or invalidate, any policy of insurance carried on the
Building Complex or covering its operations, (c) is contrary to or prohibited by
the terms and conditions of this Lease or the Rules and Regulations (as defined
below), or (d) would tend to create or continue a nuisance.  As used in this
Lease, “Law” or “Laws” shall mean, collectively, all laws (including
Environmental Laws), ordinances, rules, regulations, other requirements, orders,
rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Building Complex,
the Premises or Tenant’s activities at the Premises and any covenants,
conditions or restrictions of record which affect all or any portion of the
Building Complex.

 

5.3                               Environmental Laws.

 

(a)                                  Definitions.  As used in this Lease,
(i) “Environmental Laws” shall mean all Laws governing the use, storage,
disposal or generation of any Hazardous Material, including the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, and
the Resource Conservation and Recovery Act of 1976, as amended, and
(ii) “Hazardous Material” shall mean (A) such substances, materials and wastes
which are or become regulated under any Environmental Law, which are classified
as hazardous or toxic under any Environmental Law and (B) explosives and
firearms, radioactive material, asbestos and polychlorinated biphenyls.

 

(b)                                 Tenant’s Obligations.  Tenant shall comply
with all Environmental Laws pertaining to Tenant’s occupancy and use of the
Premises and the License Areas, and concerning the proper storage, handling and
disposal of any Hazardous Material introduced to the Premises, the Common Areas
or the Building Complex by Tenant or other occupants of the Premises, or any of
their respective agents, contractors, employees, customers or invitees
(collectively, “Responsible Parties”).  Tenant shall not generate, store, handle
or dispose of any Hazardous Material in, on, or about the Building Complex
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion, except that such consent shall not be required to
the extent of Hazardous Material packaged and contained in office products for
consumer use in general business offices in quantities for ordinary day-to-day
use provided such use does not give rise to, or pose a risk of, exposure to or
release of Hazardous Material.

 

(c)                                  Landlord’s Obligations.  Landlord shall
comply with all Environmental Laws applicable to the Building other than those
to be complied with by Tenant pursuant to Section 5.3(b) above.  Landlord shall
indemnify, protect, defend and hold Tenant harmless from and against any and all
orders, penalties, fines, administrative actions, or other proceedings
(collectively, a “Compliance Obligation”) commenced by any governmental agency
including, without limitation, the United States Environmental Protection
Agency, as a result of the existence of any environmental condition in violation
of an Environmental Law that exists as of the Effective Date, on, under or at
the Premises and/or the Building (a “Pre-existing Condition”), except to the
extent that such Pre-existing Condition is caused or aggravated by the act or
omission of Tenant or any of Tenant’s Responsible Parties.  The indemnity
obligation of Landlord set forth in this Section 5.3(c) is limited to the
Compliance Obligations only and shall not include any damages or consequential
damages including, without limitation, loss of revenue or other losses incurred
by any party.

 

17

--------------------------------------------------------------------------------

 


 

(d)           Casualty Provisions.  If any Hazardous Material is released,
discharged or disposed of on or about the Building Complex and such release,
discharge or disposal is not caused by Tenant or its Responsible Parties, or a
Pre-existing Condition, such release, discharge or disposal shall be deemed a
casualty damage under Section 14 to the extent that the Premises are affected
thereby.

 

5.4          ADA.  Landlord and Tenant acknowledge and agree that the Americans
With Disabilities Act of 1990 (42 U.S.C §12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively, the “ADA”), establish requirements
for business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises and the Building Complex
depending on, among other things: (a) whether Tenant’s business is deemed a
“public accommodation” or a “commercial facility”, (b) whether such requirements
are “readily achievable”, and (c) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements.  The parties hereby
agree that (i) Landlord shall be responsible for ADA Title III compliance in the
Common Areas, except as otherwise provided below, (ii) Tenant shall be
responsible for ADA Title III compliance in the Premises, including any
leasehold improvements or other work to be performed in the Premises under or in
connection with this Lease (other than Landlord’s Work, for which Landlord shall
be responsible), (iii) Landlord may perform, or require that Tenant perform, and
Tenant shall be responsible for the cost of, ADA Title III “path of travel”
requirements triggered by Tenant Alterations in the Premises, and (iv) Landlord
may perform, or require Tenant to perform, and Tenant shall be responsible for
the cost of, ADA Title III compliance in the Common Areas necessitated by the
Building Complex being deemed to be a “public accommodation” instead of a
“commercial facility” as a result of Tenant’s use of the Premises.  Tenant shall
be solely responsible for requirements under Title I of the ADA relating to
Tenant’s employees.

 

6.             SERVICES AND UTILITIES.

 

6.1          Definitions.  The following terms shall have the following
meanings:

 

(a)           “After Hours Usage” means any use of HVAC services during hours
other than Ordinary Business Hours.  Charges for After Hours Usage are currently
$90.00 per hour for HVAC, but may be adjusted from time to time by Landlord in
its reasonable discretion, but shall not exceed the actual costs incurred by
Landlord as a result of After Hours Usage, as reasonably determined by
Landlord’s engineer, including, without limitation, (i) all costs of
supplementing the Building’s HVAC system and/or extending or supplementing any
electrical service, as Landlord determines is necessary, as a result of such
After Hours Usage and (ii) any actual additional and incremental wages paid to
personnel required for the operation and management of the After Hours Usage.

 

(b)           “Excess Usage” means any usage by Tenant of electricity (i) in an
amount in excess of Standard Electrical Usage and (ii) for Special Equipment.

 

(c)           “Holidays” means, collectively, New Year’s Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.

 

(d)           “HVAC” means heating, ventilation and air conditioning.

 

(e)           “Ordinary Business Hours” means 8:00 a.m. to 6:00 p.m. Monday
through Friday and 8:00 a.m. to 12:00 p.m. on Saturdays, Holidays excepted.

 

(f)            “Special Equipment” mean, collectively, (i) any equipment with
power requirements in excess of the Standard Electrical Capacity,
(ii) self-contained HVAC equipment, and (iii) equipment that requires the use of
self-contained HVAC units.

 

(g)           “Standard Electrical Capacity” means electrical service to the
Premises for Tenant’s standard office equipment (excluding Special Equipment)
and overhead lighting not to exceed five (5) watts per square foot of the
Rentable Area of the Premises per hour during Ordinary Business Hours.

 

18

--------------------------------------------------------------------------------


 

6.2          Landlord’s General Services.  Landlord shall, subject to the terms
and conditions of this Lease,  and in accordance with standards from time to
time prevailing for first-class office buildings in the greater Denver, Colorado
area:

 

(a)           furnish water to the Building for use in lavatories and drinking
fountains (and to the points of supply in the Premises if the tenant finish
plans for the Premises so provide);

 

(b)           furnish, during Ordinary Business Hours, such heated or cooled air
to the Premises as may, in the judgment of Landlord, be reasonably required for
the comfortable use and occupancy of the Premises;

 

(c)           provide general office janitorial service for the Premises on
Monday through Friday, excluding Holidays, substantially in accordance with the
janitorial specifications attached hereto as Exhibit “E”;

 

(d)           provide such window washing as may, in the judgment of Landlord,
be reasonably required which shall in no event be less than two (2) times per
year for exterior window washing and not less than one (1) time per year for
interior window washing;

 

(e)           provide, during Ordinary Business Hours, passenger elevators for
ingress to and egress from the Premises (at least one elevator shall be
available at all times); and

 

(f)            cause, twenty-four (24) hours a day, seven (7) days a week,
electric current to be supplied to the Premises for all of Tenant’s Standard
Electrical Usage.

 

6.3          Excess & After Hours Usage.  Tenant shall reimburse Landlord, as
Additional Rent, for costs incurred by Landlord for Excess Usage and for After
Hours Usage.  At any time and from time to time during the Lease Term, Landlord
may in its sole discretion install meters or other similar devices in the
Premises or the Building for the purpose of measuring the electricity or other
utilities supplied to the Premises.  If such meter or other device shows at any
time that utilities have been supplied to the Premises for which Landlord may
impose a charge as provided in this Section 6, then the cost of such meter or
similar device and the cost of installation thereof shall be borne by Tenant and
Tenant shall reimburse Landlord for such costs within thirty (30) days of
receipt of Landlord’s invoice thereof.  It is understood and agreed that After
Hours Usage shall be charged in one-hour increments with a minimum charge of two
(2) hours.  Tenant agrees to give Landlord at least one (1) hour notice during
Ordinary Business Hours (and at least four (4) hours notice outside Ordinary
Business Hours) prior to any After Hours Usage, and agrees that after hours HVAC
cannot be supplied to less than one full floor at a time.

 

6.4          Tenant’s Extra Janitorial Services.  If Tenant requires janitorial
services other than those required to be provided to other tenants of the
Building Complex generally, Tenant shall separately pay for such services
monthly as Additional Rent upon billing by Landlord, or Tenant shall, at
Landlord’s option, separately contract for such services with the same company
furnishing janitorial services to Landlord.  Notwithstanding the foregoing,
Tenant shall have the right, subject to Landlord’s prior written consent and to
such rules, regulations and requirements as Landlord may impose (including but
not limited to the requirement that such janitors belong to a trade union), to
employ Tenant’s own janitors to perform such additional services.  Landlord
shall be in no way responsible to Tenant for any loss of property from the
Premises, however occurring, or for any damage done to Tenant’s furniture or
equipment by the janitor or any of the janitor’s staff, or by any other person
or persons whomsoever.

 

6.5          Telecommunication Services.  All telegraph, telephone, and
communication connections which Tenant may desire shall be subject to Landlord’s
prior written approval, in Landlord’s sole discretion, and the location of all
wires and the work in connection therewith shall be performed by contractors
approved by Landlord and shall be subject to the direction of Landlord, except
that such approval is not required as to Tenant’s telephone equipment (including
cabling) within the Premises and from the Premises in a route designated by
Landlord to any telephone cabinet or panel provided (as existing or as installed
as part of Landlord’s Work, if any) on Tenant’s floor for Tenant’s connection to
the telephone cable serving the Building, so long as Tenant’s equipment does not
require connections different than or additional to those to the telephone
cabinet or panel provided.  Tenant shall be responsible for and shall pay all
costs incurred in connection with the installation of telephone cables and
communication wiring in the Premises, including any hook-up, access and
maintenance fees related to

 

19

--------------------------------------------------------------------------------


 

the installation of such wires and cables in the Premises and the commencement
of service therein, and the maintenance thereafter of such wire and cables; and
there shall be included in Operating Expenses for the Building Complex all
installation, removal, hook-up or maintenance costs incurred by Landlord in
connection with telephone cables and communication wiring serving the Building
which are not allocable to any individual users of such service but are
allocable to the Building Complex generally.  If Tenant fails to maintain all
telephone cables and communication wiring in the Premises and such failure
affects or interferes with the operation or maintenance of any other telephone
cables or communication wiring serving the Building, Landlord or any vendor
hired by Landlord may enter into and upon the Premises forthwith and perform
such repairs, restorations or alterations as Landlord deems necessary in order
to eliminate any such interference (and Landlord may recover from Tenant all of
Landlord’s costs in connection therewith).  At least sixty (60) days prior to
the Expiration Date, Landlord shall notify Tenant of those telecommunications
cables and other wiring installed by or on behalf of Tenant that Landlord will
require be removed (collectively, “Designated Cabling”).  No later than ten
(10) days after the Expiration Date, Tenant shall remove all Designated
Cabling.  If Tenant timely removes all Designated Cabling, Landlord shall,
within thirty (30) days after Landlord’s receipt of evidence that Tenant has
paid all out-of-pocket costs and expenses in connection with the removal of the
Designated Cabling (collectively, “Cabling Removal Costs”), reimburse Tenant for
fifty percent (50%) of such Cabling Removal Costs.  If Landlord fails to timely
remove all Designated Cabling, Tenant shall, within thirty (30) days after
Tenant’s receipt of evidence that Landlord has paid all Cabling Removal Costs,
reimburse Landlord for fifty percent (50%) of such Cabling Removal Costs. 
Tenant may elect to leave the Designated Cabling in place, in which event, upon
Landlord’s incurring of the Cabling Removal Costs, Tenant will reimburse
Landlord for fifty percent (50%) thereof.  Except as expressly set forth in
Section 6.6 below, Tenant agrees that neither Landlord nor any of its agents or
employees shall be liable to Tenant, or any of its Responsible Parties, for any
Claims because of any interruption, diminution, delay or discontinuance at any
time for any reason in the furnishing of any telephone or other communication
service to the Premises or the Building.  This Section 6.5 shall survive the
expiration or earlier termination of this Lease.

 

6.6          Delays in Furnishing Services.  The failure by Landlord to any
extent to furnish, or the interruption or the termination of utilities and
Building services identified in this Section 6, in whole or in part, resulting
from adherence to Laws, wear, use, repairs, improvements, alterations or any
other causes shall not render Landlord liable in any respect nor be construed as
an actual or constructive eviction of Tenant, nor give rise to an abatement of
Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement hereof.  Notwithstanding anything in this Section 6.6 to the contrary,
if (a) the Premises, or a material portion of the Premises, is made untenantable
for a period in excess of three (3) consecutive business days as a result of an
interruption of essential utility services, such as electricity,
telephone/telecommunication service, fire protection or water, that is a result
of Landlord’s negligence or willful misconduct or is otherwise within Landlord’s
reasonable control and (b) Tenant is unable to, and does not, conduct its normal
business operations in all or any material portion of the Premises as a result
thereof, then Tenant shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the fourth (4th) consecutive business
day of the service failure and ending on the day the service has been restored;
provided, however, that (i) the foregoing conditional abatement of Rent shall
not apply if the interruption of such utility service is a result of Tenant’s
negligence, willful misconduct or breach of this Lease and (ii) such abatement
shall be in proportion to the portion of the Premises which Tenant is unable to
use.  In no event, however, shall Landlord be liable to Tenant for any loss or
damage, direct or indirect, special or consequential, including loss of
business, arising out of or in connection with the failure of any such utility
services.  The foregoing provisions regarding interruption of utility services
shall not apply in case of damage to or destruction of the Premises, which shall
be governed by Section 14 of this Lease.

 

6.7          Supplemental Air Conditioning.  Whenever machines or equipment
which generate heat either as a prime purpose or as an incidental effect and
which affect the temperature otherwise maintained by the air conditioning system
are used by Tenant in the Premises, Landlord reserves the right to install
supplementary air conditioning units in the Premises, and the costs therefor,
including the costs of installation, operation and maintenance thereof, shall be
paid by Tenant as Additional Rent upon demand by Landlord.

 

20

--------------------------------------------------------------------------------


 

6.8          Conservation Programs.  Notwithstanding anything in this Lease to
the contrary, Landlord may institute, and Tenant shall comply with, such
policies, programs and measures as may be necessary, required, or expedient for
the conservation and/or preservation of energy or energy services, or as may be
necessary or required to comply with applicable codes, rules regulations or
standards.

 

6.9          Lighting Availability.  Subject to the terms and conditions of this
Lease (including, without limitation, Section 6.6 above), lighting shall be
available within all portions of the Premises twenty-four (24) hours a day,
seven (7) days a week throughout the Lease Term.

 

7.             QUIET ENJOYMENT.  Landlord covenants, in lieu of any implied
covenant of quiet possession or quiet enjoyment, that so long as Tenant is in
compliance with the covenants and conditions set forth in this Lease, Tenant
shall have the right to quiet enjoyment of the Premises without hindrance or
interference from Landlord or those claiming through Landlord, and subject to
the rights of the Building’s mortgagee(s) and/or ground lessor(s) (collectively,
“Superior Rights Holder”).

 

8.             MAINTENANCE AND REPAIRS.

 

8.1          Landlord’s Maintenance.  Subject to the provisions of Section 14
below, Landlord shall maintain in good order and condition and in accordance
with standards prevailing from time-to-time with Comparable Landlords, and make
necessary repairs and/or replacement to, the foundations, roofs and related
membrane, exterior walls, and the structural elements of the Building Complex,
the electrical, plumbing, HVAC, mechanical, communication, security and the fire
and life safety systems of the Building Complex and those corridors, washrooms
and lobbies in the Common Areas; provided, however, that (a) Landlord shall not
be responsible for the maintenance or repair of any floor or wall coverings in
the Premises or any of such systems which are located within the Premises and
are supplemental or special to the Building’s standard systems and (b) the cost
of performing any of said maintenance or repairs whether to the Premises or to
the Building Complex caused by the negligence of Tenant or its Responsible
Parties shall be paid by Tenant, subject to the waivers set forth in Section 12
below.  Landlord shall not be liable to Tenant for any expense, injury, loss or
damage resulting from work done in or upon, or in connection with the use of,
any other nearby building, land, street or alley.

 

8.2          Tenant’s Maintenance.  Subject to the provisions of Section 14
below, Tenant, at its sole cost and expense, shall make all necessary repairs to
the Premises and shall keep the Premises, all Tenant Additions (as defined
below) and Tenant’s License Property (as defined in Rider 1 attached hereto) in
good order, first-class condition and repair and in accordance with all Laws. 
Tenant shall not permit waste and shall promptly and adequately repair all
damages to the Premises and replace or repair all damaged or broken glass in the
interior of the Premises, fixtures or appurtenances.  Any repairs or maintenance
shall be completed with materials of similar quality to the original materials
and all such work to be completed under the supervision of Landlord.  Any such
repairs or maintenance shall be performed only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld, and
whose work will not cause or threaten to cause disharmony or interference with
Landlord or other tenants in the Building and their respective agents and
contractors performing work in or about the Building.  If Tenant fails to
perform any of its obligations set forth in this Section 8.2, Landlord may, in
its sole discretion and upon two (2) business days prior notice to Tenant
(except without notice in the case of emergencies), perform the same, and Tenant
shall pay to Landlord any costs or expenses incurred by Landlord upon demand.

 

9.             ALTERATIONS AND ADDITIONS.

 

9.1          Definitions.  As used in this Lease, the following terms shall have
the following meanings:

 

(a)           “Minor Alterations” shall mean Tenant Alterations which do not
require a building permit and which do not involve any of the structural
elements of the Building Complex, or any of the Building Complex’s systems,
including its electrical, mechanical, plumbing, security, HVAC, communication,
and fire and life safety systems.

 

21

--------------------------------------------------------------------------------


 

(b)           “Tenant Additions” shall mean, collectively, Landlord’s Work and
all Tenant Alterations.

 

(c)           “Tenant Alterations” shall mean all alterations, improvements,
additions, installations or construction in or to the Premises or any Building
systems serving the Premises (excluding Landlord’s Work).

 

9.2          Tenant Alterations.

 

(a)           Tenant shall not make or cause to be made any Tenant Alterations
in or to the Premises or any Building systems serving the Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, Tenant may, without Landlord’s prior written
consent, undertake Minor Alterations to the Premises so long as all other
requirements of this Section 9 are satisfied.  Prior to making any Tenant
Alterations, Tenant shall give Landlord ten (10) days prior written notice (or
such earlier notice as would be necessary pursuant to applicable Law) to permit
Landlord sufficient time to post appropriate notices of non-responsibility.  All
Tenant Alterations (but specifically excluding Minor Alterations) shall be
completed at such time and in such manner as Landlord may from time to time
reasonably designate, and only by contractors or mechanics approved by Landlord,
which approval shall not be unreasonably withheld; provided, however, that
Landlord may, in its sole discretion, specify the engineers and contractors to
perform all work relating to the Building’s systems (including the mechanical,
plumbing, security, HVAC, electrical, communication and the fire and life safety
systems in the Building Complex).  Tenant shall pay the cost of all Tenant
Alterations and the cost of decorating the Premises and any work to the Building
Complex occasioned thereby.  In connection with completion of any Tenant
Alterations, Tenant shall pay Landlord a construction fee at Landlord’s then
standard rate; provided, however, in no event shall Landlord’s construction fee
exceed five percent (5%) of the total hard construction cost of any
Landlord-contracted Tenant Alteration (or two percent (2%) of the total hard
construction cost of any Tenant-contracted Tenant Alteration), and Tenant shall
not be required to pay any construction fee in connection with Minor
Alterations.  Upon completion of Tenant Alterations other than Minor
Alterations, Tenant shall furnish Landlord with (i) contractors’ affidavits and
full and final waivers of lien and receipted bills covering all labor and
materials expended and used in connection therewith and such other documentation
reasonably requested by Landlord or any Superior Rights Holder and (ii) a
digitized set of plans and specifications for the Tenant Alterations.

 

(b)           Tenant agrees to complete all Tenant Alterations (i) in accordance
with all Laws and in accordance with Landlord’s standard construction rules and
regulations, and (ii) in a good and workmanlike manner, free of liens or
defects, and with the use of good grades of materials.  Prior to the
commencement of any Tenant Alterations (but specifically excluding Minor
Alterations), Tenant shall submit architectural plans and specifications and
such other documents in such form reasonably requested by Landlord, for
Landlord’s prior approval, which shall not be unreasonably withheld, delayed or
conditioned.  In no event shall such supervision or right to supervise by
Landlord nor shall any approvals given by Landlord under this Lease constitute
any warranty by Landlord to Tenant of the adequacy of the design, workmanship or
quality of such work or materials for Tenant’s intended use or of compliance
with the requirements of this Section 9 or impose any liability upon Landlord in
connection with the performance of such work.  Landlord’s approval is solely
given for the benefit of Landlord and neither Tenant nor any third party shall
have the right to rely upon Landlord’s approval of Tenant’s plans for any
purpose whatsoever.  Without limiting the foregoing, Tenant shall be responsible
for all elements of the design of Tenant’s plans (including, without limitation,
compliance with Laws, functionality of design, the structural integrity of the
design, the configuration of the Premises and the placement of Tenant’s
furniture, appliances and equipment), and Landlord’s approval of Tenant’s plans
shall in no event relieve Tenant of the responsibility for such design. 
Landlord shall have no liability or responsibility for any Claims alleged to
have been caused by the particular materials, whether building standard or
non-building standard, appliances or equipment selected by Tenant in connection
with any work performed by or on behalf of Tenant in the Premises.

 

9.3          Part of the Premises.  All Tenant Additions (whether installed by
Landlord or Tenant) shall, without compensation or credit to Tenant, become part
of the Premises and the property of Landlord at the time of their installation
and shall remain in the Premises, unless, pursuant to Section 19 below, Tenant
may remove them or is required to remove them at Landlord’s request.

 

22

--------------------------------------------------------------------------------


 

9.4          Other Conditions.  Tenant shall, upon request, furnish Landlord
with the names and addresses of all contractors and subcontractors and copies of
all contracts.  Landlord may, in the exercise of reasonable judgment, request
that Tenant provide Landlord with appropriate evidence of Tenant’s ability to
complete and pay for the completion of the Tenant Alterations.  If Landlord
authorizes persons requested by Tenant to perform any Tenant Alterations, then,
prior to the commencement of any such work, Tenant shall, upon request, deliver
to Landlord certificates issued by insurance companies qualified to do business
in the State of Colorado, evidencing that Workmen’s Compensation, public
liability insurance and property damage insurance, all in amounts, with
companies and on forms satisfactory to Landlord, are in force and effect and
maintained by all contractors and subcontractors engaged by Tenant to perform
such work.  All Tenant Alterations, repair and maintenance work shall be
performed in such a manner as not to interfere with, delay, or impose any
additional expense upon Landlord in the maintenance or operation of the Building
or upon other tenants’ use of their premises.  Tenant agrees that it will not,
either directly or indirectly, use any contractors and/or materials if their use
will create any difficulty, whether in the nature of a labor dispute or
otherwise, with other contractors and/or labor engaged by Tenant or Landlord or
others in the construction, maintenance and/or operation of the Building or any
part thereof.

 

10.          MECHANICS’ LIENS.  Tenant shall pay or cause to be paid all costs
for work done by Tenant or caused to be done by Tenant on the Premises of a
character which will or may result in liens on Landlord’s interest therein. 
Tenant will keep the Premises and the Building Complex free and clear of all
mechanics’ liens and other liens on account of work done or claimed to have been
done for Tenant or persons claiming under it.  Tenant hereby agrees to
indemnify, defend and hold the Landlord Parties harmless from and against all
Claims incurred on account of any liens of any nature whatsoever, including lien
claims of laborers, materialmen, or others for work actually or allegedly
performed for, or for materials or supplies actually or allegedly furnished to
Tenant or persons claiming under Tenant.  If Tenant shall be in default in
paying any charge for which a mechanics’ lien or suit to foreclose the lien has
been recorded or filed, and Tenant shall not have caused the same to be bonded
over or released of record within thirty (30) days after Landlord’s written
demand, Landlord may (but without being required to do so) pay such lien or
claim and any costs, and the amount so paid, together with reasonable attorney’s
fees incurred in connection therewith, shall be immediately due from Tenant to
Landlord as Additional Rent.

 

11.          ENTRY BY LANDLORD.  Landlord and its agents shall have the right to
enter the Premises for the purpose of (a) examining or inspecting the same,
(b) supplying janitorial services and any other services to be provided by
Landlord or Tenant hereunder (each, a “Service Obligation”), (c) showing the
same to prospective purchasers or, during the last eighteen (18) months of the
Lease Term, tenants of the Building Complex and (d) making such alterations,
repairs, improvements or additions to the Premises or to the Building Complex of
which they are a part as Landlord may deem necessary or desirable.  Except in
the event of emergency or for the purpose of providing a Service Obligation, all
such entries shall be at reasonable times upon reasonable advance notice to
Tenant.  If Tenant elects not be personally present to open and permit an entry
into the Premises at any time when such entry by Landlord is necessary or
permitted hereunder, Landlord may enter by means of a master key, without
liability to Tenant, except for any failure to exercise due care for Tenant’s
property and without affecting this Lease.  Any entry by Landlord shall not be
construed as a manifestation by Landlord of an intent to terminate this Lease.

 

12.          INSURANCE.

 

12.1        Tenant’s Insurance.  Tenant shall, at Tenant’s expense, maintain in
force during the Lease Term, the following insurance:

 

(a)           Commercial General Liability Insurance on a primary per location
basis and without any right of contribution from any insurance carried by
Landlord covering the Premises on an occurrence basis against all claims for
personal injury, bodily injury, death and property damage, including defense
costs and contractual liability covering the indemnification provisions in this
Lease, with coverage amounts in a combined single limit of Two Million and
No/100 Dollars ($2,000,000.00) per occurrence and in the aggregate;

 

23

--------------------------------------------------------------------------------


 

(b)           Workers’ Compensation and Employers’ Liability Insurance for an
amount of not less than One Million and No/100 Dollars ($1,000,000.00), both in
accordance with the Laws of the State of Colorado;

 

(c)           Special Form property insurance in an amount adequate to cover the
full replacement cost of all Tenant Additions, Tenant’s License Property, and
all improvements, betterments, equipment, installations, fixtures and contents
of the Premises in the event of loss;

 

(d)           Special Form causes of loss insurance covering business income in
an amount equal to six-months Rent;

 

(e)           In the event a motor vehicle is to be used by Tenant in connection
with its business operation from the Premises, Comprehensive Automobile
Liability Insurance coverage with limits of not less than One Million and No/100
Dollars ($1,000,000.00) combined single limit coverage against bodily injury
liability and property damage liability arising out of the use by or on behalf
of Tenant, its agents and employees in connection with this Lease, of any owned,
non-owned or hired motor vehicles; and

 

(f)            such other insurance or coverages (“Additional Insurance”) as
Landlord reasonably requires (provided, however, Landlord may only elect to
require Additional Insurance (i) twice during the Lease Term and (ii) if such
Additional Insurance is being required by other Comparable Landlords and is
available at commercially reasonable rates).

 

12.2        Form of Policies.  Each policy required to be maintained pursuant to
Section 12.1 shall (a) name Landlord, each Superior Rights Holder and the
Building’s property manager as additional insureds (except business income,
business auto, Workers’ Compensation and Employers’ Liability Insurance), (b) be
issued by one or more responsible insurance companies licensed to do business in
the State of Colorado with an A.M. Best rating of not less A-VIII and shall
otherwise be reasonably satisfactory to Landlord, (c) provide for deductible
amounts which, in no event, shall exceed $25,000 and (d) shall provide that such
insurance may not be canceled or materially amended without thirty (30) days’
prior written notice to Landlord.  Each policy of Special Form property
insurance required to be maintained pursuant to Section 12.1 shall provide that
the policy shall not be invalidated should the insured waive in writing prior to
a loss, any or all rights of recovery against any other party for losses covered
by such policies.  Tenant shall deliver to Landlord certificates of insurance of
all policies and renewals thereof to be maintained by Tenant hereunder (i) not
less than ten (10) days prior to the Commencement Date, (ii) not less than ten
(10) days prior to the expiration date of each policy and (iii) within a
reasonable time after Landlord’s written request.

 

12.3        Landlord’s Insurance.  Landlord agrees to purchase and keep in full
force and effect during the Lease Term, as an Operating Expense, (a) insurance
on the Building Complex in amounts not less than one hundred percent (100%) of
the then full replacement cost (without depreciation) of the Building Complex
(above foundations and excluding Tenant Additions) against fire and such other
risks as may be included in standard forms of Special Form coverage insurance
reasonably available from time to time and (b) Commercial General Liability
Insurance covering the Building Complex on an occurrence basis against all
claims for personal injury, bodily injury, death and property damage with
coverage amounts in a combined single limit of Two Million and No/100 Dollars
($2,000,000.00) per occurrence and in the aggregate.  Neither Landlord’s
obligation to carry such insurance nor the carrying of such insurance shall be
deemed to be an indemnity by Landlord with respect to any claim, liability,
loss, cost or expense due, in whole or in part, to Tenant’s negligent acts or
omissions or willful misconduct.  Without obligation to do so, Landlord may, in
its sole discretion from time to time, carry insurance in amounts greater and/or
for coverage additional to the coverage and amounts set forth in this
Section 12.3.

 

12.4        Waiver of Subrogation.  Landlord and Tenant each hereby waive (to
the extent of insurance proceeds collected (or collectible, had the insurance
required by this Lease been maintained)) any and all rights of recovery, claim,
action or cause of action against the other, its agents, officers, or employees
for any damage that may occur to the Premises, Common Areas, the Building
Complex

 

24

--------------------------------------------------------------------------------


 

(including improvements) and/or any personal property of such party therein by
reason of any cause which is insured against under the terms of any insurance
policies referred to herein or self-insured, regardless of cause or origin,
including negligence.  The parties agree that no insurer shall hold any rights
of subrogation against such other party.  The parties agree that their
respective insurance policies shall be endorsed or otherwise written to provide
that no insurer shall hold any rights of subrogation against such other party.

 

13.          WAIVER OF CLAIMS; INDEMNITY; LIMITATIONS ON LIABILITY.

 

13.1        Waiver of Claims.

 

(a)           By Tenant.  Tenant releases Landlord, the Building’s property
manager, each Superior Rights Holder and each of their respective officers,
directors, members, managers, partners, affiliates, employees, agents and
representatives (together with Landlord, collectively, the “Landlord Parties”)
from, and waives all Claims for, damage to persons or property sustained by
Tenant resulting directly or indirectly from any existing or future condition,
defect, matter or thing in and about the Building Complex or the Premises or any
part of either or any equipment or appurtenance therein, or resulting from any
accident in or about the Building Complex, or resulting directly or indirectly
from any act or neglect of any tenant or occupant of the Building, except to the
extent caused by the grossly negligent or willful and wrongful act of any of the
Landlord Parties.  If any such damage, whether to the Premises or the Property
or any part of either, or whether to Landlord or to other tenants in the
Building Complex, results from any act or neglect of Tenant or its Responsible
Parties, Tenant shall be liable therefor and Landlord may, at Landlord’s option,
repair such damage and Tenant shall, upon demand by Landlord, as payment of
Additional Rent hereunder, reimburse Landlord within ten (10) days of demand for
the total cost of such repairs, in excess of amounts, if any, paid to Landlord
under insurance covering such damages.

 

(b)           By Landlord.  Notwithstanding anything in this Lease to the
contrary, Tenant shall not be liable to Landlord for Claims for damage to
persons or property sustained by Landlord, however caused, to the extent of
insurance proceeds that Landlord has recovered for such damage.

 

13.2        Indemnity.

 

(a)           By Tenant.  To the extent permitted by Law, Tenant hereby
indemnifies, and agrees to protect, defend and hold the Landlord Parties
harmless from and against any and all actions, claims, demands, liability, costs
and expenses, including attorneys’ fees and expenses for the defense thereof
(collectively, “Claims”), to the extent arising from (a) Tenant’s occupancy of
the Premises and/or Tenant’s use of the License Areas, (b) the undertaking by
Tenant of any Tenant Alterations or repairs to the Premises, (c) the conduct of
Tenant’s business on the Premises, (d) any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of Tenant to
be performed pursuant to the terms of this Lease, (e) the presence of any
Hazardous Material introduced to the Premises or the Building Complex by Tenant
or its Responsible Parties or (f) any negligence or willful act of Tenant or its
Responsible Parties, in or about the Premises or the Building Complex or any
part of either.  In case of any action or proceeding brought against the
Landlord Parties by reason of any such Claim, upon notice from Landlord, Tenant
covenants to defend such action or proceeding by counsel chosen by Landlord, in
Landlord’s sole discretion.  Landlord reserves the right to settle, compromise
or dispose of any and all actions, claims and demands related to the foregoing
indemnity.

 

(b)           By Landlord.  To the extent permitted by Law, Landlord hereby
indemnifies, and agrees to protect, defend and hold Tenant harmless from and
against any and all Claims occurring in the Common Areas, except to the extent
caused by the negligence or willful misconduct of Tenant or any of Tenant’s
Responsible Parties.  Landlord shall not be liable to Tenant for any damage by
or from any act or negligence of any co-tenant or other occupant of the
Building, or by any owner or occupant of adjoining or contiguous property.

 

25

--------------------------------------------------------------------------------


 

(c)           General.  The indemnifications in this Section 13.2 (i) shall
survive the expiration or earlier termination of this Lease, (ii) shall not
operate to relieve the indemnified party of liability to the extent such
liability is caused by the negligence or willful and wrongful act of the
indemnified party and (iii) are subject to and shall not diminish any waivers in
effect in accordance with Section 13.1 above. Further, the foregoing indemnity
is subject to and shall not diminish any waivers in effect in accordance with
Section 12.4 by Landlord, Tenant or either of their respective insurers.

 

13.3        Landlord’s Obligations on Sale of Building.  Tenant hereby agrees,
allows and permits Landlord to assign this Lease without Tenant’s consent.  The
term “Landlord”, as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners of the Building at the time in question.  In the event of
any transfer or transfers of the title to the Building, the Landlord herein
named (and in the case of any subsequent transfers or conveyances, the
then-grantor) shall be automatically released, from and after the date of such
transfer or conveyance, from all liability with respect to the performance of
any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed; provided, however, that the grantee assumes, in
writing, the duty to perform Landlord’s covenants and obligations hereunder from
and after the date of such transfer or conveyance.

 

13.4        Limitation on Liability.  Notwithstanding anything in this Lease to
the contrary, any liability of Landlord under this Lease shall be limited solely
to its interest in the Building Complex, and in no event shall any personal
liability be asserted against the Landlord Parties in connection with this Lease
nor shall any recourse be had to any other property or assets of the Landlord
Parties.  Tenant hereby waives any consequential damages, compensation or claims
for inconvenience or loss of business, rents, or profits as a result of such
injury or damage, whether or not caused by the willful and wrongful act of any
of the Landlord Parties.

 

14.          DAMAGE BY FIRE OR OTHER CASUALTY.

 

14.1        Substantial Untenantability.

 

(a)           If any fire or other casualty (whether insured or uninsured)
renders all or a substantial portion of the Premises or the Building Complex
untenantable, Landlord shall, with reasonable promptness after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration and shall, by notice (“Landlord’s Notice”),
advise Tenant (i) of such estimate and (ii) whether or not Landlord anticipates
that insurance proceeds will be sufficient to repair and restore such damage. 
If Landlord estimates that the amount of time required to substantially complete
such repair and restoration will exceed one hundred eighty (180) days from the
date such damage occurred (or that insurance proceeds will be insufficient to
repair and restore such damage), then Landlord, or Tenant if all or a
substantial portion of the Premises is rendered untenantable, shall have the
right to terminate this Lease as of the date of such damage upon giving written
notice to the other at any time within twenty (20) days after delivery of
Landlord’s Notice (the “Election Deadline”), provided that if Landlord so
chooses, Landlord’s Notice may also constitute such notice of termination.

 

(b)           Unless this Lease is terminated as provided in the preceding
subparagraph, Landlord shall, subject to Zoning laws and building codes then in
effect, proceed with reasonable promptness to repair and restore the Premises to
its condition as existed prior to such casualty.  Except as otherwise expressly
set forth in this Section 14.1, Landlord shall have no liability to Tenant, and
Tenant shall not be entitled to terminate this Lease if such repairs and
restoration are not in fact completed within the time period estimated by
Landlord so long as Landlord shall proceed with reasonable diligence to complete
such repairs and restoration.  Notwithstanding the foregoing, if such repairs
are initially estimated to take over two hundred seventy (270) days after the
Election Deadline to complete or if Landlord fails to substantially complete the
repairs and restoration within two hundred seventy (270) days after the Election
Deadline (subject to Force Majeure and reasonable delays for insurance
adjustments), then Tenant may, at any time prior to the substantial completion
of such repairs, terminate this Lease upon notice to Landlord.

 

(c)           Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage, whether carried by Landlord or Tenant, for
damages to the Premises, except for those proceeds of Tenant’s insurance of its
own personal property and equipment which would be removable by Tenant at the
Expiration Date.  All such insurance proceeds shall be payable to Landlord

 

26

--------------------------------------------------------------------------------


 

whether or not the Premises are to be repaired and restored; provided, however,
if this Lease is not terminated and the parties proceed to repair and restore
Tenant Additions at Tenant’s cost, to the extent Landlord received proceeds of
Tenant’s insurance covering Tenant Additions, such proceeds shall be applied to
reimburse Tenant for its cost of repairing and restoring Tenant Additions.

 

(d)           Notwithstanding anything to the contrary herein set forth: 
(i) Landlord shall have no duty pursuant to this Section 14 to repair or restore
any portion of any Tenant Additions or to expend for any repair or restoration
of the Premises or Building Complex amounts in excess of insurance proceeds paid
to Landlord and available for repair or restoration; and (ii) Tenant shall not
have the right to terminate this Lease pursuant to this Section if any damage or
destruction was caused by the act or neglect of Tenant or its Responsible
Parties.  Whether or not this Lease is terminated pursuant to this Section 14,
in no event shall Tenant be entitled to any compensation or damages for loss of
the use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Building Complex or access thereto.

 

(e)           Any repair or restoration of the Premises performed by Tenant
shall be in accordance with the provisions of Section 9 hereof.

 

14.2        Insubstantial Untenantability.  If the Premises or the Building
Complex is damaged by a casualty but neither is rendered substantially
untenantable and Landlord estimates that the time to substantially complete the
repair or restoration will not exceed one hundred eighty (180) days from the
date such damage occurred, then Landlord shall proceed to repair and restore the
Building Complex or the Premises other than Tenant Additions, with reasonable
promptness, unless such damage is to the Premises and occurs during the last
fifteen (15) months of the Term, in which event either Tenant or Landlord shall
have the right to terminate this Lease as of the date of such casualty by giving
written notice thereof to the other within twenty (20) days after the date of
such casualty.  Notwithstanding the foregoing, Landlord’s obligation to repair
shall be limited in accordance with the provisions of Section 14.1 above.

 

14.3        Rent Abatement.  Except for the negligence or willful act of Tenant
or its Responsible Parties, if all or any part of the Premises are rendered
untenantable by fire or other casualty and this Lease is not terminated, Base
Rent and Operating Expenses shall abate for that part of the Premises which is
untenantable on a per diem basis from the date of the casualty until Landlord
has Substantially Completed the repair and restoration work in the Premises
which it is required to perform, provided, that as a result of such casualty,
Tenant does not occupy the portion of the Premises which is untenantable during
such period.

 

14.4        Waiver of Statutory Remedies.  The provisions of this Lease,
including this Section 14, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, the Premises or
the Building Complex or any part of either, and any Law with respect to any
rights or obligations concerning damage or destruction shall have no application
to this Lease or to any damage to or destruction of all or any part of the
Premises or the Building Complex or any part of either, and are hereby waived.

 

15.          CONDEMNATION.

 

15.1        Taking of Whole or Substantial Part.  In the event the whole or any
substantial part of the Building Complex or of the Premises is taken or
condemned by any competent authority for any public use or purpose (including a
deed given in lieu of condemnation) and is thereby rendered untenantable, this
Lease shall terminate as of the date title vests in such authority, and Base
Rent and Additional Rent shall be apportioned as of the Expiration Date. 
Notwithstanding anything to the contrary herein set forth, in the event the
taking is temporary (for less than the remaining term of this Lease), Landlord
may elect either (a) to terminate this Lease or (b) permit Tenant to receive the
entire award attributable to the Premises in which case Tenant shall continue to
pay Rent and this Lease shall not terminate.

 

15.2        Taking of Part.  In the event a part of the Building Complex or the
Premises is taken or condemned by any competent authority (or a deed is
delivered in lieu of condemnation) and this Lease is not terminated, this Lease
shall be amended to reduce or increase, as the case may be, the Base Rent and
Tenant’s Pro Rata Share to reflect the Rentable Area of the Premises or Building
Complex, as the

 

27

--------------------------------------------------------------------------------


 

case may be, remaining after any such taking or condemnation.  Landlord, upon
receipt and to the extent of the award in condemnation (or proceeds of sale)
shall make necessary repairs and restorations to the Premises (exclusive of
Tenant Additions) and to the Building Complex to the extent necessary to
constitute the portion of the Building Complex not so taken or condemned as a
complete architectural and economically efficient unit.  Notwithstanding the
foregoing, if as a result of any taking, or a governmental order that the grade
of any street or alley adjacent to the Building Complex is to be changed and
such taking or change of grade makes it necessary or desirable to substantially
remodel or restore the Building Complex or prevents the economical operation of
the Building Complex, Landlord shall have the right to terminate this Lease upon
ninety (90) days prior written notice to Tenant.

 

15.3        Compensation.  Except as provided in Section 15.1, Landlord shall be
entitled to receive the entire award (or sale proceeds) from any such taking,
condemnation or sale without any payment to Tenant, and Tenant hereby assigns to
Landlord Tenant’s interest, if any, in such award; provided, however, Tenant
shall have the right separately to pursue against the condemning authority a
separate award in respect of the loss, if any, to Tenant Additions paid for by
Tenant without any credit or allowance from Landlord so long as there is no
diminution of Landlord’s award as a result.

 

16.          ASSIGNMENT AND SUBLETTING.

 

16.1        Assignment and Subletting.

 

(a)           Tenant shall not sublease, assign, mortgage, pledge, hypothecate
or otherwise transfer or permit the transfer of this Lease or the encumbering of
Tenant’s interest therein in whole or in part, by operation of Law or otherwise
or permit the use or occupancy of the Premises, or any part thereof, by anyone
other than Tenant, without the prior written consent of Landlord, which consent
shall not be unreasonably conditioned, delayed or withheld.  If Tenant desires
to enter into any sublease of the Premises or assignment of this Lease, Tenant
shall deliver written notice thereof to Landlord (“Tenant’s Notice”), together
with the identity of the proposed subtenant or assignee and the proposed
principal terms thereof and financial and other information sufficient for
Landlord to make an informed judgment with respect to such proposed subtenant or
assignee at least thirty (30) days prior to the commencement date of the term of
the proposed sublease or assignment.  If Tenant proposes to sublease less than
all of the Rentable Area of the Premises, the space proposed to be sublet and
the space retained by Tenant must each be a marketable unit as reasonably
determined by Landlord and otherwise in compliance with all Laws.  Landlord
shall notify Tenant in writing of its approval or disapproval of the proposed
sublease or assignment or its decision to exercise its rights under Section 16.2
below within ten (10) business days after receipt of Tenant’s Notice (and all
required information).

 

(b)           Tenant agrees that the provisions governing sublease and
assignment set forth in this Section 16 shall be deemed to be reasonable.  In
evaluating any assignment or sublease request, Landlord may take into
consideration any factors which Landlord may deem relevant, and the reasons for
which Landlord’s denial shall be deemed to be reasonable shall include, without
limitation, the following:

 

(i)           the creditworthiness of any proposed subtenant or assignee
indicates a reasonable probability that said party will be unable to perform its
obligations under the proposed assignment or sublease;

 

(ii)          the business reputation of a proposed subtenant or assignee is not
acceptable to Landlord, in Landlord’s reasonable judgment;

 

(iii)         in Landlord’s reasonable judgment, the proposed assignee or
subtenant would diminish the value or reputation of the Building or Landlord;

 

(iv)         any proposed assignee’s or subtenant’s use of the Premises would
(A) violate Section 5 of this Lease, (B) violate the provisions of any other
leases of tenants in the Building Complex or (C) continue any Ancillary Use;

 

(v)           the proposed assignee or subtenant is either a governmental
agency, a school or similar operation, or a medical related practice;

 

28

--------------------------------------------------------------------------------


 

(vi)         the proposed subtenant or assignee is a bona fide prospective
tenant of Landlord in the Building Complex as demonstrated by a written proposal
dated within ninety (90) days prior to the date of Tenant’s request; or

 

(vii)        the proposed subtenant or assignee would materially increase the
estimated pedestrian and vehicular traffic to and from the Premises or the
Building Complex.

 

(c)           In no event shall Landlord be obligated to consider a consent to
any proposed assignment of this Lease which would assign less than the entire
Premises.  In the event Landlord wrongfully withholds its consent to any
proposed sublease of the Premises or assignment of this Lease, Tenant’s sole and
exclusive remedy therefor shall be to seek specific performance of Landlord’s
obligations to consent to such sublease or assignment.

 

(d)           The dissolution or direct or indirect transfer of a majority of
the ownership interests in, or control of, Tenant (however accomplished
including, by way of example, the admission of new partners or members or
withdrawal of existing partners or members, or transfers of interests in
distributions of profits or losses of Tenant, issuance of additional stock,
redemption of stock, stock voting agreement, or change in classes of stock)
except as a result of the public trading of Tenant’s stock shall be deemed an
assignment of this Lease regardless of whether the transfer is made by one or
more transactions, or whether one or more persons or entities hold the
controlling interest prior to the transfer or afterwards.  An agreement under
which another person or entity becomes responsible for all or a portion of
Tenant’s obligations under this Lease shall be deemed an assignment of this
Lease.

 

(e)           Any attempt to assign this Lease or sublet all or any portion of
the Premises in violation of this Section 16 shall be null and void.

 

16.2        Recapture.  As used herein, “Recapture Space” means (a) if Tenant
proposes to assign this Lease (except in connection with a Permitted Transfer
(as defined below)), the entire Premises, (b) if Tenant proposes a sublease with
a term for all or substantially all of the then-remaining Lease Term, the
portion of the Premises proposed to be subleased, or (c) if Tenant proposes to
sublease two (2) full floors or more during any period following the sixtieth
(60th) month of the Lease Term, the portion of the Premises proposed to be
subleased.  Landlord shall have the option, in Landlord’s sole discretion, to
terminate this Lease as to the Recapture Space (“Recapture”), effective as of
the proposed commencement date of the applicable sublease or assignment
(“Recapture Date”).  If Landlord elects to Recapture, Tenant shall surrender
possession of the Recapture Space on the Recapture Date.  Effective as of the
Recapture Date, Base Rent and Tenant’s Pro Rata Share shall be adjusted
accordingly.  Notwithstanding anything in this Section 16.2 to the contrary, if
Landlord elects to Recapture, Tenant may rescind and withdraw its request for
consent to assignment or subletting by delivering written notice of such
rescission and withdrawal within five (5) business days after receipt of
Landlord’s election to Recapture, in which event this Lease shall remain in full
force and effect.

 

16.3        Excess Rent.  Tenant shall pay Landlord on the first day of each
month during the term of the sublease or assignment, fifty percent (50%) of the
amount by which the sum of all rent and other consideration (direct or indirect)
due from the subtenant or assignee for such month exceeds: (a) that portion of
the Rent due under this Lease for said month which is allocable to the space
sublet or assigned; and (b) the following costs and expenses for the subletting
or assignment of such space: (i) brokerage commissions and attorneys’ fees and
expenses, (ii) the actual costs paid in making any improvements or substitutions
in the Premises required by any sublease or assignment; and (iii) “free rent”
periods, costs of any inducements or concessions given to subtenant or assignee,
moving costs, and other amounts in respect of such subtenant’s or assignee’s
other leases or occupancy arrangements.  All such costs and expenses shall be
amortized over the term of the sublease or assignment pursuant to sound
accounting principles.

 

16.4        Tenant Liability.  In the event of any sublease or assignment,
whether or not with Landlord’s consent (including, without limitation, a
Permitted Transfer), Tenant shall not be released or discharged from any
liability, whether past, present or future, under this Lease, including any
liability arising from the exercise of any renewal or expansion option, to the
extent such exercise is expressly permitted by Landlord.  Tenant’s liability
shall remain primary, and in the event of default by any subtenant, assignee or
successor of Tenant in performance or observance of any of the covenants or

 

29

--------------------------------------------------------------------------------


 

conditions of this Lease, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against said subtenant, assignee or
successor.  After any assignment, Landlord may consent to subsequent assignments
or subletting of this Lease, or amendments or modifications of this Lease with
assignees of Tenant, without notifying Tenant, or any successor of Tenant, and
without obtaining its or their consent thereto, and such action shall not
relieve Tenant or any successor of Tenant of liability under this Lease. 
Whether or not Landlord grants consent to such sublease or assignment, Tenant
shall pay all reasonable attorneys’ fees and expenses incurred by Landlord with
respect to such assignment or sublease.  In addition, if Tenant has any options
to extend the term of this Lease or to add other space to the Premises, such
options shall not be available to any subtenant or assignee, directly or
indirectly without Landlord’s express written consent, which may be withheld in
Landlord’s sole discretion.

 

16.5        Assumption and Attornment.  If Tenant shall assign this Lease as
permitted herein, the assignee shall expressly assume all of the obligations of
Tenant hereunder in a written instrument satisfactory to Landlord and furnished
to Landlord not later than fifteen (15) days prior to the effective date of the
assignment.  If Tenant shall sublease the Premises as permitted herein, Tenant
shall, at Landlord’s option, within fifteen (15) days following any request by
Landlord, obtain and furnish to Landlord the written agreement of such subtenant
to the effect that the subtenant will attorn to Landlord and will pay all
subrent directly to Landlord.

 

16.6        Permitted Transfer.

 

(a)           Permitted Transfer.  Notwithstanding anything in this Section 16
to the contrary, and provided there is no uncured Event of Default under this
Lease, Tenant shall have the right, without the prior written consent of
Landlord, to (i) assign the Lease to an Affiliate (as defined below), to an
entity created by merger, reorganization or recapitalization of or with Tenant,
or to a purchaser of all or substantially all of Tenant’s assets or (ii)
sublease the Premises or any part thereof to an Affiliate (each, a “Permitted
Transfer”); provided, however, that (A) such Permitted Transfer is for a valid
business purpose and not to avoid any obligations under this Lease, (B) the
assignee is a reputable entity of good character and shall have, immediately
after giving effect to such assignment, an aggregate tangible net worth
(computed in accordance with GAAP and exclusive of goodwill) at least equal to
the aggregate tangible net worth (as so computed) of Tenant immediately prior to
such assignment or on the Effective Date, whichever is greater, (C) no later
than fifteen (15) days prior to the effective date of the Permitted Transfer,
Tenant shall give notice to Landlord which notice shall include the full name
and address of the assignee or subtenant, and a copy of all agreements executed
between Tenant and the assignee or subtenant with respect to the Premises or
part thereof, as may be the case, (D) no later than fifteen (15) days after the
effective date of the Permitted Transfer, the assignee or sublessee shall
provide the documentation required pursuant to Section 16.5 above, and (E)
within ten (10) days after Landlord’s written request, provide such reasonable
documents or information which Landlord reasonably requests for the purpose of
substantiating whether or not the Permitted Transfer is to an Affiliate or is
otherwise in accordance with the terms and conditions of this Section 16.6. 
Tenant shall not have the right to perform a Permitted Transfer, if, as of the
date of the effective date of the Permitted Transfer, an Event of Default is
then continuing.

 

(b)           Definitions.  In addition to the terms elsewhere defined in this
Lease, the following terms shall have the following meanings with respect to the
provisions of the Lease:

 

(i)           “Affiliate” shall mean any Person (as defined below) which is
currently owned or controlled by, owns or controls, or is under common ownership
or control with Tenant.

 

(ii)          “control” means, with respect to a Person that is a corporation,
the right to exercise, directly or indirectly, more than fifty percent (50%) of
the voting rights attributable to the shares of the controlled corporation and,
with respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power at all times to direct or cause the direction of the
management and policies of the controlled Person.

 

(iii)         “Person” means an individual, partnership, trust, corporation,
firm or other entity.

 

30

--------------------------------------------------------------------------------


 

(c)           No Recapture or Excess Rent Rights.  Landlord acknowledges and
agrees that the terms and conditions of Sections 16.2 and 16.3 above shall not
apply to any Permitted Transfer.

 

17.          DEFAULT; REMEDIES.

 

17.1        Event of Default.  The happening of any one or more of the following
events shall constitute an “Event of Default”:

 

(a)           Tenant shall fail to pay when due any installment of Rent, and
such default shall continue for five (5) business days after receipt of written
notice from Landlord;

 

(b)           Tenant shall abandon the Premises coupled with a failure to pay
rent;

 

(c)           This Lease or the interest of Tenant shall be transferred to or
shall pass to any other person or party except in accordance with Section 16
above and such transfer is not terminated or rescinded within ten (10) business
days after notice thereof;

 

(d)           This Lease or the Premises (or any part) shall be taken by
execution or other process directed against Tenant (or any Tenant Party), or
shall be taken by any attachment by any creditor of or claimant against Tenant
and is not be discharged or disposed of within 15 days after its levy;

 

(e)           The filing of any petition or the commencement of any case or
proceeding by Tenant, any Tenant Party or any guarantor of this Lease (if any,
each, a “Guarantor”) under any provision or chapter of any federal or state
bankruptcy law or any other federal or state law relating to insolvency or
reorganization, the adjudication that Tenant, any Tenant Party or Guarantor is
insolvent or bankrupt, or the entry of an order for relief under any federal or
state bankruptcy law with respect to Tenant, any Tenant Party or Guarantor;

 

(f)            The filing of any petition or the commencement of any case or
proceeding described in Section 17.1(e) against Tenant, any Tenant Party or
Guarantor, unless such petition and all related proceedings are dismissed within
30 days from the filing, the filing of an answer by Tenant, any Tenant Party or
Guarantor admitting the allegations of any such petition, or the appointment of
or taking possession by a custodian, trustee or receiver for all or any assets
of Tenant, any Tenant Party or Guarantor, unless such appointment is vacated or
dismissed within 30 days from the date of such appointment;

 

(g)           The insolvency of Tenant, any Tenant Party or Guarantor or the
execution by Tenant, any Tenant Party or Guarantor of an assignment for the
benefit of creditors, the convening by Tenant, any Tenant Party or Guarantor of
a meeting of its creditors, or any class thereof, for purposes of effecting a
moratorium upon or extension or composition of its debts, or the failure of
Tenant, any Tenant Party of Guarantor generally to pay its debts as they mature;

 

(h)           The admission in writing by Tenant (or, if Tenant is a
partnership, any partner of Tenant), any Tenant Party or Guarantor that Tenant,
any Tenant Party or Guarantor is unable to pay its debts as they mature or it is
generally not paying its debts as they mature; or

 

(i)            Tenant shall fail to perform any of the other provision of this
Lease on Tenant’s part to be performed, and such failure shall continue for a
period of 30 days after written notice to Tenant, or if such failure cannot be
reasonably be cured within the 30-day period, Tenant shall not in good faith
have commenced such cure within such 30-day period and shall not diligently
proceed to completion.

 

17.2        Landlord’s Remedies.

 

(a)           An Event of Default shall constitute a breach of this Lease for
which Landlord shall have the rights and remedies set forth in this Section 17.2
and all other rights and remedies set forth in this Lease or now or hereafter
allowed by Law, whether legal or equitable, and all rights and remedies of
Landlord shall be cumulative and none shall exclude any other right or remedy.

 

(b)           Landlord may, at any time after the happening of an Event of
Default, terminate Tenant’s right to possession by written notice to Tenant
stating such election.  Any written notice required pursuant to Section 17.1
shall constitute notice of unlawful detainer pursuant to Colo. Rev. Stat.
§13-40-104 if, at Landlord’s sole discretion, it states Landlord’s election that
Tenant’s right to possession is

 

31

--------------------------------------------------------------------------------


 

terminated after expiration of any period required by Law or any longer period
required by Section 17.1.  Upon the expiration of the period stated in
Landlord’s written notice of termination (and unless such notice provides an
option to cure within such period and Tenant cures the default within such
period), Tenant’s right to possession shall terminate and this Lease shall
terminate, and Tenant shall remain liable as hereinafter provided.  Upon such
termination in writing of Tenant’s right to possession, Landlord shall have the
right, subject to applicable Law, to re-enter the Premises and dispossess Tenant
and the legal representatives of Tenant and all other occupants of the Premises
by unlawful detainer or other summary proceedings, regain possession of the
Premises and remove their property (including their trade fixtures, personal
property and those Tenant Additions which Tenant is required or permitted to
remove under Section 19), but Landlord shall not be obligated to effect such
removal, and such property may, at Landlord’s option, be stored elsewhere, sold
or otherwise dealt with as permitted by Law, at the risk of, expense of and for
the account of Tenant, and the proceeds of any sale shall be applied pursuant to
Law.  Landlord shall in no event be responsible for the value, preservation or
safekeeping of any such property.  Tenant hereby waives all claims for damages
that may be caused by the removal or storage of Tenant’s personal property
pursuant to this Section 17.2 or Section 19, and Tenant hereby indemnifies, and
agrees to defend, protect and hold harmless the Landlord Parties from any and
all Claims arising out of or in any way related to such removal or storage. 
Upon such written termination of Tenant’s right to possession and this Lease,
Landlord shall have the right to recover damages for Tenant’s default as
provided herein or by Law, including the following damages:

 

(i)           the worth at the time of award of the unpaid Rent which had been
earned at the time of termination;

 

(ii)          the worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant proves could reasonably have
been avoided;

 

(iii)         the worth at the time of award of the amount by which the unpaid
Rent for the balance of the term of this Lease after the time of award exceeds
the amount of such Rent loss that Tenant proves could be reasonably avoided; and

 

(iv)         any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

                The word “Rent” as used in this Section 17.2 shall have the same
meaning as the defined term Rent in this Lease.  The “worth at the time of
award” of the amount referred to in clauses (i) and (ii) above is computed by
allowing interest at the Default Rate.  The worth at the time of award of the
amount referred to in clause (iii) above is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%).  For the purpose of determining unpaid Rent under
clause (iii) above, the monthly Rent reserved in this Lease shall be deemed to
be the sum of the Base Rent and Operating Expenses last payable by Tenant for
the Lease Year in which Landlord terminated this Lease as provided hereinabove.

 

(c)           Even if Event of Default is continuing and/or Tenant has abandoned
the Premises, this Lease shall continue in effect for so long as Landlord does
not terminate Tenant’s right to possession by written notice as provided in
Section 17.2(b) above, and Landlord may enforce all its rights and remedies
under this Lease, including the right to recover Rent as it becomes due under
this Lease.

 

(d)           Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement which may be granted by Law in the event of Tenant
being evicted or dispossessed for any cause or in the event of Landlord
obtaining possession of the Premises by reason of an Event of Default or
otherwise.

 

(e)           Notwithstanding any other provision of this Lease, a notice to
Tenant given under this Article shall be deemed given and served if served as
provided in Colo. Rev. Stat. §13-40-108.

 

(f)            No delay or omission in the exercise of any right or remedy of
Landlord upon any default by Tenant, and no exercise by Landlord of its rights
pursuant to Section 25.12 below to perform

 

32

--------------------------------------------------------------------------------


 

any duty which Tenant fails timely to perform, shall impair any right or remedy
or be construed as a waiver.  No provision of this Lease shall be deemed waived
by Landlord unless such waiver is in a writing signed by Landlord.  The waiver
by Landlord of any breach of any provision of this Lease shall not be deemed a
waiver of any subsequent breach of the same or any other provision of this
Lease.

 

17.3        Bankruptcy.  The following provisions shall apply in the event of
the bankruptcy or insolvency of Tenant:

 

(a)           In connection with any proceeding under Chapter 7 of the
Bankruptcy Code where the trustee of Tenant elects to assume this Lease for the
purposes of assigning it, such election or assignment may only be made upon
compliance with the provisions of (b) and (c) below, which conditions Landlord
and Tenant acknowledge to be commercially reasonable.  In the event the trustee
elects to reject this Lease then Landlord shall immediately be entitled to
possession of the Premises without further obligation to Tenant or the trustee.

 

(b)           Any election to assume this Lease under Chapter 11 or 13 of the
Bankruptcy Code by Tenant as debtor-in-possession or by Tenant’s trustee (the
“Electing Party”) must provide for:

 

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption and it will cure all nonmonetary defaults under this
Lease within thirty (30) days from the date of assumption.  Landlord and Tenant
acknowledge such condition to be commercially reasonable.

 

(c)           If the Electing Party has assumed this Lease or elects to assign
Tenant’s interest under this Lease to any other person, such interest may be
assigned only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

 

(d)           For the purposes hereof, “adequate assurance of future
performance” means that Landlord has ascertained that each of the following
conditions has been satisfied:

 

(i)           The assignee has submitted a current financial statement,
certified by its chief financial officer, which shows a net worth and working
capital in amounts sufficient to assure the future performance by the assignee
of Tenant’s obligations under this Lease; and

 

(ii)          Landlord has obtained consents or waivers from any third parties
which may be required under a lease, mortgage, financing arrangement, or other
agreement by which Landlord is bound, to enable Landlord to permit such
assignment.

 

(e)           Landlord’s acceptance of Rent or any other payment from any
trustee, receiver, assignee, person, or other entity will not be deemed to have
waived, or waive, the requirement of Landlord’s consent, Landlord’s right to
terminate this Lease for any transfer of Tenant’s interest under this Lease
without such consent, or Landlord’s claim for any amount of Rent due from
Tenant.

 

17.4        Merger.  The termination or mutual cancellation of this Lease shall
not work a merger, and such termination or mutual cancellation shall, at the
option of Landlord, either terminate all subleases and subtenancies or operate
as an assignment to Landlord of any or all of such subleases or subtenancies.

 

17.5        Accord and Satisfaction.  No payment by Tenant or receipt by
Landlord of a lesser amount than any installment or payment of Rent due shall be
deemed to be other than on account of the amount due, and no endorsement or
statement on any check or any letter accompanying any check or payment of Rent
shall be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or payment of Rent or pursue any other remedies available to
Landlord.  No receipt of money by Landlord from Tenant after the termination of
this Lease or Tenant’s right of possession of the Premises shall reinstate,
continue or extend the Lease Term.  Receipt or acceptance of payment from anyone
other than Tenant, including an assignee of Tenant, is not a waiver of any
breach of this Section 17, and Landlord may accept such payment on account of
the amount due without prejudice to Landlord’s right to pursue any remedies
available to Landlord.

 

33

--------------------------------------------------------------------------------


 

17.6        Landlord’s Default.  Landlord shall be in default hereunder in the
event Landlord has not begun and pursued with reasonable diligence the cure of
any failure of Landlord to meet its obligations hereunder within ten (10) days
after the receipt by Landlord of written notice from Tenant of the alleged
failure to perform.  Tenant hereby covenants that, prior to the exercise of any
statutory right(s) Tenant may have to terminate or rescind this Lease (if any),
it shall give each Superior Rights Holder notice and a reasonable time to cure
any default by Landlord in accordance with the terms and conditions of Section
20.3 below.

 

17.7        Attorney’s Fees.  In the event any party brings any suit or other
proceeding with respect to the subject matter or enforcement of this Lease, the
prevailing party shall, in addition to such other relief as may be awarded, be
awarded reasonable attorneys’ fees, expenses and costs.

 

18.          HOLDING OVER.  If Tenant or anyone claiming under Tenant shall
remain in possession of the Premises or any part thereof after the expiration or
earlier termination of this Lease without any agreement in writing between
Landlord and Tenant with respect thereto, then, prior to the acceptance of any
payments for Rent or use and occupancy by Landlord, the person remaining in
possession shall be deemed a tenant-at-sufferance.  Landlord and Tenant hereby
acknowledge that Landlord may need the Premises after the expiration or earlier
termination of this Lease for other tenants and that the damages which Landlord
may suffer as the result of Tenant’s holding-over cannot be determined as of the
Effective Date.  Therefore, in the event that Tenant so holds over, Tenant shall
pay to Landlord in addition to all rental and other charges due and accrued
under this Lease prior to the date of termination, the Applicable Holdover
Charge (as defined below) for each month or portion thereof that Tenant retains
possession of the Premises, or any portion thereof, after the expiration or
earlier termination of this Lease (without reduction for any partial month that
Tenant retains possession).  Without limiting the foregoing, Tenant shall also
pay all damages sustained by Landlord by reason of such retention of
possession.  The provisions of this Section 18 shall not constitute a waiver by
Landlord of any re-entry rights of Landlord.  “Applicable Holdover Charge” shall
mean 150% of the monthly Rent payable for the month immediately preceding the
holding over (including increases for Operating Expenses which Landlord may
reasonably estimate).

 

19.          SURRENDER AND NOTICE.  Upon the expiration or earlier termination
of this Lease, Tenant shall surrender and vacate the Premises immediately and
deliver possession thereof to Landlord in a clean, good and tenantable
condition, ordinary wear and tear, and damage caused by Landlord excepted. 
Tenant shall deliver to Landlord all keys to the Premises.  Tenant shall remove
from the Premises all movable personal property of Tenant and Tenant’s trade
fixtures, including, subject to Section 6.5, Designated Cabling.  Tenant shall
be entitled to remove such Tenant Additions which at the time of their
installation Landlord and Tenant agreed may be removed by Tenant.  Tenant shall
also remove such other Tenant Additions as required by Landlord, including any
Tenant Additions containing Hazardous Material.  Tenant immediately shall repair
all damage resulting from removal of any of Tenant’s property, furnishings or
Tenant Additions, shall close all floor, ceiling and roof openings, and shall
restore the Premises to a tenantable condition as reasonably determined by
Landlord.  If any of the Tenant Additions which were installed by Tenant
involved the lowering of ceilings, raising of floors or the installation of
specialized wall or floor coverings or lights, then Tenant shall also be
obligated to return such surfaces to their condition prior to the commencement
of this Lease.  Tenant shall not be obligated to repair or restore any
improvements, fixtures or alterations existing as of the Lease execution,
including raised floors and internal stairwells.  Tenant shall also be required
to close any staircases or other openings between floors.  In the event
possession of the Premises is not delivered to Landlord when required hereunder,
or if Tenant shall fail to remove those items described above, Landlord may (but
shall not be obligated to), at Tenant’s expense, remove any of such property and
store, sell or otherwise deal with such property as provided in Section 17.2(b),
and undertake, at Tenant’s expense, such restoration work as Landlord deems
necessary or advisable.

 

34

--------------------------------------------------------------------------------


 

20.          ESTOPPEL CERTIFICATES; SUBORDINATION AND ATTORNMENT; SNDA.

 

20.1        Estoppel Certificates.  Within ten (10) days after request therefor
by Landlord, any Superior Rights Holder or any prospective mortgagee or owner,
Tenant agrees as directed in such request to execute an estoppel certificate,
binding upon Tenant, certifying (a) that this Lease is unmodified and in full
force and effect (or if there have been modifications, a description of such
modifications and that this Lease as modified is in full force and effect, (b)
the dates to which Rent has been paid, (c) that Tenant is in the possession of
the Premises if that is the case, (d) that Landlord is not in default under this
Lease, or, if Tenant believes Landlord is in default, the nature thereof in
detail, (e) that Tenant has no offsets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any offsets or
defenses, a full and complete explanation thereof), (f) that the Premises have
been completed in accordance with the terms and provisions of this Lease, that
Tenant has accepted the Premises and the condition thereof and of all
improvements thereto and has no claims against Landlord or any other party with
respect thereto, (g) that if an assignment of rents or leases has been served
upon Tenant by a Superior Rights Holder, Tenant will acknowledge receipt thereof
and agree to be bound by the provisions thereof, (h) that Tenant will give to
each Superior Rights Holder copies of all notices required or permitted to be
given by Tenant to Landlord and (i) any other information reasonably requested. 
At any time after Tenant’s failure to deliver an estoppel certificate within
said 10-day period, Landlord may deliver an additional notice to Tenant
specifying that Tenant’s failure to deliver an estoppel certificate within five
(5) business days shall constitute an Event of Default under the Lease. Tenant’s
failure to deliver an Estoppel Certificate within such 5-business day period
shall be an Event of Default.  In addition to any other remedy available to
Landlord, Landlord may impose a charge equal to $100.00 for each day that Tenant
fails to deliver an estoppel certificate.

 

20.2        Subordination and Attornment.  Subject to Section 20.4 below, this
Lease is and shall be subject and subordinate at all times to (a) any ground or
underlying lease of the Building and/or the Building Complex, now or hereafter
existing, and all amendments, extensions, renewals and modifications to any such
lease (each, a “Superior Lease”), and (b) the lien of any mortgage or deed of
trust now or hereafter encumbering fee title to the Building and/or the Building
Complex and/or the leasehold estate under any Superior Lease, and all
amendments, extensions, renewals, replacements and modifications of such
mortgage or deed of trust and/or the obligation secured thereby (each, a
“Superior Mortgage”), unless the Superior Rights Holder expressly provides or
elects that this Lease shall be superior to such Superior Lease or Superior
Mortgage.  The lessor under a Superior Lease is called a “Superior Lessor” and
the mortgagee under a Superior Mortgage is called a “Superior Mortgagee”.  If
any such Superior Mortgage is foreclosed (including any sale of the Building
and/or the Building Complex pursuant to a power of sale), or if any such
Superior Lease is terminated, upon request of the Superior Rights Holder, Tenant
shall attorn to the purchaser at the foreclosure sale or to the ground lessor
under such lease, as the case may be; provided, however, that such purchaser or
ground lessor shall not be (i) bound by any payment of Rent for more than one
month in advance except payments in the nature of security for the performance
by Tenant of its obligations under this Lease; (ii) subject to any offset,
defense or damages arising out of a default of any obligations of any preceding
Landlord; (iii) bound by any amendment or modification of this Lease made
without the written consent of the Superior Rights Holder; or (iv) liable for
any security deposits not actually received in cash by such purchaser or ground
lessor.  This subordination shall be self operative and no further certificate
or instrument of subordination need be required by any such Superior Rights
Holder.  In confirmation of such subordination, however, Tenant shall execute
promptly any reasonable certificate or instrument that Landlord or any Superior
Rights Holder may request.  Tenant hereby constitutes Landlord as Tenant’s
attorney in fact to execute such certificate or instrument for and on behalf of
Tenant upon Tenant’s failure to do so within fifteen (15) days of a request to
do so.  Upon request by such successor in interest, Tenant shall execute and
deliver reasonable instruments confirming the attornment provided for herein.

 

20.3        Superior Rights Holder Protection.  To the extent required by a SNDA
(as defined below), Tenant agrees (a) to give any Superior Rights Holder, by
registered or certified mail, a copy of any notice of default served upon
Landlord by Tenant, provided that prior to such notice Tenant has received
notice (by way of recording of an assignment of rents and leases, or otherwise)
of the address of such Superior Rights Holder, (b) that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then the
Superior Rights Holder shall have an additional thirty (30) days after receipt
of notice thereof within which to cure such default or if such default cannot be
cured within that time, then such additional notice time as may be necessary,
if, within such thirty (30) days, any Superior

 

35

--------------------------------------------------------------------------------


 

Rights Holder has commenced and is diligently pursuing the remedies necessary to
cure such default, and (c)  this Lease may not be modified or amended so as to
reduce the Rent or shorten the Lease Term, or so as to adversely affect in any
other respect to any material extent the rights of Landlord, nor shall this
Lease be canceled or surrendered, without the prior written consent, in each
instance, of each Superior Rights Holder.

 

20.4        SNDA.

 

(a)           SNDA.  As used in this Lease, “SNDA” shall mean a subordination,
non-disturbance and attornment agreement (i) substantially in the form attached
hereto as Exhibit “F” or (ii) in a commercially reasonable form and reasonably
acceptable to Tenant and the applicable Superior Rights Holder.  The parties
agree that it shall be commercially reasonable for the SNDA to provide that the
Superior Rights Holder will, if it takes the position of the Landlord under the
Lease, be obligated to perform Landlord’s obligations hereunder, including
without limitation the obligation to construct improvements and to fund
improvement allowances.

 

(b)           In General.  Landlord shall use reasonable efforts to obtain and
record a SNDA from the existing and each future Superior Rights Holder.

 

(c)           Existing Superior Rights Holder.  If Landlord is unable to obtain
and record a SNDA from the existing Superior Rights Holder within forty-five
(45) days after the Effective Date (the “SNDA Deadline”), then Tenant may
terminate this Lease by delivering written notice to Landlord within ten (10)
business days after the SNDA Deadline.

 

(d)           Future Superior Rights Holders.  Notwithstanding anything in this
Section 20 to the contrary, this Lease shall not be subject to any Superior
Lease or any Superior Mortgage entered into after the Effective Date unless and
until Landlord has obtained and recorded a SNDA from the applicable Superior
Rights Holder in accordance with this Section 20.4.

 

(e)           Recording.  Landlord shall record each SNDA within thirty (30)
days after Landlord has received a fully-executed original of the same.

 

21.          AUTHORITIES FOR ACTION AND NOTICES.

 

21.1        Landlord.  Except as herein otherwise provided, Landlord may act in
any matter provided for herein by and through its Building Manager, or through
any other person who may from time to time be designated by Landlord in
writing.  All notices or demands required or permitted to be given to Landlord
hereunder shall be in writing, and shall be deemed duly served upon (a) hand
delivery or (b) one day after being deposited with Federal Express, DHL
Worldwide Express or another reliable overnight courier service, and addressed
to Landlord at the following addresses:

 

c/o Means-Knaus Partners, L.P.

1515 Arapahoe Street

Tower I — Suite 115

Denver, CO  80202

Attn:  Property Manager

 

 

 

with required copies to:

MK Equity Partners II, LP
2000 West Loop South, Suite 1920
Houston, TX 77027
Attn.:  Douglas A. Knaus
Telephone:  713.355.9100
Telecopier:  713.355.9200

 

and to:

Brownstein Hyatt Farber Schreck, LLP
410 17th Street, Suite 2200
Denver, CO  80202-4432
Attn.:  Aaron M. Hyatt, Esq. (11024.24)
Telephone:  303.223.1100
Telecopier:  303.223.1111

 

 

 

or at such other place(s) as Landlord shall designate in writing.

 

Tenant shall provide a copy of any notice with respect to the alleged default of
Landlord under this Lease to any Superior Rights Holder with a security interest
in the Building Complex of which Tenant has received written notice (by way of
recording of an assignment of rents and leases, or otherwise).

 

36

--------------------------------------------------------------------------------


 

21.2        Tenant.  All notices or demands required to be given to Tenant
hereunder shall be in writing, and shall be deemed duly served upon (a) two days
after being deposited in the United States Mail, with proper postage prepaid,
certified or registered, return receipt requested, (b) hand delivery, or (c) one
day after being deposited with Federal Express, DHL Worldwide Express or another
reliable overnight courier service, and addressed to Tenant at:

 

c/o Bridgepoint Education, Inc.

13500 Evening Creek Drive, North, Suite 600
San Diego, CA  92128
Attn.:  Vice President, Real Estate
Telephone:  (858) 513-9240 ext. 3769
Telecopier:  (877) 285-1165

 

with required copies to:
Bridgepoint Education, Inc.
13500 Evening Creek Drive, North, Suite 600
San Diego, CA  92128
Attn.:  Senior Vice President/General Counsel
Telephone:  (858) 668-2586 ext. 4019
Telecopier:  (858) 408-2903

and to:
Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA  92101
Attn:  Thomas W. Turner, Jr., Esq.
Telephone:  (619) 515-3276
Telecopier:  (619) 235-0398

 

 

 

or at such other place(s) as Tenant shall designate in writing.

 

If Tenant fails to designate an address, such notice may be mailed to Tenant’s
Premises in the Building.

 

21.3        In General.  Either party shall have the right to designate in
writing, served as above provided, a different address to which notice is to be
mailed.  The foregoing shall in no event prohibit notice from being given as
provided in Rule 4 of the Colorado Rules of Civil Procedure, as the same may be
amended from time to time.

 

22.          RULES AND REGULATIONS.  Tenant agrees for itself and for its
Responsible Parties to comply with the rules and regulations listed on Exhibit
“G” attached hereto and with all reasonable modifications and additions thereto
which Landlord may make from time to time (collectively, the “Rules and
Regulations”).  Landlord shall use commercially reasonable efforts to enforce
the Rules and Regulations or the terms, covenants or conditions of any other
lease as against any other tenant, and Landlord shall not be liable to Tenant
for violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees.  Landlord shall use reasonable efforts to enforce the
Rules and Regulations in a uniform and non-discriminatory manner.

 

23.          LANDLORD’S LIMITED RELOCATION RIGHTS.  At all times during the
Lease Term when Tenant is leasing less than two (2) full floors in Tower I of
the Building Complex (“Tower I Space”), Landlord may from time-to-time
substitute for all or any portion of such Tower I Space, other premises in the
Building Complex (the “New Premises”), in which event the New Premises shall be
deemed to be the applicable Tower I Space for all purposes under this Lease;
provided, however, that (a) the New Premises shall be substantially similar to
the applicable Tower I Space in area and configuration, (b) if Tenant is then
occupying the Tower I Space, Landlord shall reimburse Tenant for all reasonable
out-of-pocket expenses incurred by Tenant as a result of the relocation,
including, without limitation, (i) the actual and reasonable expenses of
physically moving Tenant, its property and equipment to the New Premises,
including the cost of moving Tenant’s telecommunications and cabling systems
existing in the applicable Tower I Space immediately prior to the relocation,
(ii) all costs of reprinting stationery, cards and other printed material
bearing Tenant’s address at the applicable Tower I Space if such address changes
due to the relocation (but only the quantity existing immediately prior to the
relocation) and (iii) all actual and reasonable costs of reformatting or
reprogramming Tenant’s website pages which bear Tenant’s address at the
applicable Tower I Space if such address changes due to the relocation (which
costs must be evidenced by itemized invoices for all actual costs incurred), (c)
Landlord shall give Tenant

 

37

--------------------------------------------------------------------------------


 

not less than sixty (60) days’ prior written notice of such substitution and
(d) Landlord, at its expense, shall improve the New Premises with improvements
substantially similar to those in the applicable Tower I Space at the time of
such substitution, if the applicable Tower I Space is then improved.

 

24.          BROKERAGE.  Landlord and Tenant represent and warrant to each other
that it has dealt only with CB Richard Ellis (“Tenant’s Broker”), as Tenant’s
exclusive agent, and Cassidy Turley Fuller Real Estate (“Landlord’s Broker,” and
together with Tenant’s Broker, collectively, the “Brokers”), as Landlord’s
exclusive agent, in the negotiation of this Lease.  Landlord shall make payment
of the brokerage fee due to the Brokers pursuant to and in accordance with a
separate agreement with Landlord’s Broker.  Within thirty (30) days after
Landlord pays such brokerage fee to Tenant’s Broker, Tenant shall, at Tenant’s
sole cost and expense, cause Tenant’s broker to waive and release, pursuant to a
signed instrument reasonably satisfactory to Landlord, any and all lien rights
that Tenant’s Broker may have in connection with this Lease, including, without
limitation, any and all lien rights pursuant to the Commercial Real Estate
Brokers Commission Security Act, Colo. Rev. Stat. §§ 38-22.5-101 et seq.  Tenant
hereby agrees to indemnify and hold the Landlord Parties harmless of and from
any and all Claims (a) by reason of any claim of, or liability to, any other
broker or other person claiming through Tenant and arising out of or in
connection with the negotiation, execution and delivery of this Lease or
(b) arising from Tenant’s breach of this Section 24.  Landlord hereby agrees to
indemnify and hold Tenant harmless of and from any and all Claims (i) by reason
of any claim of, or liability to, any other broker or other person claiming
through Landlord and arising out of or in connection with the negotiation,
execution and delivery of this Lease or (ii) arising from Landlord’s breach of
this Section 24.

 

25.          GENERAL PROVISIONS.

 

25.1        Landlord’s Reserved Rights.  Landlord shall have the following
rights exercisable without notice to Tenant and without liability to Tenant for
damage or injury to persons, property or business and without being deemed an
eviction or disturbance of Tenant’s use or possession of the Premises or giving
rise to any claim for offset or abatement of Rent:  (a) Subject to Tenant’s
naming rights set forth in Rider 1 attached hereto, to change any Tower’s, the
Building’s and/or the Building Complex’s name or street address upon thirty (30)
days’ prior written notice to Tenant; (b) To install, affix and maintain all
signs on the exterior and/or interior of the Building and the Building Complex;
(c) Subject to Tenant’s signage rights set forth in Rider 1 attached hereto, to
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises; (d) Upon
reasonable notice to Tenant, to display the Premises to prospective purchasers
or lenders at reasonable hours at any time during the Lease Term and to
prospective tenants at reasonable hours during the last twelve (12) months of
the Lease Term; (e) To grant to any party the exclusive right to conduct any
business or render any service in or to the Building and/or the Building
Complex, provided such exclusive right shall not operate to prohibit Tenant from
using the Premises for the Permitted Use; and (f) To close the Building after
Ordinary Business Hours, except that Tenant shall be entitled to admission at
all times, under such regulations as Landlord prescribes for security purposes.

 

25.2        Financial Reports.  Upon the request of Landlord, Tenant shall
provide an annual financial report and balance sheet (collectively, “Financial
Reports”) to Landlord for Tenant’s preceding fiscal year; provided, however,
(a) Tenant shall not be required to provide Financial Reports more than once per
Lease Year (except to the extent required by any Mortgagee or prospective
purchaser of the Building Complex) and (b) upon Tenant’s request, Landlord shall
sign and deliver a reasonable confidentiality agreement with respect to the
Financial Reports; provided, further, however, that Tenant shall not be required
to provide Financial Reports so long as (i) Tenant is a publicly-traded company,
(ii) Tenant is in compliance with the financial reporting requirements from time
to time established by the United States Securities and Exchanges Commission and
(iii) an Event of Default is not continuing under this Lease.

 

25.3        Governing Law; No Jury Trial; Venue; Jurisdiction.  This Lease shall
be construed in accordance with the laws of the State of Colorado, without
giving effect to conflict of laws principles.  Each party hereto (which includes
any assignee, successor, heir or personal representative of a party) shall not
seek a jury trial, hereby waives trial by jury, and hereby further waives any
objection to venue in

 

38

--------------------------------------------------------------------------------


 

the County in which the Building is located, and agrees and consents to personal
jurisdiction of the courts of the State of Colorado, in any action or proceeding
or counterclaim brought by any party hereto against the other on any matter
whatsoever arising out of or in any way connected with this Lease.

 

25.4        Force Majeure.  Any obligation of either party hereunder, other than
the obligation to pay money, which is delayed or not performed due to acts of
God, strike, riot, war, weather, failure to obtain labor and materials at a
reasonable cost, or any other reason beyond the control of such party
(collectively, “Force Majeure”), shall not constitute a default hereunder and
shall be performed within a reasonable time after the end of such cause for
delay or nonperformance; provided, however, an event of Force Majeure shall not
relieve Tenant of its obligation to make timely payments of Rent due hereunder.

 

25.5        Severability.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future Laws effective during the Lease
Term, then and in that event, it is the intention of the parties hereto that the
remainder of this Lease shall not be affected thereby; and it is also the
intention of the parties to this Lease that in lieu of each clause or provision
of this Lease that is illegal, invalid or unenforceable, there shall be added as
a part of this Lease a legal, valid and enforceable clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible.

 

25.6        Binding Effect.  Subject to the terms of Section 16 above, all
terms, conditions and covenants to be observed and performed by the parties
hereto shall be applicable to and binding upon their respective heirs,
administrators, executors, successors and assigns.

 

25.7        Headings.  The headings and captions in this Lease are inserted only
as a matter of convenience and in no way define, limit, construe, or describe
the scope or intent of this Lease.

 

25.8        Entire Agreement; Amendments.  This Lease and the Attachments (as
defined below) attached hereto contain the entire agreement between Landlord and
Tenant concerning the Premises and there are no other agreements, either oral or
written, and no other representations or statements, either oral or written, on
which Landlord or Tenant has relied.  No amendment or modification of this Lease
shall be valid or binding unless expressed in writing and executed by Landlord
and Tenant.

 

25.9        Time is of the Essence.  Time is of the essence hereof.

 

25.10      Authority.  Each party, and the individuals executing this Lease on
behalf thereof, represents to the other party that it has full power and
authority to enter into, execute and deliver this Lease.  Tenant shall, on or
before the Effective Date, provide Landlord with a resolution of Tenant’s board
of directors (or such other evidence as is reasonably satisfactory to Landlord)
evidencing that Tenant, and the individual executing this Lease on behalf of
Tenant, is authorized to enter into, execute and deliver this Lease.

 

25.11      Joint and Several; Multiple Tenants.  If more than one Person signs
this Lease as Tenant (each, a “Tenant Party”), the obligations hereunder imposed
shall be joint and several.  The violation of this Lease by any Tenant Party is
a violation by Tenant.  Requests and notices from Landlord to any Tenant Party
constitute notice to Tenant.  A notice from, consent by (including consent for
entry into the Premises) or action taken by any Tenant Party is a notice from,
consent by, or action of Tenant.

 

25.12      Landlord’s Right to Perform Tenant Duties.  If Tenant fails timely to
perform any of its duties under this Lease or any of the Attachments, Landlord
shall have the right (but not the obligation), to perform such duty on behalf
and at the expense of Tenant without prior notice to Tenant, and all sums
expended or expenses incurred by Landlord in performing such duty shall be
deemed to be Additional Rent under this Lease and shall be due and payable upon
demand by Landlord.

 

25.13      Security System.  Landlord shall, as an Operating Expense, throughout
the Lease Term provide industry standard level of security patrol and security
system to the Building Complex; provided, however, Landlord shall not be
responsible for damage or injury to Tenant or its Responsible Parties due to the
failure, action or inaction of such patrol or system.

 

25.14      No Light, Air or View Easements.  Any diminution or shutting off of
light, air or view by any structure which may be erected on lands of or adjacent
to the Building Complex shall in no way affect this Lease or impose any
liability on Landlord.

 

39

--------------------------------------------------------------------------------


 

25.15      No Recording.  Except as set forth in Section 20.4(e) above, Tenant
shall not record this Lease or a memorandum hereof without the prior written
consent of Landlord.  Any such unauthorized recording shall be an Event of
Default for which there shall be no cure or grace period.

 

25.16      Survival.  The waivers of claims or rights, the releases and the
obligations of Landlord and Tenant under this Lease to indemnify, protect,
defend and hold harmless any parties shall survive the expiration or termination
of this Lease, and so shall all other obligations or agreements which by their
terms survive expiration or termination of this Lease.

 

25.17      No Option.  The submission of this document for examination and
review does not constitute an option, an offer to lease space in the Building or
an agreement to lease.  This document shall have no binding effect on the
parties unless and until executed by both Landlord and Tenant and will be
effective only upon Landlord’s execution of the same.

 

25.18      Counterparts.  This Lease may be executed in two or more duplicate
originals.  Each duplicate original shall be deemed to be an original hereof.

 

25.19      Attachments.  The addenda, exhibits, riders and schedules set forth
below shall be deemed to be a part of this Lease and are hereby incorporated
herein (collectively, “Attachments”):

 

RIDER 1

 

–

 

ADDITIONAL PROVISIONS

EXHIBIT “A-1” through “A-8”

 

–

 

DEPICTIONS OF THE PREMISES

EXHIBIT “B-1”

 

–

 

THE TURNKEY WORK LETTER

EXHIBIT “B-2”

 

–

 

THE ALLOWANCE WORK LETTER

EXHIBIT “B-3”

 

–

 

THE TENANT STANDARDS

EXHIBIT “C”

 

–

 

PARKING RULES AND REGULATIONS

EXHIBIT “D”

 

–

 

COMMENCEMENT DATE MEMORANDUM

EXHIBIT “E”

 

–

 

JANITORIAL SPECIFICATIONS

EXHIBIT “F”

 

–

 

FORM OF SNDA

EXHIBIT “G”

 

–

 

RULES AND REGULATIONS

EXHIBIT “H-1” and “H-2”

 

–

 

DEPICTIONS OF THE TEMPORARY SPACE

EXHIBIT “I”

 

–

 

THE SIGNAGE PLAN

SCHEDULE 5.1

 

–

 

GROUND FLOOR-SPECIFIC COVENANTS

 

25.20      Tenant Publicly Traded.  Landlord acknowledges and agrees that, as of
the Effective Date: (a) Bridgepoint is a publicly-traded company with securities
registered under the Securities and Exchange Act of 1934, as amended, (b) Tenant
may deem this Lease (together with its exhibits) to be a material contract that
needs to be filed as an exhibit to one or more of Tenant’s public filings with
the Securities and Exchange Commission (“SEC”), in which case Tenant will file
this Lease (together with its exhibits) as an exhibit to one or more of Tenant’s
public filings with the SEC, with such redactions of competitively sensitive
information in such exhibit to the extent Tenant deems advisable and appropriate
under published SEC guidance (provided that Tenant will use best efforts to
obtain a grant of confidential treatment from the SEC for competitively
sensitive information contained in this Lease, including any such information
identified by Landlord as being competitively sensitive); and (c) the execution
of this Lease by Tenant may be an event requiring disclosure under applicable
SEC rules and regulations, including disclosure in a Current Report on
Form 8-K.  Notwithstanding the foregoing, Tenant agrees that it shall not make
any disclosure of information found in the Lease that Landlord has identified as
being competitively sensitive information, without prior consultation with
Landlord.

 

[signature pages follow]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
Effective Date.

 

LANDLORD:

WSC 1515 ARAPAHOE INVESTORS V, L.L.C.,

a Delaware limited liability company

 

By:

Walton-MK Arapahoe Investors V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its sole member

 

By:

Walton 1515 Arapahoe Investors V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its managing member

 

By:

Walton REIT Holdings V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its sole member

 

By:

Walton REIT V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its managing member

 

By:

Walton Street Real Estate Fund V, L.P.,

 

 

a Delaware limited partnership,

 

 

its managing member

 

By:

Walton Street Managers V, L.P.,

 

 

a Delaware limited partnership,

 

 

its general partner

 

By:

WSC Managers V, Inc.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

/s/ Brian T. Kelly

 

 

 

 

Name:

Brian T. Kelly

 

 

 

 

Title:

Vice President

 

[Tenant’s signature page follows]

 

LANDLORD’S SIGNATURE PAGE

 

OFFICE LEASE

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------


 

TENANT (jointly and severally):

 

 

 

BRIDGEPOINT EDUCATION, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew S. Clark

 

Name:

Andrew S. Clark

 

Title:

President and CEO

 

 

 

 

By:

/s/ Daniel J. Devine

 

Name:

Daniel J. Devine

 

Title:

Executive Vice President and CFO

 

 

 

 

 

 

ASHFORD UNIVERSITY, LLC,

 

an Iowa limited liability company

 

 

By:

Bridgepoint Education, Inc.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Clark

 

 

Name:

Andrew S. Clark

 

 

Title:

President and CEO

 

 

 

 

 

 

 

UNIVERSITY OF THE ROCKIES, LLC,

 

a Colorado limited liability company

 

 

By:

Bridgepoint Education, Inc.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Clark

 

 

Name:

Andrew S. Clark

 

 

Title:

President and CEO

 

 

NOTE:  Each Person comprising Tenant shall, pursuant to Section 25.10 of this
Lease, deliver to Landlord a resolution of such Person’s board of directors (or
such other evidence as is reasonably satisfactory to Landlord) evidencing that
such Person, and the individual executing this Lease on behalf of such Person,
is authorized to enter into, execute and deliver this Lease.

 

TENANT’S SIGNATURE PAGE

 

OFFICE LEASE

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------


 

RIDER 1

 

ADDITIONAL PROVISIONS

 

THIS RIDER 1 TO LEASE (this “Rider 1”) is attached to and made a part of that
certain Office Lease dated as of February 28, 2011 (the “Lease”), by and among
WSC 1515 ARAPAHOE INVESTORS V, L.L.C., a Delaware limited liability company
(“Landlord”) and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Bridgepoint”), ASHFORD UNIVERSITY, LLC, an Iowa limited liability company
(“Ashford”) and UNIVERSITY OF THE ROCKIES, LLC, a Colorado limited liability
company (“UoR” and, collectively with Bridgepoint and Ashford, “Tenant”), for
the Premises described in the Lease.

 

26.          RIDER 1; MAJOR TENANT THRESHOLD.

 

26.1        Rider 1.  Capitalized terms used in this Rider 1 shall have the
meanings set forth in the Lease, except as otherwise specified herein and except
for terms capitalized in the ordinary course of punctuation.  This Rider 1 forms
a part of the Lease.  Should any inconsistency arise between this Rider 1 and
any other provision of the Lease as to the specific matters which are the
subject of this Rider 1, the terms and conditions of this Rider 1 shall
control.  All of the rights, options and concessions set forth in this Rider 1,
if any, are personal to the Tenant first named above (together with any assignee
that assumes this Lease pursuant to Permitted Transfer, collectively, “Original
Tenant”), and may only be exercised and/or utilized by Original Tenant (and not
any assignee, sublessee or other transferee of Original Tenant’s interest in the
Lease).  All references to “Tenant” in this Rider 1 shall mean Original Tenant
only.  Time is of the essence of this Rider 1.

 

26.2        Major Tenant Threshold.  “Major Tenant Threshold” means that
(a) Tenant is leasing and occupying at least 100,000 rentable square feet of
space in the Building, (b) an Event of Default is not continuing and
(c) Landlord has not given more than two (2) notices of default in any 12-month
period for nonpayment of monetary obligations.

 

27.          TEMPORARY SPACE; CONVERSION OPTION.

 

27.1        Lease of the Temporary Space.  Commencing on the Effective Date (the
“Temporary Space Commencement Date”), Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the following premises (collectively, the
“Temporary Space”) in the Building:

 

TOWER OF THE BUILDING

 

SUITE NUMBER(s)

 

RENTABLE AREA

 

Tower I

 

400

 

10,574

 

Tower I

 

410 & 450

 

7,315

 

Tower I

 

500

 

4,355

 

Tower I

 

575

 

5,600

 

 

 

 

 

 

 

 

 

TOTAL:

 

27,844

 

 

The Temporary Space is more particularly depicted on Exhibits “H-1” and “H-2”
attached to the Lease.

 

27.2        Condition of the Temporary Space.

 

(a)           Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Temporary
Space or with respect to the suitability of any part of the same for the conduct
of Tenant’s business.  The taking of possession of the Temporary Space by Tenant
shall conclusively establish that the Temporary Space and the Building were at
such time in a good and sanitary order, condition and repair acceptable to
Tenant.  Subject to latent defects, Tenant shall be conclusively deemed to have
accepted the Temporary Space “AS IS” in the condition existing on the date
Tenant first takes possession, and to have waived all claims relating to the
condition of the Temporary Space.  Except as expressly set forth in this Rider
1, Landlord shall not have any obligation to construct or install any
improvements or alterations or to pay for any such construction or installation
in or on the Temporary Space.

 

RIDER 1 – PAGE 1

--------------------------------------------------------------------------------


 

(b)           On or before the Temporary Premises Commencement Date, Landlord
shall, at Landlord’s sole cost and expense, (i) cause those portions of the
Temporary Premises located on the fourth (4th) floor of Tower I to be brought
into White Box Condition (as defined below) and (ii) cause the following
improvements to be made to Suites 500 & 575 of Tower I: Remove the furniture in
Suite 500 and add a door connecting Suite 500 and 575.  As used herein, “White
Box Condition” shall mean that (A) building-standard carpet, doors, entryways
and lighting have been installed and (B) all electrical, HVAC and life safety
systems serving the applicable portion of the Temporary Space are operable.

 

27.3        The Temporary Space Term.  The term of the lease of the Temporary
Space (the “Temporary Space Term”) shall commence at 12:01 a.m. on the Temporary
Space Commencement Date and shall terminate at 11:59 p.m. on the Temporary Space
Expiration Date (as defined below), unless sooner terminated pursuant to the
Lease.  As used herein, the “Temporary Space Expiration Date” shall mean the
date that is thirty (30) days after Landlord has caused the Substantial
Completion of the 6th Floor Tower II Premises; provided, however, in no event
shall the Temporary Space Expiration Date occur prior to August 31, 2011.

 

27.4        Terms of Lease Apply.  Tenant’s use and occupancy of the Temporary
Space shall be subject to all of the terms and conditions of the Lease as if the
Temporary Space were the Premises thereunder, mutatis mutandis, except that,
during the Temporary Space Term, Tenant shall have no obligation to pay Base
Rent and Operating Expenses for the Temporary Space.  Tenant shall, as a
condition to Tenant’s use and enjoyment of the Temporary Space pay for and
provide to Landlord certificates evidencing the existence and amounts of
liability insurance carried by Tenant, which coverage must comply with the
provisions of the Lease relating to insurance.

 

27.5        Option to Convert to Permanent Premises.

 

(a)           Grant of Option.  Subject to the terms and conditions of this
Rider 1, Landlord hereby grants to Tenant a right to lease all or any portion of
the Temporary Space consisting of one or more full floors of the Building (the
“Conversion Option”).

 

(b)           Procedure for Acceptance.  If Tenant desires to exercise the
Conversion Option, then, on or before July 1, 2011, Tenant shall deliver written
notice to Landlord (“Conversion Notice”) of Tenant’s election to lease the
Temporary Space on the Conversion Terms (as defined below).  If Tenant does not
deliver the Conversion Notice on or before July 1, 2011, then the Conversion
Option shall be null and void and of no further force or effect.

 

(c)           The Conversion Terms.  The “Conversion Terms” means, collectively,
(i) the same Base Rental Rates as set forth in Section 3.1 of the Lease
(including, without limitation, the Abated Rent Periods), (ii) the lease term
for the Temporary Space shall be coterminous with the Lease Term, (iii) Landlord
shall provide Tenant “turnkey” improvements to the Temporary Space in the same
amount, per rentable square foot, actually paid or disbursed by Landlord in
connection with the Landlord’s Turnkey Work and (iv) Landlord will provide the
Furniture & Cabling Allowance in the amount of [***] per rentable square foot.

 

(d)           Other Terms and Conditions.  Except as otherwise expressly set
forth in this Rider 1, Tenant shall take the Temporary Space in its “AS IS”
condition, and Landlord shall have no obligation for free rent, leasehold
improvements or for any other tenant inducements for the Temporary Space.

 

(e)           Limitations.  Tenant shall not have the right to lease the
Temporary Space, if, as of the date of the attempted exercise of the Conversion
Option by Tenant, or as of the scheduled date of delivery of such Temporary
Space to Tenant, (a) an Event of Default is continuing or (b) Landlord has given
more than two (2) notices of default in any 12-month period for nonpayment of
monetary obligations.

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

RIDER 1 – PAGE 2

--------------------------------------------------------------------------------


 

(f)                                    Termination of Conversion Option.  The
Conversion Option granted herein shall terminate as to the entire Temporary
Space upon the failure by Tenant to timely exercise its Conversion Option.

 

(g)                                 Amendment to Lease.  If Tenant timely
exercises its right to lease the Temporary Space as set forth herein, Landlord
and Tenant shall, within fifteen (15) days after Tenant’s exercise thereof,
execute an amendment to the Lease for such Temporary Space upon the terms and
conditions as set forth in this Rider 1.

 

27.6                        Reimbursement Upon Waiver of Conversion Option.  If
the Conversion Option is not exercised in accordance with this Rider 1, Tenant
shall, within thirty (30) days after the expiration of the Temporary Premises
Term, reimburse Landlord, as Additional Rent, for the actual costs and expenses
that Landlord will incur in connection with restoring the Temporary Space to its
condition existing prior to Landlord’s work undertaken pursuant to this Rider 1
(collectively, “Restoration Expenses”); provided, however, in no event shall the
Restoration Expenses exceed [***] (based upon [***] per square foot of the 7,315
square feet of Rentable Area of the Temporary Space that Landlord has
constructed in White Box Condition).

 

28.                               ABATED RENT; CAP ON CONTROLLABLE OPERATING
EXPENSES.

 

28.1                        Abated Rent; Rent Credit Option.

 

(a)                                  So long as an Event of Default is not
continuing under the Lease, Tenant’s obligation to pay Base Rent for the
Premises shall be abated or partially abated, as applicable, during the
following periods (each, an “Abated Rent Period,” and, collectively, the “Abated
Rent Periods”):

 

(i)                                  Tenant’s obligation to pay Base Rent for
the Premises shall be fully abated during the first twelve (12) months of the
Lease Term, commencing as of the Commencement Date and ending on and including
the date immediately preceding the first (1st) anniversary of the Commencement
Date; and

 

(ii)                              Tenant’s obligation to pay Base Rent for the
Premises shall be partially abated, in an aggregate amount equal to [***] per
Rentable Area of the Premises, in equal monthly installments during the second
twelve (12) months of the Lease Term, commencing as of the first (1st)
anniversary of the Commencement Date and ending on and including the date
immediately preceding the second (2nd) anniversary of the Commencement Date (the
“Partially Abated Rent Period”).

 

(b)                                 Such abatement shall apply to Base Rent
payable under the Lease during the Abated Rent Periods.  Base Rent for any
calendar month in which an Abated Rent Period expires shall be prorated based
upon the number of days in the applicable month, and all such Base Rent shall be
due and payable for the actual days that elapse during the remainder of the
month in which such Abated Rent Period expires.  If Tenant breaches the Lease at
any time during the Lease Term and such breach is not cured within the
applicable cure period, then the unamortized amount of Rent which would
otherwise have been due and payable during the Abated Rent Periods shall
immediately become due and payable by Tenant as Additional Rent.  The payment by
Tenant of all abated Rent shall not limit or affect any of Landlord’s other
rights and remedies under the Lease, or at law or in equity.  During the Abated
Rent Periods, only Base Rent shall be abated, and all other costs and charges
specified in the Lease shall remain due and payable pursuant to the Lease. 
During the Partially Abated Rent Period, only the amount set forth in this Rider
1 shall be abated, and the remaining balance of Base Rent, together with all
other costs and charges specified in the Lease, shall remain due and payable
pursuant to the Lease.

 

(c)                                  At any time prior to the expiration of the
Abated Rent Periods, Landlord shall have the right (the “Rent Credit Option”),
but not the obligation, in lieu of the abatement of Rent set forth in this Rider
1, to disburse to Tenant, in lump sum or monthly installments, an amount equal
to the Rent that would have otherwise been abated or partially abated pursuant
to this Rider 1.  So long as Landlord exercises the Rent Credit Option and
actually disburse said amount, (i) the abatement of Rent set forth in this Rider
1 shall be of no further force or effect and (ii) Tenant shall pay all Rent at
the time and in the manner set forth in the Lease.  Tenant shall reasonably
cooperate with Landlord, including reasonable

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

RIDER 1 – PAGE 3

--------------------------------------------------------------------------------


 

amendments to this Lease, to permit Landlord to exercise the Rent Credit Option
in a manner reasonably required by Landlord or any Superior Rights Holder;
provided, however, in no event shall the exercise of the Rent Credit Option
reduce the net rent concession granted to Tenant pursuant to this section of
Rider 1.

 

28.2                        Controllable Operating Expenses.

 

(a)                                  Controllable Operating Expenses. 
“Controllable Operating Expenses” shall mean all Operating Expenses, excepting
and excluding the following: (i) Taxes; (ii) Energy Expenses, (iii) Insurance
Expenses, and (iv) snow, ice and debris removal expenses.

 

(b)                                 Cap On Controllable Operating Expenses. 
Notwithstanding anything in the Lease to the contrary, in no event shall
Controllable Operating Expenses for any Lease Year during the Lease Term
increase by more than six percent (6%) in excess of the Controllable Operating
Expenses for the immediately preceding Lease Year, on a non-cumulative basis.

 

29.                               OPTION TO RENEW.

 

29.1                        Grant of Option.  Subject to the terms and
conditions of this Rider 1, Tenant shall have two (2) options to renew the Lease
for consecutive additional period of sixty (60) months each (each, a “Renewal
Term,” and, collectively, the “Renewal Term”).  There shall be no additional
renewal terms beyond the Renewal Terms set forth herein.  Tenant must exercise
its option to extend the Lease by giving Landlord written notice (the “Option
Exercise Notice”) of its election to do so no later than eighteen (18) months,
and no earlier than twenty-one (21) months, prior to the expiration of the
then-current Lease Term.  If Tenant fails to timely deliver the Option Exercise
Notice in strict accordance with this Rider 1 and the notice provisions of the
Lease, then Tenant shall be deemed to have waived its extension rights, as
aforesaid, and Tenant shall have no further right to renew the Lease.

 

29.2                        Terms and Conditions of Option.  Each Renewal Term
shall be on all the terms and conditions of the Lease, except that Landlord
shall have no additional obligation for free rent, leasehold improvements or for
any other tenant inducements for the Renewal Term, and Base Rent and Operating
Expenses shall be adjusted to Market Rent (as defined below).

 

29.3                        Market Rent.  “Market Rent” means the annual amount
per square foot (inclusive of Operating Expenses) that a willing tenant would
pay and a willing landlord would accept in arm’s length bona fide negotiations,
for a renewal lease of premises of like quality, excluding the value of any
improvements or additions installed at Tenant’s sole cost and expense, on the
same terms and conditions in the Building Complex or in any other building in
the Denver Central Business District (“CBD”) of like quality and location for
the specified period of time, and upon comparable lease transactions.

 

29.4                        “Baseball” Arbitration.  Within thirty (30) days
following Landlord’s receipt of Tenant’s Option Exercise Notice, Landlord shall
initially deliver to Tenant a designation of Market Rent (“Landlord’s Market
Rent Designation”) and Landlord shall furnish data in support of such
designation.  Within thirty (30) days after receipt of Landlord’s Market Rent
Designation, Tenant shall elect, in writing, either (i) to accept Landlord’s
Designation (an “Acceptance Notice”), (ii) to withdraw the exercise of its
option to renew (a “Withdrawal Notice”) or (iii) to submit the determination of
market rent to “baseball” arbitration in accordance with subsections (b) through
(f) below (the “Arbitration Notice”).  Tenant’s failure to timely deliver either
an Acceptance Notice, a Withdrawal Notice or an Arbitration Notice shall be
deemed at Tenant’s election to deliver an Arbitration Notice.  Upon the timely
giving of an Acceptance Notice or an Arbitration Notice, the Lease Term shall be
deemed extended without the need for further act or deed of either party. 
Following Tenant’s delivery of an Arbitration Notice, Landlord and Tenant shall
attempt to agree upon such Market Rent using their good faith efforts.  If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
Landlord delivery of Landlord’s Market Rent Designation (“Outside Agreement
Date”), then each party shall place in a separate sealed envelope their final
proposal as to Market Rent and such determination shall be submitted to
“baseball” arbitration in accordance with subsections (b) through (f) below.

 

(a)                                  In the event that Landlord fails to timely
generate the initial written notice of Landlord’s Market Rent Designation which
triggers the negotiation period of this Section, then Tenant

 

RIDER 1 – PAGE 4

--------------------------------------------------------------------------------


 

may commence such negotiations by providing the initial Market Rent notice, in
which event Landlord shall have fifteen (15) days (“Landlord’s Review Period”)
after receipt of Tenant’s notice of the proposed Market Rent within which to
accept such proposal.  In the event Landlord fails to accept in writing such
Market Rent proposed by Tenant, then such proposal shall be deemed rejected, and
Landlord and Tenant shall attempt in good faith to agree upon Market Rent using
good faith efforts.  If Landlord and Tenant fail to reach agreement within
fifteen (15) days following Landlord’s Review Period (which shall be, in such
event, the “Outside Agreement Date” in lieu of the above definition of such
date), then each party shall place in a separate sealed envelope their final
proposal as to the Market Rent and such determination shall be submitted to
arbitration in accordance with subsections (b) through (f) below.

 

(b)                                 Landlord and Tenant shall meet with each
other within five (5) business days after the Outside Agreement Date and
exchange the sealed envelopes and then open such envelopes in each other’s
presence.  If Landlord and Tenant do not mutually agree upon the Market Rent
within one (1) business day after the exchange and opening of envelopes, then,
within ten (10) business days after the exchange and opening of envelopes,
Landlord and Tenant shall agree upon and jointly appoint a single arbitrator who
shall by profession be a real estate broker who shall have been active over the
10-year period ending on the date of such appointment in the leasing of office
projects in the CBD.  Neither Landlord nor Tenant shall consult with such
arbitrator, directly or indirectly, as to his or her opinion as to Market Rent
prior to the appointment.  The determination of the arbitrator shall be limited
solely to the issue of whether Landlord’s or Tenant’s submitted Market Rent is
the closest to the actual Market Rent as determined by the arbitrator, taking
into account the requirements of this Section.  Such arbitrator may hold such
hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary.  In addition, Landlord or Tenant may submit
to the arbitrator, with a copy to the other party, within ten (10) business days
after the appointment of the arbitrator any market data and additional
information that such party deems relevant to the determination of the Market
Rent (“MR Data”) and the other party may submit a reply in writing within five
(5) business days after receipt of such MR Data.

 

(c)                                  The arbitrator shall, within thirty (30)
days after his or her appointment, reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Market Rent, and shall notify
Landlord and Tenant of such determination.

 

(d)                                 The decision of the arbitrator shall be
binding upon Landlord and Tenant.

 

(e)                                  If Landlord and Tenant fail to agree upon
and appoint an arbitrator, then the appointment of the arbitrator shall be made
by the Presiding Judge of the Denver County District Court, or, if he or she
refuses to act, by any judge having jurisdiction over the parties.

 

(f)                                    The cost of arbitration shall be paid by
Landlord and Tenant equally.

 

29.5                        Limitations; Termination of Option to Renew.  Tenant
shall not have the right to renew the Lease for any amount of space less than
the entire Premises hereunder.  In the event Tenant subleases fifty percent
(50%) or more of the Premises (other than a Permitted Transfer), the option to
renew shall be extinguished.  The renewal option granted herein shall terminate
as to the entire Premises upon the failure by Tenant to timely exercise its
option to renew at the times and in the manner set forth in this Rider 1. 
Tenant shall not have the option to renew, as provided in this Rider 1, if, as
of the date of the Option Exercise Notice, or as of the scheduled commencement
date of the Renewal Term, an Event of Default is continuing.

 

29.6                        Self-Operative; Amendment to Lease.  Notwithstanding
the fact that, upon Tenant’s delivery of an Acceptance Notice or an Arbitration
Notice, the renewal of the Lease Term shall be self executing, Landlord and
Tenant shall, promptly following Tenant’s delivery of an Acceptance Notice or an
Arbitration Notice, execute one or more amendments to the Lease reflecting such
additional term.

 

RIDER 1 – PAGE 5

--------------------------------------------------------------------------------


 

30.                               RIGHT OF FIRST OFFER.

 

30.1                        Grant of Right of First Offer.  Subject to the terms
and conditions of this Rider 1, Landlord hereby grants to Tenant a right of
first offer to lease one or more of the following full floors of the Building
(individually and collectively, “Expansion Space”):

 

TOWER OF THE BUILDING

 

SUITE NUMBER

 

RENTABLE AREA

 

Tower II

 

500

 

17,506

 

Tower III

 

200

 

11,971

 

Tower III

 

300

 

16,193

 

Tower III

 

400

 

15,224

 

Tower III

 

500

 

17,159

 

 

 

 

 

 

 

 

 

TOTAL:

 

78,053

 

 

30.2                        Subordinate to Superior Rights.  Notwithstanding the
foregoing, such first offer right of Tenant shall be subject to the following
existing rights of current Tenants in the Building Complex (the “Superior
Expansion Space Right Holder”):

 

(a)                                  The right of Exclusive Resorts, LLC,
together with its subtenants, successors and assigns, to occupy the Expansion
Space pursuant to that certain Office Lease dated February 23, 2006, as amended.

 

30.3                        Procedure for Offer.  Landlord shall notify Tenant
(the “First Offer Notice”) when any Expansion Space becomes Available for Lease
(as defined below), but only if the Superior Expansion Space Right Holder is not
in possession such space pursuant to its existing contractual rights. 
“Available for Lease” means that Landlord has legal possession of the Expansion
Space and intends to market the Expansion Space to third party tenants. 
Pursuant to such First Offer Notice, Landlord shall offer to lease to Tenant the
then-available Expansion Space.  The First Offer Notice shall describe the space
so offered to Tenant and shall set forth Landlord’s proposed economic terms and
conditions upon which Landlord is willing to lease such space to Tenant
(collectively, the “Economic Terms”); provided, however, if Tenant exercises its
right of first offer such that Tenant is unconditionally and irrevocably
committed to take occupancy of the applicable Expansion Space on or before
March 31, 2013, then the Economic Terms shall (a) contain the same Base Rental
Rates as set forth in Section 3.1 of the Lease (without regard to any abatement
or free rent periods), (b) provide that Base Rent for the applicable Expansion
Space shall be fully abated during the first three (3) months of the lease term
for the Expansion Space, (c) provide that Tenant shall pay, as Additional Rent,
Tenant’s pro rata share of Operating Expenses allocable to the Expansion Space
in excess of the Base Year, (d) provide for a lease term for the Expansion Space
that is coterminous with the Lease Term, and (e) require Landlord to provide
Tenant with a Pro Rata Allowance (as defined below) to be applied toward the
cost of designing and constructing real property improvements in the Expansion
Space.  As used herein, a “Pro Rata Allowance” shall mean an improvement
allowance not to exceed (i) the amount, per rentable square foot, actually paid
or disbursed by Landlord in connection with the Landlord’s Work (exclusive of
any construction management fees) plus the amount of the Furniture & Cabling
Allowance multiplied by (ii) a fraction, the numerator of which is the number of
months that Tenant will be leasing the Expansion Premises (exclusive of any
renewal periods) and the denominator of which is one hundred twenty (120).

 

30.4                        Procedure for Acceptance.  If Tenant wishes to
exercise Tenant’s right of first offer with respect to the Expansion Space
described in the First Offer Notice, then within ten (10) business days of
delivery of the First Offer Notice to Tenant, Tenant shall deliver notice to
Landlord of Tenant’s intention to exercise its right of first offer with respect
to all or any portion of Expansion Space described in the First Offer Notice on
the Economic Terms.  Tenant must elect to exercise its right of first offer, if
at all, with respect to only full-floor Expansion Space offered by Landlord to
Tenant in the First Offer Notice.  Tenant may elect to lease only a portion of
the Expansion Space offered in the First Offer Notice provided that it is in
full floor increments.  If Tenant does not so notify Landlord within the
10-business day period, then Landlord shall be free to lease and/or re-lease all
or any portion of the Expansion Space from time to time to anyone to whom
Landlord desires on any terms Landlord desires.

 

RIDER 1 – PAGE 6

--------------------------------------------------------------------------------


 

30.5                        Other Terms and Conditions.  Except as otherwise
expressly set forth in the First Offer Notice or this Rider 1, Tenant shall take
the Expansion Space in its “AS IS” condition, and Landlord shall have no
obligation for free rent, leasehold improvements or for any other tenant
inducements for the First Expansion Space.  Except as otherwise expressly set
forth in the First Offer Notice or this Rider 1, the term of the Lease for the
applicable portion of the Expansion Space, and Tenant’s obligation to pay Rent
for such Expansion Space, shall commence upon the date that is ninety (90) days
after Landlord’s delivery of the Expansion Space to Tenant and shall terminate
on the date set forth in the First Offer Notice.

 

30.6                        Limitations.  Tenant shall not have the right to
lease the Expansion Space, if, as of the date of the attempted exercise of any
right of first offer by Tenant, or as of the scheduled date of delivery of such
Expansion Space to Tenant, an Event of Default is continuing.

 

30.7                        Termination of Right of First Offer.  The right of
first offer granted herein shall terminate as to the entire Expansion Space upon
the failure by Tenant to timely exercise its right of first offer with respect
at least one floor of the Expansion Space as offered by Landlord in the First
Offer Notice.

 

30.8                        Amendment to Lease.  If Tenant timely exercises
Tenant’s right to lease the Expansion Space as set forth herein, Landlord and
Tenant shall, within fifteen (15) days after Tenant’s exercise thereof, execute
an amendment to the Lease for such Expansion Space upon the terms and conditions
as set forth in the First Offer Notice and this Rider 1.

 

31.                               RIGHT OF FIRST REFUSAL.

 

31.1                        Grant of Right of First Refusal.  Subject to the
terms and conditions of this Rider 1, Landlord hereby grants to Tenant, during
the Lease Term, a continuing and ongoing right of first refusal to lease
Expansion Space.

 

31.2                        Subordinate to Superior Rights.  Notwithstanding the
foregoing, such right of first refusal shall be subject to the occupancy rights
of the Superior Expansion Space Right Holder existing prior to the execution and
delivery of this Lease.

 

31.3                        Procedure for Offer.  If Landlord receives a bona
fide written offer from an unaffiliated third party for the lease of all or any
portion of the Expansion Space (each, a “Bona Fide Offer”), and Landlord is
willing to accept the Bona Fide Offer, Landlord shall give Tenant written notice
(the “First Refusal Notice”) of the Bona Fide Offer, but only if the Superior
Expansion Space Right Holder is not in possession such space pursuant to its
existing contractual rights.  Pursuant to such First Refusal Notice, Landlord
shall offer to lease to Tenant the Expansion Space on the same terms and
conditions of the Bona Fide Offer (collectively, the “Bona Fide Offer Terms”);
provided, however, if Tenant exercises its right of first refusal such that
Tenant is unconditionally and irrevocably committed to take occupancy of the
applicable Expansion Space on or before May 1, 2015, then, notwithstanding the
terms of the Bona Fide Offer, Bona Fide Offer Terms shall (a) contain the same
Base Rental Rates as set forth in Section 3.1 of the Lease (without regard to
any abatement or free rent periods), (b) provide that Base Rent for the
applicable Expansion Space shall be fully abated during the first two (2) months
of the lease term for the Expansion Space, (c) provide that Tenant shall pay, as
Additional Rent, Tenant’s pro rata share of Operating Expenses allocable to the
Expansion Space in excess of the Base Year, (d) provide for a lease term for the
Expansion Space that is coterminous with the Lease Term, and (e) require
Landlord to provide Tenant with a Pro Rata Allowance to be applied toward the
cost of designing and constructing real property improvements in the Expansion
Space.

 

31.4                        Procedure for Acceptance.  If Tenant wishes to
exercise Tenant’s right of first refusal with respect to the Expansion Space
described in the First Refusal Notice, then within ten (10) business days after
delivery of the First Refusal Notice to Tenant, Tenant shall deliver written
notice to Landlord of Tenant’s exercise of its right of first refusal with
respect to the entire Expansion Space described in the First Refusal Notice on
the Bona Fide Offer Terms.  Tenant must elect to exercise its right of first
refusal, if at all, with respect to all of the Expansion Space offered by
Landlord to Tenant in the First Refusal Notice.  Tenant may not elect to lease
only a portion of the Expansion Space offered in the First Refusal Notice, even
if the space described in the First Refusal Notice comprises an area larger than
the Expansion Space or an area that does not comprise an entire full-floor
Expansion Space.  If Tenant does not so notify Landlord within the 10-business
day period, then Landlord shall, subject to Section 31.7 below, be free to lease
the Expansion Space substantially on the Bona Fide Offer Terms.

 

RIDER 1 – PAGE 7

--------------------------------------------------------------------------------


 

31.5                        Other Terms and Conditions.  Except as otherwise
expressly set forth in the First Refusal Notice or this Rider 1, Tenant shall
take the Expansion Space in its “AS IS” condition, and Landlord shall have no
obligation for free rent, leasehold improvements or for any other tenant
inducements for the Expansion Space.  Except as otherwise expressly set forth in
the First Refusal Notice or this Rider 1, the term of the Lease for the
applicable portion of the Expansion Space, and Tenant’s obligation to pay Rent
for such Expansion Space, shall commence upon the date that is ninety (90) days
after Landlord’s delivery of the Expansion Space to Tenant and shall terminate
on the date set forth in the First Refusal Notice.

 

31.6                        Limitations.  Tenant shall not have the right to
lease the Expansion Space, if, as of the date of the attempted exercise of any
right of first refusal by Tenant, or as of the scheduled date of delivery of
such Expansion Space to Tenant, an Event of Default is continuing.

 

31.7                        Reinstated and Continuous Right.  Tenant’s right of
first refusal shall be reinstated with respect to the space contained in the
First Refusal Notice if Landlord intends to offer or accept overall economic
terms that are less than ninety-five percent (95%) of the economic terms offered
to Tenant in the First Refusal Notice.  In such an event, Landlord shall notify
(“Reduced Terms Notice”) Tenant and such Reduced Term Notice shall set forth
Landlord’s proposed economic terms and conditions upon which Landlord is willing
to lease the Expansion Space to Tenant (“Reduced Economic Terms”).  If Tenant
wishes to exercise its reinstated right of first refusal, Tenant shall, within
three (3) business days of Tenant’s receipt of the Reduced Terms Notice, deliver
written notice to Landlord of Tenant’s exercise of its right of first refusal
with respect to the entire space described in the Reduced Terms Notice on the
Reduced Economic Terms.  The Right of First Refusal herein shall continue and
remain in effect so long as this Lease is in full force and effect, and shall
apply to any future Bona Fide Offer.   All provisions of this Rider 1 shall
apply, mutatis mutandis, to any reinstated right of first refusal Tenant may
have.

 

31.8                        Amendment to Lease.  If Tenant timely exercises its
right to lease the Expansion Space as set forth herein, Landlord and Tenant
shall, within fifteen (15) days after Tenant’s exercise thereof, execute an
amendment to the Lease for such Expansion Space upon the terms and conditions as
set forth in the First Refusal Notice and this Rider 1.

 

32.                               LIMITED CANCELLATION OPTION.

 

32.1                        Grant of Option.  If, and only if, the Cancellation
Condition (as defined below) is satisfied, Tenant shall have the one-time right,
subject to the terms and conditions of this Rider 1, to terminate the Lease as
of the Cancellation Date (as defined below).  As used herein, the “Cancellation
Condition” shall mean that (a) as of the date of Tenant’s Cancellation Notice
(as defined below), the Major Tenant Threshold is satisfied and Tenant is
leasing and occupying at least 40,000 rentable square feet of the Expansion
Space, (b) Tenant has, at least six (6) months prior to the Cancellation
Exercise Deadline (as defined below), notified Landlord (“Tenant’s Expansion
Inquiry”), in accordance with the notice provisions of the Lease, that Tenant
desires to lease not less than 18,000 rentable square feet of space in the
Building (and not more than 25% of the Rentable Area of the Premises then leased
and occupied by Tenant) for a period of not less than three (3) years and
(c) Landlord is unable, on or before the eighty-fourth (84th) month of the Lease
Term, to accommodate Tenant’s expansion needs set forth in Tenant’s Expansion
Inquiry.

 

32.2                        Tenant’s Cancellation Notice.  In order to exercise
Tenant’s cancellation option, Tenant must give Landlord prior written notice
(“Tenant’s Cancellation Notice”) of Tenant’s election to cancel the Lease at
least twelve (12) months prior to the Cancellation Date (the “Cancellation
Exercise Deadline”).  The election shall be irrevocable.  If Tenant fails to
deliver Tenant’s Cancellation Notice on or before the Cancellation Exercise
Deadline, this limited cancellation option shall be null and void and of no
further force or effect.

 

32.3                        Cancellation Date.  Tenant may cancel the Lease only
as of the last day of any month after the Cancellation Condition has been
satisfied (the “Cancellation Date”); provided, however, in no event shall the
Cancellation Date occur prior to the eighty-fourth (84th) month of the Lease
Term.  The Cancellation Date shall be stated in Tenant’s Cancellation Notice

 

RIDER 1 – PAGE 8

--------------------------------------------------------------------------------


 

32.4                        Cancellation Fee; Landlord’s Transaction Costs.  At
least thirty (30) days prior to the Cancellation Date, Tenant shall pay
Landlord, in good and immediately available funds, (a) the unamortized portion
of Landlord’s Transaction Costs (as defined below), plus (b) three (3) months of
Rent for the entire Premises then leased by Landlord (based upon the monthly
Rent which would otherwise have been due during the last month of the Lease
Term).  The foregoing amortizations shall be on a straight-line basis, without
interest, commencing as of the expiration of the Abated Rent Periods and will be
calculated as of the Cancellation Date.  As used herein, “Landlord’s Transaction
Costs” shall mean, collectively, (i) the actual costs paid and/or disbursed by
Landlord in connection with Landlord’s Work, (ii) any and all tenant improvement
allowances actually disbursed by Landlord pursuant to the Lease (including,
without limitation, any Pro Rata Allowance, (iii) any abated or “free” Rent
(including, without limitation, any Rent abated during the Abated Rent Periods),
(iv) any sums credited or disbursed pursuant to the Rent Credit Option (if any),
and (v) the commissions actually paid to the Brokers in connection with the
Lease and any subsequent amendment to the Lease.  Landlord shall, within sixty
(60) days after Tenant’s written demand (but in no event earlier than
December 31, 2012), deliver to Tenant the total amount of Landlord’s Transaction
Costs.

 

32.5                        Landlord’s Rejection Rights.  Landlord may reject
Tenant’s election to cancel the Lease if an Event of Default has occurred and
not been cured at the time of Tenant’s Cancellation Notice or on the
Cancellation Date.

 

32.6                        Tenant’s Cure Obligation.  If Landlord does not
reject Tenant’s election to cancel the Lease, Tenant shall cure any Event of
Default under the Lease that exists on or before the Cancellation Date.

 

32.7                        Surrender on Cancellation Date.  On or prior to the
Cancellation Date, Tenant shall surrender possession of the Premises to Landlord
in accordance with the provisions of the Lease, as if the Cancellation Date were
the Expiration Date.

 

33.                               LICENSE RIGHTS; SIGNAGE; TELECOMMUNICATIONS;
GENERATOR PAD.

 

33.1                        Grant of Signage License.

 

(a)                                  The Ground Level Sign License.  Subject to
the terms and conditions of this Rider 1, and provided that an Event of Default
is not continuing under the Lease, Landlord grants to Tenant a non-exclusive
license (the “Ground Level Sign License”), for the Lease Term, for the purpose
of operating, maintaining and repairing signage (collectively, the “Ground Level
Signage”) on the exterior of the ground level of Tower III.

 

(b)                                 The Tower III Parapet Signs License. 
Subject to the terms and conditions of this Rider 1, and so long as the Major
Tenant Threshold is satisfied, Landlord grants to Tenant an exclusive license
(the “Tower III Parapet Signs License”), for the Lease Term, for the purpose of
operating, maintaining and repairing two (2) signs (collectively, the “Tower III
Parapet Signage”) on portions of the Building’s exterior “eyebrow” area at the
top of Tower III.

 

(c)                                  Options for the Tower I Parapet Signs
License.

 

(i)                                  The “Applicable Tower I Parapet Condition”
means (A) as to the Initial Tower I Parapet Signage (as defined below), Tenant
is leasing and occupying, in aggregate, at least 140,000 rentable square feet in
Tower II and/or Tower III and at least four (4) full floors in Tower I and
(B) as to the Second Tower I Parapet Signage (as defined below), Tenant is
leasing and occupying, in aggregate, at least 140,000 rentable square feet in
Tower II and/or Tower III and at least seven (7) full floors in Tower I.

 

(ii)                              Subject to the terms and conditions of this
Rider 1, and so long as the Applicable Tower I Parapet Condition is satisfied,
Tenant shall have the option (the “Initial Tower I Parapet Signage Option”) to
have an exclusive license (the “Initial Tower I Parapet Sign License”), for the
Lease Term, for the purpose of operating, maintaining and repairing one (1) sign
(the “Initial Tower I Parapet Signage”) on a portion of the Building’s exterior
at the top of Tower I on the side facing Skyline Park.

 

(iii)                          Subject to the terms and conditions of this Rider
1, and so long as the Applicable Tower I Parapet Condition is satisfied, Tenant
shall have the option (the “Second Tower I Parapet Signage Option”) to have an
exclusive license (the “Second Tower I Parapet Sign License”),

 

RIDER 1 – PAGE 9

--------------------------------------------------------------------------------


 

for the Lease Term, for the purpose of operating, maintaining and repairing one
(1) sign (the “Second Tower I Parapet Signage,” and, together with the Initial
Tower I Parapet Signage, collectively, the “Tower I Parapet Signage”) on a
portion of the Building’s exterior “eyebrow” area at the top of Tower I on the
side facing 15th Street.

 

(iv)                            Notwithstanding the foregoing, the Initial Tower
I Parapet Signage Option and the Second Tower I Parapet Signage Option shall be
subject to the following existing rights of current Tenants in the Building
Complex:

 

(1)                                  The license right of Zachary Engineering
Corporation f/k/a Utility Engineering Corporation (together with its successors
and assigns, collectively, “Zachary”), to display one (1) exterior sign on the
exterior of Tower I, as granted pursuant to that certain Office Lease dated
Office Lease dated February 12, 2003 (as amended) and that certain Rooftop and
Risers License Agreement dated February 12, 2003; and

 

(2)                                  The right of first refusal to license all
exterior portions of Tower I of the Building Complex for use by MarkWest Energy
Partners, L.P. (together with its successors and assigns, collectively,
“MarkWest”) to display one (1) exterior sign, as granted pursuant to that
certain Office Lease dated April 19, 2006, as amended.

 

(d)                                 Option for the Monument Sign License. 
Tenant acknowledges that (a) as of the Effective Date, the Building Complex does
not have a monument for signage and (b) Landlord shall have no obligation to
construct or maintain a monument for signage during the Lease term.  If, and
only if, Landlord constructs a monument for signage (the “Monument”), then,
subject to the terms and conditions of this Rider 1, and so long as the Major
Tenant Threshold is satisfied, Landlord grants to Tenant an non-exclusive
license (the “Monument Sign License”), for the Lease Term, for the purpose of
operating, maintaining and repairing one (1) sign bearing only Tenant’s company
name or logo (the “Monument Signage”) in the most prominent location on the
Monument.

 

(e)                                  The Signage License; The Signage.  The
Ground Level License, the Tower III Parapet Signs License, and, to the extent
applicable, the Initial Tower I Parapet License, the Second Tower I Parapet
License and the Monument Sign License are referred to herein, collectively, as
the “Signage License”.  The Ground Level Signage, the Tower III Parapet Signage,
and, to the extent applicable, the Tower I Parapet Signage and the Monument
Signage, together with any related equipment, conduits, cables and materials to
be located on any portion of the Signage License Area (as defined below), are
sometimes referred to herein, collectively, as the “Signage”.

 

(f)                                    Conditions and Restrictions.  The actual
location, size and design of the Signage shall be in accordance with the
approved signage plan(s) attached to the Lease as Exhibit “H”; provided,
however, the Signage shall not include the words “Education,” “School,”
“University” or any similar words or references, but may include the phrases
“Ashford.edu” and/or “Rockies.edu.”

 

(g)                                 The Signage License Area.  The portions of
the Building Complex upon which the Signage is or will be located is referred to
herein collectively as the “Signage License Area.”  Landlord makes no
representation or warranty as to the fitness for any purpose of the Signage
License Area and shall have no liability of any kind or nature directly or
indirectly arising from or related to the Signage, except to the extent caused
by Landlord.

 

(h)                                 Restrictions on Illumination and
Penetrations.  Notwithstanding anything in this Rider 1 to the contrary, in no
event (a) may the Signage be illuminated (provided, however, the Tower III
Parapet Signage and the Tower I Parapet Signage may be illuminated to the full
extent allowable by applicable Law.) nor (b) may the Signage or the installation
thereof penetrate the Building’s roof, the roof’s membrane, nor any marble or
other specialty stone located in or on the Building Complex.

 

(i)                                     Restrictions on Tower II Parapet
Signage.  So long as the Major Tenant Threshold is satisfied, Landlord shall not
permit any other tenant to operate signage on any portion of the Building’s
exterior at the top of Tower II.

 

(j)                                     Elimination of Park Central Signage.  On
or before the Commencement Date, Landlord shall, at its sole cost and expense,
cause to be removed from the Building Complex all references to “Park Central.”

 

RIDER 1 – PAGE 10

--------------------------------------------------------------------------------


 

33.2                        Directory Board Signage.

 

(a)                                  Directory Board Signage.  Landlord shall
provide directory board signage on the Building directory board (the “Directory
Board”) located in the lobby of the Building.  Tenant shall have the right,
throughout the Lease Term, to have its name located on the Directory Board
(“Tenant’s Directory Board Signage”).  The Directory Board may be static or
electronic.

 

(b)                                 Building Standard.  In order to insure the
consistent quality and appearance of the Building, the style, color and items to
be used in the construction and installation of Tenant’s Directory Board Signage
shall be made in Landlord’s reasonable discretion.

 

(c)                                  Revisions.  Any necessary revision to
Tenant’s Directory Board Signage will be made by Landlord, at Tenant’s sole cost
and expense, within a reasonable time after written notice from Tenant of the
change making the revision necessary.

 

33.3                        Grant of Telecommunications License.

 

(a)                                  The Rooftop License.  Subject to the terms
and conditions of this Rider 1, and provided that an Event of Default is not
continuing under the Lease, Landlord grants to Tenant a non-exclusive license
(the “Rooftop License”), for the Lease Term, for the purpose of operating,
maintaining and repairing not more than one (1) satellite or microwave receiving
or transmitting dish, not to exceed 24” in diameter (the “Telecommunication
Equipment”), on the roof of the Building.

 

(b)                                 The Risers License.  Subject to the terms
and conditions of this Rider 1, and provided that an Event of Default is not
continuing under the Lease, Landlord grants to Tenant a non-exclusive license
(the “Risers License,” and, together with the Rooftop License, collectively, the
“Telecommunications License”), for the Lease Term, for the purpose of
installing, maintaining and operating not more than a reasonable number of
cables (collectively, “Cabling”), as reasonably determined by Landlord, in and
through the building risers that are directly above the Premises.

 

(c)                                  Tenant’s Telecommunications Property.  The
Telecommunications Equipment and the Cabling, together with any related
equipment, conduits, cables and materials to be located on any portion of the
Telecommunications License Area (as defined below) and which are necessary to
service the Telecommunications Equipment (“Related Equipment”), are sometimes
collectively referred to herein collectively as “Tenant’s Telecommunications
Property.”

 

(d)                                 The Telecommunications License Area.  The
actual location of Tenant’s Telecommunications Property shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld.  The portions of the Building Complex upon which Tenant’s
Telecommunications Property is or will be located is referred to herein
collectively as the “Telecommunications License Area.”  Landlord makes no
representation or warranty as to the fitness for any purpose of the
Telecommunications License Area and shall have no liability of any kind or
nature directly or indirectly arising from or related to Tenant’s
Telecommunications Property.

 

(e)                                  Other Terms and Conditions.  In no event
shall Tenant penetrate the roof or the roof’s membrane in connection with the
Telecommunications License.  Tenant shall have a reasonable right of access to
the chases and electrical closets located in the Building for purposes of
installing, repairing and maintaining the Related Equipment; provided, however,
such access shall be subject to the prior reasonable approval of Landlord.  The
Related Equipment to be installed in electrical closets shall not occupy more
than a reasonable number of cubic inches.  The plans and specifications shall
include load factors, electrical platforms leading to Tenant’s
Telecommunications Property and any other specifications as Landlord may
require.  Landlord may require that Tenant install screening devices and other
improvements intended to visually screen Tenant’s Telecommunications Property.

 

33.4                        Generator License.

 

(a)                                  The Generator Pad License.  Subject to the
terms and conditions of this Rider 1, and provided that (i) an Event of Default
is not continuing under the Lease and (ii) the Major Tenant Threshold is
satisfied, Landlord grants to Tenant an exclusive license (the “Generator Pad
License”), for the Lease Term, to use the Building’s existing back-up generator
pad located in the Parking Garage (the “Generator Pad”) for the purpose of
operating, maintaining and repairing not more than one (1) back-up generator
(“Tenant’s Back-Up Generator”).

 

RIDER 1 – PAGE 11

--------------------------------------------------------------------------------


 

(b)                                 The Conduit License.  Subject to the terms
and conditions of this Rider 1, and provided that (i) an Event of Default is not
continuing under the Lease and (ii) the Major Tenant Threshold is satisfied,
Landlord grants to Tenant a non-exclusive license (the “Conduit License,” and,
together with the Generator Pad License, collectively, the “Generator License”),
for the Lease Term, for the purpose of installing, maintaining and operating one
(1) conduit line (the “Conduit”) from the Tenant’s Back-Up Generator to the
Premises.

 

(c)                                  Tenant’s Back-Up Power Property.  Tenant’s
Back-Up Generator, the Conduit and any other feeders, switchboards,
appurtenances and additional equipment installed by Tenant on the Generator Pad
are sometimes collectively referred to herein collectively as “Tenant’s Back-Up
Power Property.”

 

(d)                                 The Generator License Area.  The actual
location of Tenant’s Back-Up Power Property shall be determined in Landlord’s
sole and absolute discretion.  The portions of the Building Complex upon which
Tenant’s Back-Up Power Property is or will be located is referred to herein
collectively as the “Generator License Area.”  Landlord makes no representation
or warranty as to the fitness for any purpose of the Generator License Area and
shall have no liability of any kind or nature directly or indirectly arising
from or related to Tenant’s Back-Up Power Property or Tenant’s use of the
Generator License Area.

 

(e)                                  Tenant’s Maintenance of the Back-Up
Generator; Permits.  Commencing on the date that Tenant installs Tenant’s
Back-up Generator and continuing throughout the Lease Term, Tenant shall, at
Tenant’s sole cost and expense, maintain and repair Tenant’s Back-Up Power
Property in good order, first-class condition and repair.  Tenant shall furnish
proof of maintenance of Tenant’s Back-Up Generator to Landlord on a monthly
basis.  Tenant shall, throughout the Lease Term, and at Tenant’s sole cost and
expense, obtain each and every permit required in connection with Tenant’s use
of the Generator License, including approvals of any applicable governmental
authority, and deliver said permits and approvals to Landlord.

 

(f)                                    Other Terms and Conditions.  Landlord may
require that Tenant install screening devices and other improvements intended to
visually screen Tenant’s Back-Up Power Property.

 

33.5                        Tenant’s License Property; The License Areas.  The
Signage, Tenant’s Telecommunications Property and Tenant’s Back-Up Power
Property are referred to herein, collectively, as “Tenant’s License Property.”
The Signage License Area, the Telecommunications License Area and the Generator
License Area are referred to herein, collectively, as the “License Areas.”  The
Signage License, the Telecommunications License and the Generator License are
referred to herein, individually, as a “License,” and, collectively, as the
“Licenses.”

 

33.6                        Installation; Aesthetics.  Tenant shall cause the
installation of Tenant’s License Property by a contractor reasonably approved by
Landlord.  All installation expenses shall be at Tenant’s sole cost and
expense.  Prior to commencing the installation of any of Tenant’s License
Property, Tenant shall submit plans and specifications to Landlord for review
and reasonable approval.  The plans and specifications shall include any other
specifications as Landlord may reasonably require.  Tenant agrees that Landlord
may require certain aesthetic specifications concerning the appearance of
Tenant’s License Property, which specifications shall be in the reasonable
discretion of Landlord.

 

33.7                        Permits; Compliance with Laws.  Prior to commencing
the installation of Tenant’s License Property, Tenant shall, at Tenant’s sole
cost and expense, obtain each and every permit required in connection with
Tenant’s License Property, including approvals of any applicable governmental
authority, and deliver said permits and approvals to Landlord; provided,
however, Landlord shall, at no cost to Landlord, use reasonable efforts to
assist Tenant in obtaining the necessary permits and approvals.  Landlord makes
no representations or warranties with respect to zoning or any other approvals. 
If Tenant cannot obtain such necessary permits or such permits affect the
Project in any way by means of additional unreasonable requirements, then the
applicable License shall be deemed null and void and of no further force and
effect, unless Landlord in writing waives the conditions set forth herein. 
Tenant, at Tenant’s sole cost and expense, agrees to keep, maintain and operate
Tenant’s License Property in accordance with all applicable Laws or other
requirements of any kind or nature of any governmental or quasi-governmental
authority or the requirements of Landlord’s insurance underwriters.

 

RIDER 1 – PAGE 12

--------------------------------------------------------------------------------


 

33.8        Repair and Maintenance of Tenant’s License Property.  Tenant agrees
that it shall keep and maintain Tenant’s License Property in good condition and
repair, at Tenant’s sole cost and expense, in such a manner so as not to
conflict or interfere with the use of other facilities installed in the Project
and consistent with first-class office buildings in the CBD.

 

33.9        Alterations.  Tenant shall not make any alterations, improvements or
additions to Tenant’s License Property or the License Areas without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

33.10      Insurance.  Tenant shall, at Tenant’s sole cost and expense, insure
Tenant’s License Property in accordance with Section 12 of the Lease.

 

33.11      Removal.  Upon the expiration or earlier termination of the Lease,
Tenant’s License Property shall be removed by Tenant at its expense, using a
contractor reasonably approved by Landlord, and Tenant shall restore that
portion of the Building Complex used by Tenant (including, without limitation,
the License Areas) to its prior condition, reasonable wear and tear excepted. 
If Tenant fails to timely restore the Building Complex, Tenant shall reimburse
Landlord for the costs of repair of any damage to the Building Complex caused by
the removal of Tenant’s License Property and Landlord’s reasonable restoration
costs.

 

33.12      Repair and Maintenance of the License Areas.  Tenant hereby
acknowledges and agrees that Landlord may from time to time inspect, repair,
replace or maintain the License Areas or parts thereof, or install additional
improvements or fixtures on the License Areas.  To the extent that Tenant’s
License Property needs to be dismantled, relocated, repaired or replaced in
conjunction with such repairs, Landlord shall have no liability in connection
therewith, including, without limitation, any interruption of availability of
the License Areas; provided, however, Landlord shall use commercially reasonable
efforts to minimize interference with, or disruption of, Tenant’s License
Property.  Landlord shall be responsible for any damage to Tenant’s License
Property incurred in connection with such roof inspection, repair, replacement
or maintenance.

 

34.          TOWER NAMING RIGHTS.

 

34.1        Tower III Naming Rights.  Subject to the terms and conditions of
this Rider 1, and so long as the Major Tenant Threshold is satisfied, Tenant
shall have the right to rename Tower III to “Bridgepoint Plaza”.

 

34.2        Tower I Naming Rights.  Subject to the terms and conditions of this
Rider 1, and so long as Tenant is leasing and occupying, in aggregate, at least
140,000 rentable square feet in Tower II and/or Tower III and at least seven
(7) full floors in Tower I (collectively, the “Tower I Naming Condition”),
Tenant shall have the right to rename Tower I to “Bridgepoint Plaza”.  So long
as the Tower I Naming Condition is not being achieved, Landlord shall have the
right to name or rename Tower I; provided, however, Landlord shall not grant any
naming rights for Tower I to any third party unless such grant (a) is expressly
subject and subordinate to Tenant’s naming rights set forth in this Rider 1 and
(b) permits Tenant to exercise Tenant’s naming rights set forth in this Rider 1
if and when the Tower I Naming Condition is achieved.

 

34.3        Conditions and Restrictions.  Notwithstanding anything in the Lease
or this Rider 1 to the contrary, the name or names selected by Tenant for Tower
III or Tower I, as applicable (collectively, the “Marks”) (a) shall be
exclusively owned by, or registered trademarks of, Tenant or its Affiliates,
(b) shall not include “Education,” “School,” “University” or any similar name or
reference, but may include the phrases “Ashford.edu” and/or “Rockies.edu,” and
(c) shall be subject to Landlord’s prior written approval, which approval may be
withheld in Landlord’s reasonable discretion.

 

34.4        Trademark License.  Tenant shall, as a condition to the exercise of
any naming rights set forth in this Rider 1, enter into a Trademark License
Agreement with Landlord, in a form reasonably acceptable to Landlord (“Trademark
License Agreement”), whereby Tenant shall, inter alia, (a) represent and warrant
to Landlord that Tenant is the exclusive owner of all right, title and interest
in and to the Marks and (b) grant Landlord and each tenant or other occupant of
the Building, at no cost, a license to use the Marks solely in connection with
the identification of Tower III or Tower I, as applicable,  including in the
leasing, operation and management of the Building Complex.

 

RIDER 1 – PAGE 13

--------------------------------------------------------------------------------


 

34.5        Restrictions on Tower II Naming Rights.  So long as the Major Tenant
Threshold is satisfied, Landlord shall not permit any other tenant to name or
rename Tower II.

 

34.6        Failure of Applicable Thresholds.

 

(a)           For such time as the Major Tenant Threshold is no longer
satisfied, (i) Tenant’s naming rights for Tower III shall be of no further force
or effect, (ii) Landlord and other tenants and occupants of the Building Complex
may, subject to the terms and conditions of the Trademark License Agreement,
continue to use the Marks in connection with the identification of Tower III, 
including in the leasing, operation and management of the Building Complex and
(iii) Landlord shall be free to permit any other tenant to name or rename Tower
II .

 

(b)           If following Tenant’s election to rename Tower I, the Tower I
Naming Condition is no longer satisfied, (i) Tenant’s naming rights for Tower I
shall be of no further force or effect and (ii) Landlord and other tenants and
occupants of the Building Complex may, subject to the terms and conditions of
the Trademark License Agreement, continue to use the Marks in connection with
the identification of Tower I,  including in the leasing, operation and
management of the Building Complex.

 

[The remainder of this page intentionally left blank]

 

RIDER 1 – PAGE 14

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 100)

 

\[g81033mm13i001.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-1” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “A-2”

 

DEPICTIONS OF THE PREMISES

(Towers II & III, Suite 600)

 

[g81033mm13i002.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[continued on following page]

 

EXHIBIT “A-2” – PAGE 1

--------------------------------------------------------------------------------


 

[g81033mm13i003.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[continued on following page]

 

EXHIBIT “A-2” – PAGE 2

--------------------------------------------------------------------------------


 

[g81033mm13i004.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-2” – PAGE 3

--------------------------------------------------------------------------------


 

EXHIBIT “A-3”

 

DEPICTIONS OF THE PREMISES

(Tower II, Suite 700)

 

[g81033mm13i005.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[continued on following page]

 

EXHIBIT “A-3” – PAGE 1

--------------------------------------------------------------------------------


 

[g81033mm13i006.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-3” – PAGE 2

--------------------------------------------------------------------------------


 

EXHIBIT “A-4”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 700)

 

[g81033mm13i007.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-4” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “A-5”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 800)

 

[g81033mm13i008.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-5” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “A-6”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 900)

 

[g81033mm33i001.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-6” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “A-7”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 1000)

 

[g81033mm33i002.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-7” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “A-8”

 

DEPICTIONS OF THE PREMISES

(Tower III, Suite 1100)

 

[g81033mm33i003.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[continued on following page]

 

EXHIBIT “A-8” – PAGE 1

--------------------------------------------------------------------------------


 

[g81033mm33i004.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Premises]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “A-8” – PAGE 2

--------------------------------------------------------------------------------

 


 

EXHIBIT “B-1”

 

THE TURNKEY WORK LETTER

 

EXECUTION COPY

 

TURNKEY WORK LETTER

 

THIS TURNKEY WORK LETTER (this “Turnkey Work Letter”) is attached to and a part
of that certain Office Lease dated February 28, 2011 (the “Lease”), by and among
WSC 1515 ARAPAHOE INVESTORS V, L.L.C., a Delaware limited liability company
(“Landlord”) and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Bridgepoint”), ASHFORD UNIVERSITY, LLC, an Iowa limited liability company
(“Ashford”) and UNIVERSITY OF THE ROCKIES, LLC, a Colorado limited liability
company (“UoR” and, collectively with Bridgepoint and Ashford, “Tenant”).

 

SECTION 1
DEFINED TERMS

 

Capitalized terms used in this Turnkey Work Letter shall have the same meanings
set forth in the Lease except as otherwise specified herein and except for terms
capitalized in the ordinary course of punctuation.  For purposes of this Turnkey
Work Letter the following capitalized terms have the following meanings:

 

(a)          “Turnkey Plans” means, collectively, those certain space plans
dated February 1, 8, 11 and 17, 2011, prepared by Kieding Office Architects,
bearing Project Name “Bridgepoint Education” and attached to the Lease as
Exhibits “A-1” through “A-8”, inclusive, which are hereby incorporated by
reference, and which are the final product of the preliminary space planning and
which (i) include, among other things, all partitions, doors, HVAC (heating,
ventilating and air conditioning systems) distribution, ceiling systems, light
fixtures, plumbing installations, electrical installations and outlets,
telephone installations and outlets, any other installations required by Tenant,
fire and life-safety systems, wall finishes and floor coverings, whether to be
newly installed or requiring changes from the as-is condition of the Premises as
of the Effective Date of the Lease, all in sufficient detail for Landlord to
commence preparation of the Construction Drawings (defined below); and
(ii) comply with all Law as applicable and as interpreted at the time of
construction of Landlord’s Turnkey Work, including all building codes and the
ADA;

 

(b)          “Construction Drawings” means the final architectural plans and
specifications, and engineering plans and specifications, for the real property
improvements to be constructed by Landlord in the Premises in sufficient detail
to be submitted for governmental approvals and building permits and to serve as
the detailed construction drawings and specifications for the Contractor (as
defined below), all of which shall conform, in all material respects, to the
Turnkey Plans; and

 

(c)           “Tenant Standards” means those certain Standard Operating
Procedures last revised on January 7, 2011, prepared by Tenant, and attached to
the Lease as Exhibits “B-3”, which are hereby incorporated by reference.

 

SECTION 2
CONSTRUCTION DRAWINGS

 

2.1          The Construction Drawings.  Landlord, through its architects and/or
space planners (“Landlord’s Architect”), shall prepare the Construction
Drawings, as they may be modified as provided herein, in accordance with the
Turnkey Plans.

 

2.2          Tenant’s Obligations.  Tenant shall be responsible for the
suitability for Tenant’s needs and business of the design and function of all
Tenant Improvements.  Tenant, at its own expense, shall devote such time and
provide such instructions as may be necessary to enable Landlord to complete the
matters described below, and Tenant shall approve such matters, within the times
described below:

 

(a)          to provide, no later than February 15, 2011, all information
necessary or appropriate for Landlord’s Architect to prepare the Construction
Drawings;

 

(b)          Tenant’s written approval of the Construction Drawings within five
(5) business days after Tenant’s receipt of the proposed Construction Drawings,
which approval shall not be unreasonably withheld so long as the Construction
Drawings conform, in all material respects, to the Turnkey Plans.  Tenant’s
failure to respond within the said 5-business day period shall be deemed as
Tenant’s approval.

 

EXHIBIT “B-1” – PAGE 1

--------------------------------------------------------------------------------


 

SECTION 3
CONSTRUCTION; CONTRACTOR

 

3.1          Competitive Bidding; Selection of Contractor.  Landlord shall
(a) obtain not less than three (3) competitive bids for Landlord’s Turnkey Work
and (b) promptly provide to Tenant copies of each of the bids.  Tenant and
Landlord shall thereafter jointly select the contractor; provided, however, in
the event that Landlord and Tenant are unable to agree upon the contractor,
Landlord’s selection shall control.  The contractor selected by Tenant and
Landlord is referred to herein as the “Contractor.”

 

3.2          Construction of the Turnkey Work.  Landlord, through the
Contractor, shall, at Landlord’s sole cost and expense (except as otherwise
expressly set forth in this Turnkey Work Letter), complete the construction of
Landlord’s Turnkey Work in a good and workmanlike manner.

 

3.3          Building Standard.  Landlord’s Turnkey Work shall be done with such
minor variations as Landlord may deem advisable, so long as such variations will
not substantially vary from the Construction Drawings or materially interfere
with the permitted use of the Premises.  The style, color and items to be used
in the construction and installation of Landlord’s Turnkey Work shall be in
accordance with the Turnkey Plans and the Tenant Standards.  In the event of any
conflict between the Turnkey Plans and the Tenant Standards, the Turnkey Plans
shall control.

 

3.4          Limitations of Landlord’s Obligations.

 

(a)          In no event shall Landlord’s Turnkey Work include (i) any costs of
procuring or installing in the Premises any trade fixtures, equipment,
furniture, furnishings, telephone equipment, cabling for any of the foregoing or
other personal property (“Personal Property”) to be used in the Premises by
Tenant, and the cost of such Personal Property shall be paid by Tenant, or
(ii) any costs or expenses of any consultants retained by Tenant with respect to
design, procurement, installation or construction of improvements or
installations, whether real or personal property, for the Premises.

 

(b)          Upon Substantial Completion of Landlord’s Turnkey Work, Landlord
shall have no further obligation to construct improvements or construct
modifications to or changes in Landlord’s Turnkey Work, except to complete the
punchlist of Landlord’s Turnkey Work remaining to be completed or correct any
part thereof not in compliance with the Construction Drawings and any approved
modifications thereof, as provided in the Lease.

 

SECTION 4
CHANGE ORDERS

 

If Tenant shall request any change, addition or alteration in the approved
Construction Drawings (each, a “Change Order”), Landlord shall promptly give
Tenant a written estimate of (a) the cost of engineering and design services and
the construction contractor services to prepare a Change Order in accordance
with such request, (b) the cost of work to be performed pursuant to such Change
Order (“Excess Costs”), which excess costs shall include a construction
management fee payable to Landlord for its coordination and review of the Change
Order in an amount equal to 2% of the hard construction costs of the Change
Order, and (c) the time delay expected because of such requested Change Order. 
Within three (3) business days following Tenant’s receipt of the foregoing
written estimate, Tenant shall notify Landlord in writing whether it approves
such written estimate.  If Tenant approves such written estimate, Tenant shall,
within three (3) business days thereafter, provide Landlord with a good check
made payable to the order of Landlord in the amount of the Excess Costs, and the
foregoing shall constitute Landlord’s authorization to proceed.  If such written
authorization is not received by Landlord within such three (3) business day
period, Landlord shall not be obligated to prepare the Change Order or perform
any work in connection therewith.  Upon completion of the work of the Change
Order and submission of the final cost thereof by Landlord to Tenant, Tenant
shall promptly pay to Landlord any costs in excess of the Excess Costs paid by
Tenant which were incurred or otherwise paid by Landlord in completing the
Change Order.

 

SECTION 5
PUNCH LIST; WARRANTY

 

5.1          Punch List Items.  Within ten (10) business days after substantial
completion of Landlord’s Turnkey Work, Tenant and Landlord shall (a) make an
inspection of the Premises, and (b) together prepare in writing a “punch list”
of errors (if any) and omissions (if any) in the construction of Landlord’s

 

EXHIBIT “B-1” – PAGE 2

--------------------------------------------------------------------------------


 

Turnkey Work known to exist (collectively, “Punch List Items”).  Upon receipt of
the Punch List Items, Landlord shall promptly correct (or cause the Contractor
to correct) such errors and omissions.  The existence of the punch list (and
completion of the Punch List Items thereon) shall not delay the Commencement
Date and shall not affect Tenant’s obligation to occupy the Premises and to pay
Rent in accordance with the provisions of the Lease.  Landlord shall use
commercially reasonable efforts to complete Punch List Items as soon as
practicable, but in any event within thirty (30) days after its receipt of such
list from Tenant, except for long lead-time items which Landlord or Contractor
has to re-order.

 

5.2          Construction Contract Warranty.  Landlord shall cause the
Contractor to provide a customary warranty that Landlord’s Turnkey Work shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof, and to agree to be responsible
for the replacement or repair, without additional charge, of Landlord’s Turnkey
Work that shall become defective in workmanship or materials within one (1) year
after the Commencement Date.

 

SECTION 6
TENANT DELAY

 

6.1          Definition.  “Tenant Delay” means any event or occurrence which
delays the Substantial Completion of Landlord’s Turnkey Work, including, without
limitation, any of the following:

 

(a)          Tenant’s delay in submitting plans, supplying information,
approving plans, specifications or estimates, giving authorizations or
otherwise;

 

(b)          Change Orders;

 

(c)           failure to timely pay for Excess Costs;

 

(d)          the performance or completion by Tenant or any person engaged by
Tenant of any work in or about the Premises;

 

(e)           failure to perform or comply with any obligation or condition
binding upon Tenant pursuant to this Turnkey Work Letter; or

 

(f)            delays in obtaining a certificate of occupancy, temporary
certificate of occupancy, or other appropriate sign-off (each, a “C/O”)
permitting occupancy of any portion of the Premises for the conduct of Tenant’s
business by the local building authority, by reason of Tenant’s failure to
complete the installation of any Personal Property (including, without
limitation, Tenant’s workstations) that is required in order to obtain a C/O for
any portion of the Premises.

 

6.2          Tenant Delay.  If the Substantial Completion of Landlord’s Turnkey
Work is actually and directly delayed due to Tenant Delay, then Tenant shall be
responsible for all costs and any expenses occasioned by such delay, including
any costs and expenses attributable to increases in labor or materials, and the
provisions of Section 2.4 of the Lease shall apply.  Notwithstanding anything to
the contrary contained in the Lease or this Turnkey Work Letter, a delay shall
not be deemed a “Tenant Delay” unless Landlord shall provide written notice
(each, a “Tenant Delay Notice”) to Tenant identifying the nature of a matter
which could become a Tenant Delay, and which Tenant does not cure within two
(2) business days after such Tenant Delay Notice.

 

SECTION 7
GENERAL PROVISIONS

 

7.1          Tenant Representative.  Tenant has designated Heather Leslie of CB
Richard Ellis as its sole representative with respect to the matters set forth
in this Turnkey Work Letter, who shall have full authority and responsibility to
act on behalf of the Tenant as required in this Turnkey Work Letter, until
further written notice to Landlord.

 

7.2          Landlord’s Representative.  Landlord has designated Jodi Prentice
of Means-Knaus Partners as its sole representative with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Turnkey Work Letter.

 

EXHIBIT “B-1” – PAGE 3

--------------------------------------------------------------------------------


 

7.3          Force and Effect.  The terms and conditions of this Turnkey Work
Letter supplement the Lease and shall be construed to be a part of the Lease and
are incorporated in the Lease.  Without limiting the generality of the
foregoing, any default by any party hereunder shall have the same force and
effect as a default under the Lease.  Should any inconsistency arise between
this Turnkey Work Letter and the Lease as to the specific matters which are the
subject of this Turnkey Work Letter, the terms and conditions of this Turnkey
Work Letter shall control.

 

[signature page follows]

 

EXHIBIT “B-1” – PAGE 4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Turnkey Work Letter
as of the Effective Date of the Lease.

 

LANDLORD:

WSC 1515 ARAPAHOE INVESTORS V, L.L.C.,

a Delaware limited liability company

 

 

By:

Walton-MK Arapahoe Investors V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its sole member

 

 

By:

Walton 1515 Arapahoe Investors V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its managing member

 

 

By:

Walton REIT Holdings V, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its sole member

 

 

 

By:

Walton REIT V, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its managing member

 

 

 

By:

Walton Street Real Estate Fund V, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

its managing member

 

 

 

By:

Walton Street Managers V, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

its general partner

 

 

 

By:

WSC Managers V, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

[Tenant’s signature page follows]

 

LANDLORD’S SIGNATURE PAGE

TURNKEY WORK LETTER

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------


 

TENANT (jointly and severally):

 

BRIDGEPOINT EDUCATION, INC.,

a Delaware corporation

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

ASHFORD UNIVERSITY, LLC,

an Iowa limited liability company

 

 

By:

Bridgepoint Education, Inc.,

 

 

its Sole Member

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

UNIVERSITY OF THE ROCKIES, LLC,

a Colorado limited liability company

 

 

By:

Bridgepoint Education, Inc.,

 

its Sole Member

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

TENANT’S SIGNATURE PAGE

TURNKEY WORK LETTER

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------

 

 


 

EXHIBIT “B-2”

 

THE ALLOWANCE WORK LETTER

 

EXECUTION COPY

 

ALLOWANCE WORK LETTER

 

THIS ALLOWANCE WORK LETTER (this “Allowance Work Letter”) is attached to and a
part of that certain Office Lease dated February 28, 2011 (the “Lease”), by and
among WSC 1515 ARAPAHOE INVESTORS V, L.L.C., a Delaware limited liability
company (“Landlord”) and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Bridgepoint”), ASHFORD UNIVERSITY, LLC, an Iowa limited liability company
(“Ashford”) and UNIVERSITY OF THE ROCKIES, LLC, a Colorado limited liability
company (“UoR” and, collectively with Bridgepoint and Ashford, “Tenant”).

 

SECTION 1
DEFINED TERMS

 

Capitalized terms used in this Allowance Work Letter shall have the same
meanings set forth in the Lease except as otherwise specified herein and except
for terms capitalized in the ordinary course of punctuation.  For purposes of
this Allowance Work Letter the following capitalized terms have the following
meanings:

 

(a)                                 “Design Documents” means the layout plans
and specifications for the real property improvements to be constructed by
Landlord in the Ground Floor Premises which are the final product of the
preliminary space planning and which (a) include, among other things, all
partitions, doors, HVAC (heating, ventilating and air conditioning systems)
distribution, ceiling systems, light fixtures, plumbing installations,
electrical installations and outlets, telephone installations and outlets, any
other installations required by Tenant, fire and life-safety systems, wall
finishes and floor coverings, whether to be newly installed or requiring changes
from the as-is condition of the Ground Floor Premises as of the Effective Date
of the Lease, all in sufficient detail for Landlord to commence preparation of
the Construction Drawings (defined below); and (b) comply with all Law as
applicable and as interpreted at the time of construction of Landlord’s Ground
Floor Work, including all building codes and the ADA;

 

(b)                                 “Construction Drawings” means the final
architectural plans and specifications, and engineering plans and
specifications, for the real property improvements to be constructed by Landlord
in the Ground Floor Premises in sufficient detail to be submitted for
governmental approvals and building permits and to serve as the detailed
construction drawings and specifications for the Contractor (as defined below),
all of which shall conform, in all material respects, to the Design Documents;
and

 

(c)                                  “Tenant Standards” means those certain
Standard Operating Procedures last revised on January 7, 2011, prepared by
Tenant, and attached to the Lease as Exhibits “B-3”, which are hereby
incorporated by reference.

 

SECTION 2
CONSTRUCTION DRAWINGS

 

2.1                               The Construction Drawings.  Landlord, through
its architects and/or space planners (“Landlord’s Architect”), shall prepare the
Construction Drawings, as they may be modified as provided herein, in accordance
with the Design Documents.

 

2.2                               Tenant’s Obligations.  Tenant shall be
responsible for the suitability for Tenant’s needs and business of the design
and function of all Landlord’s Ground Floor Work.  Tenant, at its own expense,
shall devote such time and provide such instructions as may be necessary to
enable Landlord to complete the matters described below, and Tenant shall
approve such matters, within the times described below:

 

(a)                                 to provide all information necessary or
appropriate for Landlord’s Architect to prepare the Design Documents;

 

(b)                                 Tenant’s written approval of the Design
Documents within ten (10) business days after Tenant’s receipt of the proposed
Design Documents;

 

(c)                                  Tenant’s written approval of a nonbinding
preliminary estimate (“Landlord’s Preliminary Estimate”) provided by Landlord of
the cost of Landlord’s Ground Floor Work shown on the Design Documents within
five (5) business days after receipt of such estimate; and

 

 

EXHIBIT “B-2” – PAGE 1

--------------------------------------------------------------------------------


 

(d)                                 Tenant’s written approval of the
Construction Drawings within three (3) business days after Tenant’s receipt of
the proposed Construction Drawings, which approval shall not be unreasonably
withheld so long as the Construction Drawings conform, in all material respects,
to the Design Documents.

 

Tenant’s failure to respond within any period set forth in this Section 2.2
shall be deemed as Tenant’s approval.

 

SECTION 3
CONSTRUCTION; CONTRACTOR

 

3.1                               Competitive Bidding; Selection of Contractor. 
Landlord shall (a) obtain not less than three (3) competitive bids for
Landlord’s Ground Floor Work and (b) promptly provide to Tenant copies of each
of the bids.  Tenant and Landlord shall thereafter jointly select the
contractor; provided, however, in the event that Landlord and Tenant are unable
to agree upon the contractor, Landlord’s selection shall control.  The
contractor selected by Tenant and Landlord is referred to herein as the
“Contractor.”

 

3.2                               Construction of Landlord’s Ground Floor Work. 
Landlord, through the Contractor, shall complete the construction of Landlord’s
Ground Floor Work in a good and workmanlike manner.

 

3.3                               Ground Floor Allowance.  Notwithstanding the
foregoing, in no event shall Landlord be obligated to expend, pay or otherwise
make disbursements necessary to complete Landlord’s Ground Floor Work in a total
amount which exceeds the Ground Floor Allowance

 

3.4                               Building Standard.  Landlord’s Ground Floor
Work shall be done with such minor variations as Landlord may deem advisable, so
long as such variations will not materially interfere with the permitted use of
the Ground Floor Premises.  The style, color and items to be used in the
construction and installation Landlord’s Ground Floor Work shall be in
accordance with the Design Documents and the Tenant Standards.  In the event of
any conflict between the Design Documents and the Tenant Standards, the Design
Documents shall control

 

3.5                               Tenant Improvement Costs.  The cost of
Landlord’s Ground Floor Work (“Tenant Improvement Costs”) to be paid by Landlord
from, but not in excess of, the Ground Floor Allowance shall include:

 

(a)                                 The costs of Landlord’s Architect and any
other consultants retained by Landlord in connection with the preparation of
Design Documents and Constructions Drawings, and engineering costs associated
with completion of any required energy utilization calculations provided that
Landlord’s costs incurred in connection with the initial “test fit” shall not be
included;

 

(b)                                 All costs of obtaining from the City of
Denver and any other governmental authority, approvals, building permits and
occupancy permits, if any;

 

(c)                                  All costs of interior design and finish
schedule plans and specifications including as-built drawings;

 

(d)                                 All direct and indirect costs of procuring,
installing and constructing the Landlord’s Ground Floor Work, including, without
limitation: (i) the construction fee for overhead and profit and the cost of all
on-site supervisory and administrative staff, office, equipment and temporary
services rendered or provided by the Contractor in connection with construction
of the Landlord’s Ground Floor Work; (ii) the cost of any services or utilities
made available by Landlord; and (iii) a construction management fee payable to
Landlord for its coordination and review of the Landlord’s Ground Floor Work in
an amount equal to three and one-half percent (3.5%) of the hard construction
costs of the Landlord’s Ground Floor Work;

 

(e)                                  Without limiting the generality of the
foregoing, the Tenant Improvement Costs include all costs of designing,
procuring, constructing and installing Landlord’s Ground Floor Work in
compliance with Law as applicable and as interpreted at the time of construction
of the Landlord’s Ground Floor Work, including all building codes and the ADA;

 

(f)                                    All fees payable to Landlord’s
architectural and engineering firm if it is required by Tenant to redesign any
portion of the Landlord’s Ground Floor Work following Tenant’s approval of the
Construction Drawings, and all costs in connection with any approved Change
Order in accordance with the provisions of this Allowance Work Letter; and

 

(g)                                 Sales and Use Tax.

 

 

EXHIBIT “B-2” - PAGE 2

--------------------------------------------------------------------------------


 

3.6                               Limitations of Landlord’s Obligations; Excess
Allowance.

 

(a)                                 In no event shall Landlord’s Ground Floor
Work include (i) any costs of procuring or installing in the Ground Floor
Premises any trade fixtures, equipment, furniture, furnishings, telephone
equipment, cabling for any of the foregoing or other personal property
(“Personal Property”) to be used in the Ground Floor Premises by Tenant, and the
cost of such Personal Property shall be paid by Tenant, or (ii) any costs or
expenses of any consultants retained by Tenant with respect to design,
procurement, installation or construction of improvements or installations,
whether real or personal property, for the Ground Floor Premises.

 

(b)                                 Upon Substantial Completion of Landlord’s
Ground Floor Work, Landlord shall have no further obligation to construct
improvements or construct modifications to or changes in Landlord’s Ground Floor
Work, except to complete the punchlist of Landlord’s Ground Floor Work remaining
to be completed or correct any part thereof not in compliance with the
Construction Drawings and any approved modifications thereof, as provided in the
Lease.

 

(c)                                  If the Ground Floor Allowance exceeds the
Tenant Improvement Costs (if any, “Excess Allowance”), then Landlord shall
retain such Excess Allowance and shall have no obligation or liability to Tenant
with respect to such Excess Allowance.

 

SECTION 4
EXCESS COSTS; CHANGE ORDERS

 

4.1                               Excess Costs.  As soon as reasonably available
after completion and approval by both parties of the Construction Drawings,
Landlord shall notify Tenant in writing (such notification shall be referred to
as “Landlord’s Cost Statement”) of the costs, if any, of the Landlord’s Ground
Floor Work in excess of the Ground Floor Allowance (collectively, “Excess
Costs”).  Within five (5) business days after receipt of Landlord’s Cost
Statement, Tenant shall, in writing, give Landlord authorization to complete the
Landlord’s Ground Floor Work in accordance with the Construction Drawings, and
to the extent that there remain any Excess Costs, Tenant shall within three
(3) business days thereafter, provide Landlord with a good check made payable to
the order of Landlord in the amount of the Excess Costs authorized by Tenant. 
In such authorization, Tenant may, pursuant to the provisions of this Work
Letter, request a Change Order (defined below) to the approved Construction
Drawings to reduce or delete all or part of such Excess Costs.  If such written
authorization and check (if applicable) are not received by Landlord, Landlord
shall not be obligated to commence work on the Ground Floor Premises.

 

4.2                               Change Orders.  If Tenant shall request any
change, addition or alteration in the approved Construction Drawings (each, a
“Change Order”), Landlord shall promptly give Tenant a written estimate of
(a) the cost of engineering and design services and the construction contractor
services to prepare a Change Order in accordance with such request, (b) the cost
of work to be performed pursuant to such Change Order (“Change Order Costs”),
and (c) the time delay expected because of such requested Change Order.  Within
three (3) business days following Tenant’s receipt of the foregoing written
estimate, Tenant shall notify Landlord in writing whether it approves such
written estimate.  If Tenant approves such written estimate, Tenant shall
accompany such approval with a good check made payable to the order of Landlord
in the amount of the Change Order Costs, and the foregoing shall constitute
Landlord’s authorization to proceed.  If such written authorization and Change
Order Costs are not received by Landlord within such three (3) business day
period, Landlord shall not be obligated to prepare the Change Order or perform
any work in connection therewith.  Upon completion of the work of the Change
Order and submission of the final cost thereof by Landlord to Tenant, Tenant
shall promptly pay to Landlord any costs in excess of the Change Order Costs
paid by Tenant which were incurred or otherwise paid by Landlord in completing
the Change Order.

 

EXHIBIT “B-2” – PAGE 3

--------------------------------------------------------------------------------


 

SECTION 5
PUNCH LIST; WARRANTY

 

5.1                               Punch List Items.  Within ten (10) business
days after substantial completion of Landlord’s Ground Floor Work, Tenant and
Landlord shall (a) make an inspection of the Ground Floor Premises, and
(b) together prepare in writing a “punch list” of errors (if any) and omissions
(if any) in the construction of Landlord’s Ground Floor Work known to exist
(collectively, “Punch List Items”).  Upon receipt of the Punch List Items,
Landlord shall promptly correct (or cause the Contractor to correct) such errors
and omissions.  The existence of the punch list (and completion of the Punch
List Items thereon) shall not delay the Commencement Date and shall not affect
Tenant’s obligation to occupy the Ground Floor Premises and to pay Rent in
accordance with the provisions of the Lease.  Landlord shall use commercially
reasonable efforts to complete Punch List Items as soon as practicable, but in
any event within thirty (30) days after its receipt of such list from Tenant,
except for long lead-time items which Landlord or Contractor has to re-order.

 

5.2                               Construction Contract Warranty.  Landlord
shall cause the Contractor, as a Tenant Improvement Cost, to provide a customary
warranty that Landlord’s Ground Floor Work shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof, and to agree to be responsible for the replacement
or repair, without additional charge, of Landlord’s Ground Floor Work that shall
become defective in workmanship or materials within one (1) year after the
Commencement Date.

 

SECTION 6
[INTENTIONALLY DELETED]

 

SECTION 7
GENERAL PROVISIONS

 

7.1                               Tenant Representative.  Tenant has designated
Heather Leslie of CB Richard Ellis as its sole representative with respect to
the matters set forth in this Allowance Work Letter, who shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Allowance Work Letter, until further written notice to Landlord.

 

7.2                               Landlord’s Representative.  Landlord has
designated Jodi Prentice of Means-Knaus Partners as its sole representative with
respect to the matters set forth in this Tenant Work Letter, who, until further
notice to Tenant, shall have full authority and responsibility to act on behalf
of the Landlord as required in this Allowance Work Letter.

 

7.3                               Force and Effect.  The terms and conditions of
this Allowance Work Letter supplement the Lease and shall be construed to be a
part of the Lease and are incorporated in the Lease.  Without limiting the
generality of the foregoing, any default by any party hereunder shall have the
same force and effect as a default under the Lease.  Should any inconsistency
arise between this Allowance Work Letter and the Lease as to the specific
matters which are the subject of this Allowance Work Letter, the terms and
conditions of this Allowance Work Letter shall control.

 

[signature page follows]

 

EXHIBIT “B-2” – PAGE 4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Allowance Work Letter
as of the Effective Date of the Lease.

 

LANDLORD:

WSC 1515 ARAPAHOE INVESTORS V, L.L.C.,

a Delaware limited liability company

 

By:

Walton-MK Arapahoe Investors V, L.L.C.,

 

a Delaware limited liability company,

 

its sole member

 

By:

Walton 1515 Arapahoe Investors V, L.L.C.,

 

 

a Delaware limited liability company,

 

 

its managing member

 

 

By:

Walton REIT Holdings V, L.L.C.,

 

 

 

a Delaware limited liability company,

 

 

 

its sole member

 

 

 

By:

Walton REIT V, L.L.C.,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its managing member

 

 

 

 

By:

Walton Street Real Estate Fund V, L.P.,

 

 

 

 

 

a Delaware limited partnership,

 

 

 

 

 

its managing member

 

 

 

 

 

By:

Walton Street Managers V, L.P.,

 

 

 

 

 

 

a Delaware limited partnership,

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

By:

WSC Managers V, Inc.,

 

 

 

 

 

 

 

a Delaware corporation,

 

 

 

 

 

 

 

its general partner

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

[Tenant’s signature page follows]

 

LANDLORD’S SIGNATURE PAGE

 

ALLOWANCE WORK LETTER

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------


 

TENANT (jointly and severally):

 

BRIDGEPOINT EDUCATION, INC.,

a Delaware corporation

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

ASHFORD UNIVERSITY, LLC,

an Iowa limited liability company

 

 

 

By:

Bridgepoint Education, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

UNIVERSITY OF THE ROCKIES, LLC,

a Colorado limited liability company

 

 

 

By:

Bridgepoint Education, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

TENANT’S SIGNATURE PAGE

 

ALLOWANCE WORK LETTER

1515 ARAPAHOE ST.

DENVER, CO  80202

(BRIDGEPOINT EDUCATION, INC.)

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-3”

 

THE TENANT STANDARDS

 

[Those certain Standard Operating Procedures last revised on January 7, 2011,
prepared

by Tenant, attached]

 

GRAPHIC [g81033mm39i001.jpg]

Standard Operating Procedures

 

100-96.XX
Revised: 7 January 2011

 

[Building Standards SOP]

 

Contents

 

 

 

1. Purpose

2

 

 

2. Policy

2

 

 

3. Construction & Finish Standards

2

 

 

3.1 Section 1: ConstructionStandards

2

 

 

3.1 Section 2: Finishes and Materials

2

 

EXHIBIT “B-3” – PAGE 1

--------------------------------------------------------------------------------


 

1. Purpose

The Facilities Department is dedicated to providing an aesthetically pleasing
and functional environment for all employees.

 

 

 

To ensure consistency in corporate aesthetics, this Building Standards reference
manual was created to set forth company policy regarding building materials and
construction standards.

 

 

2. Policy

The buildings standards reference manual demonstrates BPE’s common building and
construction practices as well as BPE’s standards regarding finishes and
materials.

 

 

 

The buildings standards reference manual offers a flexible approach to ensuring
BPE’s corporate aesthetic is implemented. It is not uncommon for manufacturers
to discontinue products or material finishes listed in Section 2, or that a
better, more cost effective product to become available. In this situation, the
Interior Design Department will find an appropriate alternate.

 

 

 

By following the Buildings Standards reference manual, alternate finishes may be
implemented as long as they reflect BPE’s corporate aesthetic. This continuity
is assured by requiring all finishes to be approved by the BPE Interior Design
Department.

 

 

3. Procedure

Building Standards are divided into 2 sections:

 

 

 

Section 1- Construction Standards will illustrate minimum quality construction
standards. This section will cover General Requirements per building as well as
a more detailed approach into each construction discipline.

 

 

 

Section 2- Finishes and Materials will list the most common finishes and
materials used between buildings.

 

EXHIBIT “B-3” – PAGE 2

--------------------------------------------------------------------------------


 

3.1 Section 1 Construction

Standards- General Notes

 

GENERAL NOTES PER BUILDING

 

I.                 OVERALL REQUIREMENTS PER BUILDING/FLOOR (Based on
20,000-25,000 floor plate size)

A.                         Two wellness rooms with cabinet, sink and
under-counter fridge. Fridge by BPE.

B.                           One Leadership Room with specialty lighting, AV
requirements, ceiling and feature wall design.

C.                           Rubber base throughout, (U.O.N.)

D.                          “Canyon walls” at offices with wall mounted light
fixture behind each reveal: Lightolier wall sconce: Architectural Decorative
Soli 48024ALU (Corporate and Executive floors only).

E.                            Insulation in interior partitions (R-11 Batt type
fiberglass insulation between studs in partition cavity Thermal or Sound).

F.                            Butt glazed clerestory windows at every private
office with aluminum frames (vs. sidelights). The window with frame is 24”H x
62”L (just glass is 20”H x 58”L)

G.                           Hard-lid soffit around core on all floors.

H.                          VCT tile in storage and support rooms (SDT in MDF
and IDF rooms).

I.                               One core drill or wall J-box per 5-6 Herman
Miller Vivo workstations.

J.                              Mud ring to pull phone and data lines.
Data/conduit wiring by BPE vendor. Coring by electrician.

K.                          Specialty Vinyl in Biz Hubs.

L.                            Tenant to approve zoning plan of HVAC system.

M.                       Two feature walls with approximately 125-130 sf of
specialty material per floor selected by BPE.

N.                          Card readers at all entry points, storage rooms,
locations by BPE.

O.                          Standard Private Office size — (150-170 sf)

P.                            Two storage rooms per floor — 150-170 s.f. each

Q.                          3-5 storage rooms per Corporate floor — 125-150 sf
each

R.                           (1) IDF room per floor and (1) MDF per building.
Rooms must include 24/7 air with humidity control, UPS, cabling and power.

S.                            IDF’s: One per floor (stacked if possible), as
close to the center of the building as possible. To be provided by Building
Technology Services (BTS). Optional: Energen or equivalent fire suppression
system.

T.                           MDF’s: MDF: On one of the middle floors, as close
as possible to the center of the floor, A/C with humidity control, power outlets
from A & B UPS,  Energen or equivalent fire suppression system, sf and power
requirements to be provided by BTS

U.                          See supplemental drawings for general overall
requirements.

 

--------------------------------------------------------------------------------

**Formal request documents will be provided by BTS (IT).

 

EXHIBIT “B-3” – PAGE 3

--------------------------------------------------------------------------------


 

BIZ HUBS/COPY ROOMS

 

I.                               Two “Biz Hub/copy rooms” with sink and plumbing
for coffee machine.

a)              (1) approx. 220-250 sf and (1) approx. 450-480 sf

II.                           Dedicated power outlet in Biz Hubs for copier,
fridge and microwaves where noted

III.                       Surface mounted ice machine for 11th floor Corporate
BizHubs/Copy rooms

IV.                       Plastic laminate cabinets and specialty vinyl
flooring. Copy rooms: VCT-3, 4, 5 and 6). Flooring pattern to be approved by
BPE.

V.                           Hafele pulls for upper and lower cabinetry: Hafele,
115.70.002.

VI.                       Every floor requires a storage room attached to
BizHub.

VII.                   Water line and electrical outlet for water filtration
system .

 

CONFERENCE ROOMS

 

I.                               Recessed projection units & screens in every
conference room. BPE to provide unit and installation labor, LL to provide
wiring, enclosure, etc. (See BTS’s SOP for standard requirements)

II.                           Two conference rooms per floor to accommodate
18-20 employees.

III.                       Two floor core locations per conference room for
table AV and power.

IV.                       Broadloom carpet with inset at all conference rooms.
(CPT 6 & CPT 7 for Admissions floors/CPT 8 and CPT 9for Corporate floors).

V.                           Dual fabric shades with blackout-housed in the
pocket. Motorized shades in all conference rooms.

VI.                       Specialty lighting at dropped hard lid soffit & cove.
All dimmable and controlled by Lutron Grafik Eye-Series 3000.

VII.                   Hard lid detail to extend/drop down to adjacent wall to
create a feature in each conference room.

VIII.               J-box at one conference room wall for AV and power.

 

ELEVATOR LOBBIES

 

I.                               Upgraded flooring materials

A.                Admission Floor (CPT1, CPT2 and CPT4)

B.                  Corporate Floor (CPT4 and CPT5)

II.                           Wood or stainless steel base.

III.                       Wood paneling and back painted glass on elevator
lobby walls.

A.                5/8” Wood Paneling — Sapele to match control sample

B.                  5/8” Wood Paneling  - Light Beech to match existing

 

EXHIBIT “B-3” – PAGE 4

--------------------------------------------------------------------------------


 

C.                  1/4” Laminated Field Glass to match control sample “Moneta
Gold”

IV.                       Herculite glass doors with ladder pulls at Corporate
floors only.

V.                           Hard lid ceiling w/soffit detail with specialty
lighting “Focal Point” 4”x5’ Recessed Linear flush lens fluorescent with
electronic ballast — Avenue B #FAVB-FL-1T5HO-1C-277-S-F Soffit details require
cove lighting (LED preferred)

 

TRAINING ROOMS

 

I.                               Five to six 900-1000 sf training rooms with
seating capacity for up to 30 people.

II.                           Teacher’s desk with moveable podium. Podium to
hold AV rack. Rack by BPE.

III.                       Six floor cores to accommodate power, data and/or AV
requirements.

IV.                       Two recessed Auto Tension Da-Lite 106” screen with
ceiling mounted LCD projector with lift. Tenant to provide unit and installation
labor, LL to provide wiring, enclosure, etc. (See BTS’s SOP for standard
requirements).

V.                           Egan (or Equal) wall-track system with tackboard
and whiteboard at each training room.  If alternate is submitted, BPE must
approve.

VI.                       One 150 sf storage room per 3 training rooms.

VII.                   Sound system with ceiling speakers.

VIII.               Standard carpet. Pattern to be designed by BPE.

 

LEADERSHIP ROOM

 

IX.                      Four 5500 Lumin projectors with lifts and four 16X9
Tension Screen 119”

X.                          FSR floor boxes to accommodate power, data and/or AV
requirements.

XI.                      Sound system with ceiling speakers.

XII.                  AMX Ni4100 touch panel. Provide j-box for power and AV
requirements.

XIII.              Lutron lighting control.

XIV.              Two ceiling mounted plasma screens (confidence monitors).

XV.                  Kitchen in Leadership Room with one linen closet 10’ W x 3’
D

XVI.              Floating feature wall at front of room with specialty finishes
such as Modular Arts. Interlamm, 3Form or equal. See elevation below for overall
concept of feature wall. Wall to be illuminates by specialty lighting.

 

EXHIBIT “B-3” – PAGE 5

--------------------------------------------------------------------------------


 

[g81033mm39i002.jpg]

 

XVII.          Specialty ceiling treatment (higher NRC rated acoustical tile
ceiling system with lighting).

XVIII.      Provide one Catering kitchen adjacent to Leadership Room with
similar specs as in Biz Hub. Add floor drain for ice machine Manitowoc B420/B422
ice bin.

 

INTERIOR PARTITIONS

 

I.                      DEMISING PARTITIONS

J.                          3 5/8” x 25 min. gauge metal studs @ 16” on center.

K.                      5/8” gypsum wallboard one layer each side of studs.

L.                        From floor slab to underside of concrete and metal
deck floor/roof structure.

M.                   Two rows of continuous acoustical sealant — top and bottom
racks.

N.                      R-8 Batt type fiberglass insulation between studs in
partition cavity.

O.                      Partition taped smooth and sanded to level 4 finish to
receive paint or wall covering.

P.                        Fire caulk @ partition and metal deck as required by
City of San Diego.

Q.                      Provide minimum opening above ceiling as required for
return air, with sound boots.

R.                       Provide diagonal bracing at staggered as required by
code.

S.                        No back-to-back electric or data outlets.

T.                       Provide screw-on corner beads at all corners.

 

II.                  ONE-HOUR WALL

 

J.                          Same as demising partition with fire dampers as
required for penetrations and return air.

Type X 5/8” wallboard shall be fire taped where fire ratings are required.

 

III.              TYPICAL INTERIOR PARTITION

 

J.                          3 5/8” — 25 gauge metal studs 24” on center maximum
terminating at twelve (12) inches above suspended ceiling (20 gauge when
supporting wall mounted cabinets or equipment). Extend to underside of concrete
at Executive offices only.

K.                      5/8” Gypsum wallboards one layer each side of studs.

L.                        Intended for 9’-0” ceiling height (U.O.N.).

M.                   Provide diagonal bracing per code.

N.                      R-8 Batt type fiberglass insulation between studs in
partition cavity.

O.                      Partition taped smooth and sanded to level 4 finish to
receive paint or wall covering.

 

EXHIBIT “B-3” – PAGE 6

--------------------------------------------------------------------------------


 

P.                        Provide screw-on corner beads at all corners.

Q.                      No back-to-back electric or data outlets.

 

IV.             PERIMETER DRYWALL (where required)

 

J.                          5/8” gypsum wallboard, one layer on existing framing
per plans. Batt insulation to remain.

K.                      Height — floor slab to 12” above ceiling, where occurs.
Extend to underside of concrete at Executive offices only.

L.                        Provide seal with caulk between gypsum board and
window mullion if it is required.

M.                   Gypsum wallboard taped smooth and sanded to level 4 finish
to receive paint or wall covering.

N.                      Provide screw-on corner beads at all corners.

 

V.                 COLUMN FURRING

 

J.                          5/8” gypsum wallboard, one layer on 2 ½” 25 gauge
studs.

K.                      Height — floor slab to 12” above ceiling grid or to the
deck above. Extend to underside of concrete at Executive offices only.

L.                        Gypsum wallboard taped smooth and sanded to level 4
finish to receive paint or wall covering.

M.                   Provide screw-on corner beads at all corners.

 

VI.             GLASS PARTITION & CLERESTORY WINDOWS

 

J.                          1” W x ¾” H continuous, satin chrome finish aluminum
“U” channel, top anchored to grid every 24” and anchored directly to slab at
bottom. Allow for floor deflection in sizing glass. Clear silicone caulk typical
head and sill condition provide neoprene setting blocks. 3/8” clear tempered
glass, butt-joined, polished edges.

K.                      Clerestory windows at each office with satin chrome
frame.
The window with frame is 24”H x 62”L (just glass is 20”H x 58”L)

 

DOORS, FRAMES, HARDWARE AND INTERIOR WINDOWS

 

I.                      WOOD DOORS

 

A.                     Tenant Entry  and Interior Door:

A.

 

Manufacturer:

 

Marshfield or Equal

B.

 

Species:

 

Clear Maple. Finish to be approved by Interior Design Department

C.

 

Cut:

 

Quartered

D.

 

Finish:

 

Clear finish: 0-95

 

EXHIBIT “B-3” – PAGE 7

--------------------------------------------------------------------------------


 

E.

 

Note:

 

Solid core 3’-0” x 8’-0” x 1 ¾” doors. Doors shall match existing core doors in
finish, material and appearance. Undercut doors ½” and finish all edges
including top and bottom

F.

 

Rating:

 

20-minute/per code

G.

 

Location:

 

Tenant Entry door at 1-Hour Corridor

 

II.                  DOOR FRAMES

 

J.                          60 Minute Frame

A.

 

Manufacturer:

 

Dual Lock

B.

 

Product:

 

Avalon Phoenix

C.

 

Finish:

 

Powder clear

D.

 

Label:

 

60-minute

E.

 

Location:

 

1-Hour Stair enclosure, 1-Hour Passageway and Enclosure

 

K.                      20 Minute Frame

A.

 

Manufacturer:

 

Dual Lock

B.

 

Product:

 

Avalon Eagle

C.

 

Finish:

 

Powder Clear

D.

 

Label:

 

20-minute

E.

 

Location:

 

1-Hour Corridor

 

L.                        Non-Rated Frame

A.

 

Manufacturer:

 

Dual Lock

B.

 

Product:

 

Avalon Eagle

C.

 

Finish:

 

Powder Clear

D.

 

Label:

 

Non-rated

E.

 

Location:

 

Interior Tenant Doors

 

III.              DOOR HARDWARE

 

J.

Single Tenant Entry Door at 1-Hour Passageway and 1-Hour Corridor:

 

 

Qty.

 

Subtype

 

Item Description

 

4 pr

 

Hinge

 

Ives, 3CB1 4. 5 x 4.5 NRP, 630

 

1

 

Office lockset

 

Falcon, LM521-DG, 626 less cylinder with Schlage Mortise cylinder 30-008 by
Falcon cam, Keyway: “Everest” C.

 

1

 

Closer

 

Door-o-Matic, SC81FC-DS, 689

 

EXHIBIT “B-3” – PAGE 8

--------------------------------------------------------------------------------


 

 

 

K.

Double Tenant Entry Doors

 

 

 

 

 

 

 

Qty.

 

Subtype

 

Item Description

 

 

 

8 pr

 

Hinge

 

Ives, 3CB1 4. 5 x 4.5 NRP, 630

 

 

 

1

 

Office Lockset

 

Falcon, LM521-DG, 626 less cylinder with Schlage Mortise cylinder 30-008 by
Falcon cam, Keyway: “Everest” C.

 

 

 

1 set

 

Auto Flush Bolts

 

Ives, FB31P, 630

 

 

 

1

 

Dust Proof Strike

 

Ives, DP1, 626

 

 

 

2

 

Floor Stop

 

Ives, FS441, 626

 

 

 

2

 

Closers

 

Door-o-Matic, SC81FC-DS, 689

 

 

 

1

 

Coordinator

 

Ives, COR52-FL20 w/ MB, 628

 

 

 

1

 

Astragal

 

PEMKO, 355CS (Cut for Flush Bolts Face).

 

 

 

 

 

 

 

 

 

 

L.

Single Tenant Doors (non-rated)

 

 

 

 

 

 

 

 

 

 

 

Qty.

 

Subtype

 

Item Description

 

 

 

4 pr

 

Hinge

 

Ives, 3CB1 4. 5 x 4 NRP, 652

 

 

 

1

 

Latch set

 

Schlage, L9010 93A, 626

 

 

 

 

 

 

 

 

 

IV.

INTERIOR WINDOWS

 

 

 

 

 

 

 

 

 

 

J.

Clerestory windows at each private office with ¼” thick clear tempered glass
double glazing with ½” sealed air gap for acoustical value with anodized
aluminum finish frame.

 

 

 

 

 

 

 

 

SUSPENDED ACOUSTICAL CEILING

 

 

 

 

 

 

 

 

 

I.

Corridor Suspended Ceiling System (intended to match existing, verify):

 

 

 

 

 

 

 

 

A.

Product:

 

Armstrong, Cirrus 2’x2’ with beveled tegular edge. Grid: Superfine XL 9/16”
exposed tee system

 

 

 

 

 

 

 

 

B.

Dimension:

 

24” x 24”

 

 

 

 

 

 

 

 

C.

Color:

 

Matte white

 

 

 

 

 

 

 

 

D.

Note:

 

Steel T-bar grid system with wire suspension and seismic bracing per code.

 

 

 

 

 

 

 

 

E.

Location:

 

Typical U. N.O.

 

 

 

 

 

 

 

 

F.

Mounting Ht:

 

9”-0” above finished floor (match existing), unless noted otherwise.

 

 

 

 

 

 

 

II.

Floating Hard Lids - All conference rooms and building core with a level 4
finish and flat finish paint and LED cove lighting.

 

EXHIBIT "B-3" – PAGE 9

--------------------------------------------------------------------------------


 

CABINETS

 

 

 

 

I.

High-pressure plastic laminate top and backsplash (Wilsonart, Nevamar or
Formica) on 1-1/2” thick MDF substrate.  All exposed sides and fronts of
cabinets to be high-pressure plastic laminate on ¾”  MDF substrate.  Interior
cabinet & adjustable shelves to be low pressure laminate (Black Melamine) on ¾”
MDF substrate.  All edge banding to be 1mm PVC with color to match adjacent.

 

 

 

 

II.

Hardware:

 

 

 

 

 

J.

Door and drawer pulls: Hafele 115.70.003

 

 

 

 

 

 

 

 

K.

No Blum box hardware

 

 

 

 

 

 

WINDOW COVERINGS

 

 

 

 

 

 

 

I.

Exterior Window Covering @ private offices and open office:  Fabric shade

 

 

 

 

 

 

 

 

A.

Product:

 

Mecho Shade Thermoveil 1000 Series Dense Vertical Weave

 

 

 

 

 

 

 

 

 

 

B.

Color:

 

1011 Porcelain

 

 

 

 

 

 

 

 

 

 

C.

Opening:

 

3%

 

 

 

 

 

 

 

 

II.

Exterior Window Covering @ conference rooms: Fabric shade

 

 

 

 

 

 

 

 

J.

Product:

 

Mecho Shade Thermoveil 1000 Series Dense Vertical Weave with Blackout

 

 

 

 

 

 

 

 

 

 

K.

Color:

 

1011 Porcelain

 

 

 

 

 

 

 

 

 

 

L.

Opening:

 

3%

 

 

 

 

 

 

 

FIRE/LIFE/SAFETY

 

 

 

 

 

 

 

I.

Fire Sprinkler Heads

 

 

 

 

 

 

 

 

A.

Sprinklers shall be U.L. listed, factory approved and provided in accordance
with Uniform Fire Code requirements as enforced by the local jurisdiction.

 

 

 

 

 

 

B.

Heads to be white pendant pop-down reliable, model G-1 concealed automatic
sprinkler head.

 

 

 

 

 

 

C.

Location of sprinkler heads to be approved by the architect. Sprinkler heads
shall be located in the center of ceiling tile

 

 

 

 

 

 

D.

All final sprinkler locations to be approved by Client.

 

 

 

 

 

 

 

II.

Smoke Detector

 

 

 

 

 

 

 

 

J.

Smoke detectors shall be U.L. Listed and Factory approved. Manufacturer make and
model shall match detectors currently installed.

 

 

K.

Install where applicable per code, location to be approved by Architect and
Client.

 

 

 

 

 

 

 

III.

Exit Signs

 

 

 

 

 

 

 

 

J.

Manufacturer:  Lithonia Lighting, edge lit exits, recessed ceiling mounted LED
housing, green letters on a clear panel background or equivalent.

 

EXHIBIT "B-3" – PAGE 10

--------------------------------------------------------------------------------


 

 

IV.

Fire Extinguisher and Cabinet

 

 

 

 

 

 

 

J.

Manufacturer:

J.L. Industries

 

 

 

 

 

 

 

 

 

K.

Cabinet:

Ambassador #1017-V-10,

 

 

 

 

 

 

 

 

 

L.

Options:

FE Letters in Red or FE Letters Vertical on Glass

 

 

 

 

 

 

 

 

 

M.

Extinguisher:

2A10BC

 

 

 

 

 

 

 

 

 

N.

Note:

Paint cabinet to match adjacent wall location of cabinets per plan.

 

 

 

 

 

HEATING, VENTILATION, AIR CONDITIONING, & PLUMBING

 

 

 

 

 

 

A.

Scope of Work: The contractor shall provide all required labor, materials,
equipment and contractor’s services necessary for complete and safe installation
of Heating, Ventilating, Air Conditioning (HVAC), Plumbing, and Fire Protection
Work in conformity with requirements of all Authorities having jurisdiction. The
consulting engineer shall prepare documents, including any Colorado or Denver
mandates for calcualations.

 

 

 

 

 

 

B.

The building HVAC system shall be capable of supporting the final occupancy load
that is contemplated on Lessee’s furniture plan as well as for lessee’s future
occupancy load projections.

 

 

 

 

 

 

C.

The Architect and Engineering Consultants shall design the HVAC system as
required for a complete operating system to meet the following criteria:

 

1.     Zone temperatures shall maintain between 70 °F and 75 °F for outside
design conditions as indicated below.

 

2.     Provide fresh air ventilation to meet ASHRAE requirements as well as any
local or state codes.

 

3.     Outside Design conditions shall be indicated in the ASHRAE latest
fundamentals “Weather Data” for the city with the closest proximity to this
facility utilizing the following frequency levels: Winter: 99% design dry-bulb/
Summer: 1% design dry-bulb and 2.5% wet-bulb

 

 

 

D.

Plans shall indicate locations of all units, ductwork, VAV boxes, and supply and
return diffusers and grilles, controls, and exhaust fans.

 

 

 

 

 

 

E.

After completion of all HVAC work, the contractor is to perform commissioning of
the entire system servicing Lessee’s space in accordance with ASHRAE and NEBB
standards.  Each piece of equipment shall be checked for proper installation and
operation.  The Contractor shall balance all systems and provide Lessee’s
Project Director with a copy of the balancing report indicating the system is
within 10% of design.

 

 

 

 

 

 

F.

Provide space temperature control during the period Lessee’s move in furniture
and fixtures.

 

 

 

 

 

 

G.

DO not locate any HVAC equipment or units above the ceiling of the Server
Room(s) other than

 

EXHIBIT "B-3" – PAGE 11

--------------------------------------------------------------------------------


 

 

 

 

those specifically designed to serve that space.

 

 

 

 

 

 

H.

Provide a one (1) year warranty and complete maintenance for one (1) year
including all parts and labor on all HVAC equipment.

 

 

 

 

 

II.

The basic installation for tenant suite shall include complete heating,
ventilating, and air conditioning systems, outside air distribution, and relief
air distribution for a typical standard office environment during normal office
hours.  The T.I. contractor shall furnish and install all materials and
equipment necessary to provide complete and operational air conditioning systems
in the tenant space, including but not limited to the following:

 

 

 

 

 

 

A.

Diffusers core shall have curved, adjustable blades, and shall be capable of
delivering 1-way, 2-way, 3-way, or 4-way horizontal ceiling patterns and shall
be adjustable to obtain a downward airflow pattern. Diffuser must have high
anti-smudge characteristics with center aspiration.

 

 

 

 

 

 

B.

Material shall be steel. Finish shall be standard white baked enamel.

 

 

 

 

 

 

C.

Perforated ceiling diffusers shall be tested in accordance with ANSI/ASHRAE
Standard 70-1991. Sound data for diffusers shall be calculated in accordance
with International Standard ISO 3741 comparison method.

 

 

 

 

 

 

D.

Ductwork:

 

 

 

 

 

1.

Supply ducts, return ducts, and exhaust ducts plenum chambers, housing, and
panels shall be fabricated from zinc-coated (galvanized) steel sheets conforming
to the latest ASTM Specification A-653.  Zinc-coating shall be of the
“commercial” class.

 

 

 

 

 

a.

Insulated low-pressure flexible duct shall be a factory fabricated assembly
consisting of a zinc-coated spring steel helix, non-perforated inner liner
consisting of a zinc-coated wrapped with a nominal 1½” thick fiberglass
insulation. The assembly shall be sheathed in vapor barrier jacket. The
composite assembly, including insulation and vapor barrier, shall meet the
Class 1 requirements of flame spread of 25 or less, smoke developed of 50 or
less as set forth in NFPA Bulletin 90-A and be labeled by Underwriters’
Laboratories, Inc.

 

 

 

 

 

 

b.

Flexible ducts shall be installed in a fully extended condition free of sags and
kinks, using only the minimum length required to make the connection. Where
horizontal support is required, flexible duct shall be suspended on 36” centers
with a minimum of ¾” wide flat banding material. All joints and connections
shall be made in accordance with the recommendations of Underwriters’
Laboratories, Inc. for jointing material. Connections to rigid sheet metal shall
be made with minimum ½”‘ wide collar positively clamped and secured with screws
or other approved fastening.

 

EXHIBIT "B-3" – PAGE 12

--------------------------------------------------------------------------------


 

 

 

c.

Flexible ducts shall be supported with 2” wide, 28-gage steel collar attached to
the structure with an approved duct hanger. Installation shall minimize sharp
radius turns or offsets.

 

 

 

 

 

 

d.

Maximum length of flexible duct shall be 8’ 0”.

 

 

 

 

 

 

e.

Water source heat pump supply and return air plenums shall be sized to deliver
airflow at a maximum velocity of 1000 ft/min.

 

 

 

 

2.

Ductwork fabrication and installation shall conform to the recommendation of the
latest edition of the Duct Construction Standards Metal and Flexible as
published by the Sheet Metal and Air Conditioning Contractors National
Association, Inc. (SMACCNA).

 

 

 

 

3.

Ductwork Insulation

 

 

 

 

 

 

a.

Install thermal insulation on clean, dry surfaces after testing, inspection, and
approval in strict accordance with the manufacturers’ recommendations.

 

 

 

 

 

 

b.

Insulate all concealed supply and return air ducts with flexible glass fiber
insulation with factory applied reinforced foil-kraft facing. Manville R-series,
Microlite, or approved equal. Thickness shall be lined with 1½” minimum
thickness, density 1.0 pcf. Insulation seams shall be taped.

 

 

 

 

 

 

E.

HVAC Units

 

 

 

 

1.

WSHP: Carrier standard efficiency model 50RHC(12.0 EER Minimum) or approved
equal, suspended above ceiling with horizontal inlet and discharge, with factory
autoflow control hose kit, overflow condensate switch, and solenoid shut-off
valves. Solenoid valve shall be Belimo or owner approval equal and shall be
fully compatible with the building automation system (BAS).

 

 

 

 

2.

Size and location per mechanical engineering plans.

 

 

 

 

 

F.

Testing & Balancing

 

 

 

 

 

1.

At the completion of each tenant improvement, an independent test and balance
agency, certified by AABC or NEBB, shall provide a complete test and balance
document verifying that the specified performance is being achieved.

 

 

 

 

 

G.

Structural Calculations

 

 

 

 

 

1.

Where it is required by code, mechanical units shall require structural
engineering calculations for city approval.

 

 

 

CABLING

 

 

 

 

 

 

I.

Scope of Work:  The contractor shall provide all requirements as specified below
to accommodate

 

EXHIBIT "B-3" – PAGE 13

--------------------------------------------------------------------------------


 

 

 

cabling for Owner’s selected vendor.

 

 

 

 

 

II.

Each Workstation shall receive:

 

 

 

 

 

 

A.

(2) Category 5e, 4 pair cables

 

 

B.

(1) 1 ¼” conduit required for every four workstations

 

 

 

 

 

III.

Each Reception Desk shall receive:

 

 

 

 

 

 

J.

(2) Category 5e, 4 pair cables

 

 

K.

(1) ¾” conduit required for desk

 

 

 

 

 

IV.

Each Office shall receive:

 

 

 

 

 

 

J.

Two locations, as specified on plan, each with (2) Category 5e, 4 pair cables

 

 

K.

(1) 1 ¾” conduit stub from box to ceiling

 

 

 

 

 

V.

Each Reception/Waiting Area shall receive:

 

 

 

 

 

 

J.

(2) Category 5e, 4 pair cables

 

 

K.

(1) ¾” conduit required for specified location

 

 

 

 

 

VI.

Each Conference Room shall receive:

 

 

 

 

 

 

J.

(4) Category 5e, 4 pair cable within each table floor box (quantity of table
floor boxes determined by table size and usage).

 

 

K.

(1) 1” conduit stub for each table floor box

 

 

 

 

 

VII.

Each Bizhub shall receive:

 

 

 

 

 

 

J.

(2) Category 5e, 4 pair cables behind the actual printer

 

 

K.

(1) ¾” conduit stub from box and standard height to ceiling

 

 

L.

(2) Category 5e, 4 pair cables required for single gang cut in box for
“Equitrac” card reader installed at 43” high. (Printer location determined
during planning phase)

 

 

M.

(1) ¾” conduit stub for gang box to ceiling required for “Equitrac”.

 

 

 

 

 

VIII.

Each IDF and MDF shall receive the following equipment:

 

 

 

 

 

 

J.

45 Cisco 3750 switches

 

 

K.

(2) Cisco 4506 switches

 

 

L.

(50) WAPS

 

 

M.

(2) Cisco 5508 WLAN controllers

 

 

N.

Servers and storage for DNS,DHCP,DC.

 

 

O.

ACS software

 

 

P.

See supplemental documents for overall requirements for IDF rooms

 

--------------------------------------------------------------------------------

***Formal request documents will be submitted by BTS (IT)

 

AUDIO VISUAL REQUIREMENTS

 

 

I.

Scope of Work:  The contractor shall provide all requirements as specified below
to accommodate audio visual requirements listed below:

 

 

 

 

 

II.

Medium Conference Room (12-15 employees):

 

 

 

 

 

 

A.

(1) 84” Da-Lite Tensioned Advantage Electrol Screen

 

 

B.

(1) LCD Projector Ceiling Mount w/lift — motorized

 

EXHIBIT "B-3" – PAGE 14

--------------------------------------------------------------------------------


 

 

 

C.

(1) MLC Control — Extron 104 IP Plus

 

 

D.

Ceiling speakers

 

 

E.

VGA w/audio at Table 192 interface

 

 

F.

House PC 109 Interface

 

 

G.

Data/Power and Analog phone line at conf. table

 

 

H.

J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)

 

 

 

 

 

III.

Large Conference Room (18-20 employees):

 

 

 

 

 

 

A.

(1) 100” Da-Lite Tensioned Advantage Electrol Screen

 

 

B.

(1) LCD Projector Ceiling Mount w/lift — motorized

 

 

C.

(1) MLC Control — Extron 104 IP Plus

 

 

D.

Ceiling speakers

 

 

E.

VGA w/audio at Table 192 interface

 

 

F.

House PC 109 Interface

 

 

G.

Data/Power and Analog phone line at conf. table

 

 

H.

J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)

 

 

 

 

 

IV.

Video Conference Room (18-20 employees):

 

 

 

 

 

 

A.

(1) 100” Da-Lite Tensioned Advantage Electrol Screen

 

 

B.

(1) LCD Projector Ceiling Mount w/lift — motorized

 

 

C.

(1) AMX Ni3100 Touch Panel w/wm docking station

 

 

D.

Ceiling speakers

 

 

E.

VGA w/audio at Table 192 interface

 

 

F.

House PC 109 Interface

 

 

G.

Data/Power and Analog phone line at conf. table

 

 

H.

J-box to accommodate rack for Sound Station 2 w/display (installed in owner
supplied credenza)

 

 

I.

HD Codec

 

 

J.

Wall mounted Polycom HDX EagleEye Camera

 

 

K.

Hard wired for video conferencing

 

 

L.

Audio Processor and MX396 Shure table mics

 

 

M.

Switcher for router

 

 

 

 

PLUMBING

 

 

 

 

 

V.

Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor’s services necessary for complete and safe
installation of Plumbing Work in conformity with requirements of all Authorities
having jurisdiction. The contractor or consulting engineer shall prepare
documents as necessary for permit and construction.

 

EXHIBIT "B-3" – PAGE 15

--------------------------------------------------------------------------------


 

VI.     Plumbing Biz Hub Sink and Faucet

A.        Faucet: Elkay, LK4162, ADA, Single Lever Faucet w/swing spout.

B.        Single Sink: Elkay, LRAD1722, Single Bowl 17”x 22”

C.        Double Sink: Elkay, LRAD3319, Double Bowl, 33”x22”

 

VII.   Tenant suite shall be provided with individual, electric,
instantaneous-type hot water heaters.

 

ELECTRICAL

 

A.       Scope of Work: The contractor shall provide all required design, labor,
materials, equipment and contractor’s services necessary for complete and safe
installation of Heating, Ventilating, Air Conditioning (HVAC), Plumbing, and
Fire Protection Work in conformity with requirements of all Authorities have
jurisdiction. Provide all emergency lighting, exit signs, fire alarm speakers,
strobes, etc., as required by local and state building codes and in compliance
with the American with Disabilities Act (ADA), local and state accessibility
requirements and NFPA.  All emergency and egress lighting shall be on the
emergency power system where applicable or have emergency battery power.

 

B.        The following shall be the minimum number of outlets provided for each
work area, unless otherwise noted.

A.          Workstations: (2) duplexes- 1 for convenience and 1 for PC

B.           Private Office: (3) duplexes- 2 for convenience and 1 for PC

C.           Exec. Office: (4) duplexes- 3 for convenience and 1 for PC

D.          Corridors/Open Areas: 120 V duplex to accommodate cleaning service
equipment so cleaners can reach all areas utilizing a 50’ cord.

 

C.        Electrical stub outs for Exterior Signage.

 

VIII.  Standard tenant light fixture:

A.       2x2 Recessed Indirect with 2 lamps

Fixture - Lithonia — 2AVG 317 MDR MVOLT GEB10RS

Lamp - Sylvania - Octron XPS F017/835XPS/ECO

Ballast - Sylvania - Prostart PSX QTP 3x32T8/UNV PSX

B.        2x4 Single Recessed Indirect with 2 lamps

Fixture — Lithonia — 2AVG 232 MDR MVOLT GEB10RS

Lamp -  Sylvania - Octron XPS F032/835XPS/ECO

Ballast - Sylvania - Prostart PSX QTP 3x32T8/UNV PSX

C.        6” Recessed Downlight

Fixture — Calculite Compact Fluorescent open downlight 8051

Lamp - Sylvania - CF32DT/E/IN/EOL ECO

Ballast - QTP2x26CF/UNV

D.        Linear downlights

Fixture  — Focal Point, Avenue B, MR16

Location — Conference rooms

 

EXHIBIT "B-3" – PAGE 16

--------------------------------------------------------------------------------


 

E.        Linear downlights

Fixture - Focal Point, Avenue B, Flush lens

Location — Biz Hubs/Elevator Lobbies

F.        Controls

All fixtures inside conference rooms dimmed and controlled by Lutron’s Grafik
Eye 3000 series

control that is interfaces with AV and motorized shades.

 

IX.    Wall switches and receptacles:  Leviton, Decora Series, color: white

 

EXTERIOR SIGNAGE

 

A.    Building design to accommodate all necessary access points, structural
supports and electrical infrastructure to allow industry standard installation
practices.

B.    BPE requires that exterior signage be the maximum allowed by the City and
County of Denver Zoning Department and appropriate sign code.

C.    BPE requires exterior building signs on every qualifying elevation and
high rise signage when available by code.

D.    BPE requires building entrance identification. All sign types must be
maximum height, square footage and quantities allowed by code. In all sign types
internal illumination is required unless prohibited by code.

 

SECURITY

 

I.       Scope of Work:  The contractor shall provide all requirements as
specified below to accommodate Owner’s  security system, card readers, cameras,
sensors (compatible with Brivo & Tagmaster), electronic locking hardware and DVR
equipment, including but not limited to the following:

II.      General Assembly Space - First Floor

J.         20+ doors with badge readers, sensors and electronic latching
equipment

K.       Elevators with badge readers and cable runs

L.        20+ Cameras for entry, IDF, Fitness, Cafeteria, Corridors,
Mailroom, etc.

III.     Admission Space —with balcony space

J.         10+ doors with badge readers, sensors and electronic latching
equipment

K.       8-10 Cameras for entry and IDF

IV.     Admission Space — without balcony space

J.         5+ doors with badge readers, sensors and electronic latching
equipment

K.       5+ cameras for entry and IDF

V.      Corporate Space

J.         10+ doors with badge readers, sensors and electronic latching
equipment

K.        5+ cameras for entry and IDF

VI.     General Specifications:

J.         (1) UPS for DVRs

K.       Prox Point Plus reader specified for Executive Floors or when flush
plated readers are required

 

EXHIBIT "B-3" – PAGE 17

--------------------------------------------------------------------------------


 

L.        Thinline II reader (standard)

M.      Schlage Hardware Trim style #17with #626 Satin Chromium Plated finish

N.       (1) conduit and j-box required per electronic latching door hardware

O.       Cores between floors, as well as, sleeves through firewalls for cable
runs and connections.

 

3.2 Section 2 Finishes and Materials

 

FLOOR COVERING

 

Product

 

Manufacturer

 

Pattern-Color

 

Remarks

Carpet Tile

 

CPT1

CPT2

CPT3

 

CPT4

 

CPT5

 

Mohawk

 

Lees

Lees

Lees

 

Lees

 

Karastan

 

 

 

Custom Jacket (light)50001-B7012

Custom Jacket (dark) 50311-C0573

Custom Jacket (Dark w/red stripe)

(#50311-C0980)

Red Custom — GT012-402

(Color: Dolman)

Karastan “Symphonic Pulse”

Color: #371 Suite

 

34oz carpet tiles. ¼ turn installation U.O.N.

 

 

 

 

 

 

 

Broadloom carpet

 

CPT 6

 

 

CPT7

 

 

CPT 8

 

 

CPT9

 

 

 

Mohawk-Lees

(Border Carpet)

 

Atlas Carpet Mills

(Inset Carpet)

 

Mohawk-Karastan

(Border Carpet)

 

Mohawk-Karastan (Inset Carpet)

 

 

 

Truth In Color — GL-020, 534 Coffee Bean

 

Contempo — CT08 Honey Nut

 

 

Groovin — DC084, 898 Penny Loafers

 

 

Enlightened Modular DT136 Color: 1291 Organic

 

34oz carpet rolls Conference rooms only. Border carpet with a different pattern
for inset under conference table.

 

 

 

 

 

 

 

Ceramic/Porcelain

tile and stone

F1

F2

F3

 

 

 

Dal-Tile

Dal-Tile

Dal-Tile Quarry Tile

 

 

 

#P690

#P687

#0T08 Sahara Sand

 

Through color.

 

Cafeteria stone

 

EXHIBIT "B-3" – PAGE 18

--------------------------------------------------------------------------------


 

VCT

 

VCT1

VCT2

 

 

 

Mannington Commercial

 

 

 

#183 Prairie Sand

#219 Toffee

 

Storage Rooms

 

 

 

 

 

 

 

VCT3

VCT4

VCT5

VCT6

 

Mannington Commercial

 

Create, Toffee 100, Diamonds

Create, Sierra 104, Circles

Create, Corrugated 105, Rectangles

Create, Gold Rush 108, Rectangles

 

Lunch Room/Biz Hubs

*Pattern to include:

-30% Diamonds and Circles

-70% Rectangles

 

 

 

 

 

 

 

VCT-SDT

 

Armstrong

 

Imperial Texture, Standard Excellon

 

IDF, MDF

 

 

 

 

 

 

 

Rubber base

RB1

RB2

RB3

RB4

 

 

Johnsonite

Johnsonite

Roppe

Burke

 

 

#45 Sandalwood

#120 Silk

#631 Sahara

#201 Chocolate

 

Throughout UON

 

Continuous Roll

 

 

 

 

 

 

 

MILLWORK

 

 

 

 

 

 

 

 

 

 

 

 

 

High pressure

plastic laminate

 

PL1

PL2

PL3

PL4

 

 

 

 

Formica

Formica

Nevamar

Nevamar

 

 

 

 

#7813-SP Cardboardz Solid

#3698-58 Beluga Beige

#WZ0028PV Kona Blend

#3698-58 Beluga Beige

 

Millwork c-tops and faces UON

 

Cabinets

C-tops/backsplash

Cabinets

C-top/backsplash

 

 

 

 

 

 

 

Quartz counter tops

 

Caesar stone or equal

 

TBD

 

For reception desk counter tops

 

 

 

 

 

 

 

Hardware pulls

 

Hafele 115.70.003

 

Satin nickel

Horizontal install on drawers

Vertical install on doors

 

Use on all cabinet doors and drawers

 

 

 

 

 

 

 

PAINT

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior paint

 

P1

P2

P3

P4

P5

P6

 

 

 

Sherwin Williams

 

 

 

 

Dover White

Latte

Eaglet Beige

Compatible Cream

Hopsack

Buff

 

 

#SW 6385

#SW 6108

#SW 7573

#SW 6387

#SW 6109

#SW 7683

 

Eggshell/Loglow throughout UON

 

EXHIBIT "B-3" – PAGE 19

--------------------------------------------------------------------------------


 

P7

P8

P9

 

 

 

Frazee

 

Sable

Meadowlark

Lava Cake

 #SW 6083

 #SW 7522

CLC 1289N

 

 

 

 

 

 

 

 

 

FEATURE WALLS

 

 

 

 

 

 

 

 

 

 

 

 

 

Specialty finish product

 

3form/Moz Metal or equal

 

TBD

 

2 feature walls per floor. Design should be different at each floor as specified
by Design Department.

 

SUPPLEMENTAL BTS (IT) REQUIREMENTS

 

EXHIBIT "B-3" – PAGE 20

--------------------------------------------------------------------------------


 

[g81033mm43i001.jpg]

 

EXHIBIT "B-3" – PAGE 21

--------------------------------------------------------------------------------


 

[g81033mm43i002.gif]

 

EXHIBIT "B-3" – PAGE 22

--------------------------------------------------------------------------------


 

[g81033mm43i003.gif]

 

EXHIBIT "B-3" – PAGE 23

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PARKING RULES AND REGULATIONS

 

1.              Landlord reserves the right to designate all surface parking
area and all covered parking area within the Parking Garage (excluding only
Tenant’s reserved parking stalls, if any) as reserved parking stalls for other
occupants of the Building Complex.  Tenant agrees that, except as specifically
provided to the contrary in the Lease, Landlord may from time to time and at any
time impose charges for parking at or about the Building Complex.

 

2.              Tenant and its Responsible Parties shall not park any vehicle in
any stall designated for the exclusive use of any other person and Tenant
further agrees to employ reasonable measures to assure that its Responsible
Parties do not park in any such stall.  Tenant shall furnish Landlord with a
list of Tenant’s and its Responsible Parties’ vehicle license numbers upon
request by Landlord and thereafter notify Landlord of any change in such list
within five (5) days after such change occurs.  Tenant agrees to assume
responsibility for compliance by its Responsible Parties with all Parking
Rules and Regulations and for all Claims (including the loss of parking entrance
key-cards, if any) and other damages caused by Tenant or its Responsible Parties
occurring during or relating to any use of the Building Complex’s parking
facilities.  In addition to all other remedies available to Landlord under the
Lease, at law or in equity, in the event any of Tenant’s Responsible Parties
park in violation of the Parking Rules and Regulations, Landlord may charge
Tenant a reasonable “violation fee” therefor set by Landlord from time to time. 
Landlord’s current violation fee is Thirty Dollars ($30) per automobile for each
day or partial day each such vehicle is so parked in violation of the Parking
Rules and Regulations.  Tenant hereby authorizes Landlord to tow away from the
Building Complex or attach violation stickers, devices or notices to any vehicle
belonging to Tenant or its Responsible Parties which Landlord in good faith
determines is parked in violation of the Parking Rules and Regulations.  All
costs of any such towing or violation device and all applicable violation fees
shall be payable by Tenant immediately upon demand by Landlord and, at
Landlord’s option, such payment may be required prior to the release of the
towed vehicle to its owner.

 

3.              A condition of any parking shall be compliance by the vehicle
operator with all Parking Rules and Regulations, including displaying any
sticker or complying with any other identification system from time to time
established by Landlord or the Building Complex’s parking operator.  Landlord
expressly reserves the right to refuse to permit any person or vehicle in
violation of the Parking Rules and Regulations to enter or remain in the parking
areas of the Building Complex and to demand return therefrom of all parking
stickers or other identification supplied by Landlord and Tenant hereby agrees
to assist Landlord in enforcing all Parking Rules and Regulations.

 

4.              In the event any surcharge, regulatory fee or parking tax is at
any time (even at a time when no parking charges are otherwise due under
Paragraph 1 above) imposed by any governmental authority, Tenant shall pay all
such amounts applicable to Tenant’s parking privileges hereunder to Landlord
either in advance on the first day of each calendar month concurrently with its
Base Rent payment or as otherwise billed from time to time by Landlord.

 

[current parking rules attached]

 

EXHIBIT “C” – PAGE 1

--------------------------------------------------------------------------------


 

CURRENT PARKING RULES

 

1.              Cars must be parked entirely within painted stall lines.

 

2.              All directional signs and arrows must be observed.

 

3.              All posted speed limits for the parking areas shall be
observed.  If no speed limit is posted for an area, the speed limit shall be
five (5) miles per hour.

 

4.              Parking is prohibited:

 

(a)          in areas not striped for parking;

 

(b)         in aisles;

 

(c)          where “no parking” signs are posted;

 

(d)         on ramps;

 

(e)          in cross-hatched areas; and

 

(f)            in such other areas as may be designated by Landlord.

 

5.              Handicap and visitor stalls shall be used only by handicapped
persons or visitors, as applicable.

 

6.              Parking stickers or any other device or form of identification
supplied by Landlord from time to time (if any) shall remain the property of
Landlord.  Such parking identification device must be displayed as requested and
may not be mutilated in any manner.  The serial number of the parking
identification device may not be obliterated.  Devices are not transferable and
any device may not be obliterated.  Devices are not transferable and any device
in the possession of an unauthorized holder will be void.  There will be a
replacement charge payable by the parker and such parker’s appropriate tenant
equal to the amount posted from time to time by Landlord for loss of any
magnetic parking card or any parking sticker.

 

7.              Every parker is required to park and lock his or her own car. 
All responsibility for damage to cars or persons is assumed by the parker.

 

8.              Loss or theft of parking identification devices must be reported
to Landlord, and a report of such loss or theft must be filed by the parker at
that time.  Any parking identification devices reported lost or stolen found on
any unauthorized car will be confiscated and the illegal holder will be subject
to prosecution.  Lost or stolen devices found by the parker must be reported to
Landlord immediately to avoid confusion.

 

9.              Parking spaces are for the express purpose of parking one
automobile per space.  Washing, waxing, cleaning or servicing of any vehicle by
the parker and/or such person’s agents is prohibited.  The parking areas shall
not be used for overnight or other storage for vehicles of any type, provided
however, during the initial Term Tenant may from time to time park one
(1) company automobile overnight.

 

10.       Landlord reserves the right to refuse the issuance of parking
identification or access devices to any tenant and/or such tenant’s agents or
representatives who willfully refuse to comply with the Parking Rules and/or all
applicable governmental ordinances, laws or agreements.

 

11.       Tenant shall acquaint its employees and visitors with the Parking
Rules, as they may be in effect from time to time.

 

12.       Any monthly rate for rental of a parking space shall be paid one month
in advance prior to the first day of such month.  Failure to do so will
automatically cancel parking privileges, and a charge of the prevailing daily
rate will be due.  No deductions or allowances from the monthly rate will be
made for days a parker does not use the parking facilities.

 

13.      A reasonable replacement charge shall be paid to replace a lost parking
card.

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “C” – PAGE 2

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

COMMENCEMENT DATE MEMORANDUM

 

WSC 1515 ARAPAHOE INVESTORS V, L.L.C., a Delaware limited liability company
(“Landlord”), and BRIDGEPOINT EDUCATION, INC., a Delaware corporation
(“Bridgepoint”), ASHFORD UNIVERSITY, LLC, an Iowa limited liability company
(“Ashford”) and UNIVERSITY OF THE ROCKIES, LLC, a Colorado limited liability
company (“UoR” and, collectively with Bridgepoint and Ashford, “Tenant”), have
entered into a certain Office Lease dated as of February 28, 2011 (the “Lease”).

 

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date and Expiration Date of the Lease as provided for in Section 2.3 of the
Lease.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and contained in the Lease, Landlord and Tenant agree as
follows:

 

1.                                       Unless otherwise defined herein, all
capitalized terms shall have the same meaning ascribed to them in the Lease.

 

2.                                       The Commencement Date is
                            .

 

3.                                       The Expiration Date is
                                  .

 

4.                                       Base Rent is payable as follows:

 

Period of the Lease
Term

 

Annual Rate per
Rentable Square Foot
(“Base Rental Rates”)

 

Annual Base Rent

 

Monthly Installment
of Base Rent

 

[      ], 201[   ] – [      ], 201[   ]**

 

   [***]**

 

   [***]**

 

   [***]**

 

[      ], 201[   ] – [      ], 201[   ]**

 

   [***]**

 

   [***]**

 

   [***]**

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 201[   ] – [      ], 201[   ]

 

[***]

 

[***]

 

[***]

 

[      ], 20  [   ] – [      ], 20  [   ]

 

[***]

 

[***]

 

[***]

 

[      ], 20  [   ] – [      ], 20  [   ]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

**  Subject to abatement in accordance with the terms and conditions set forth
in Rider 1 attached to the Lease.

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

EXHIBIT “D” – PAGE 1

--------------------------------------------------------------------------------


 

5.                                       Tenant hereby confirms the following:

 

(a)                                  Tenant has accepted possession of the
Premises pursuant to the terms of the Lease;

 

(b)                                 Landlord’s Turnkey Work is Substantially
Complete;

 

(c)                                  The Rentable Area of the Premises is
          ;

 

(d)                                 The initial Abated Rent Period commenced on
                     , 201     and expires on                       , 201    .

 

(e)                                  The Partially Abated Rent Period will
commence on                   , 201     and expires on                   ,
201    .

 

(f)                                    The Lease is in full force and effect.

 

6.                                       Except as expressly modified hereby,
all terms and provisions of the Lease are hereby ratified and confirmed and
shall remain in full force and effect and binding on the parties hereto.

 

7.                                       The Lease and this Commencement Date
Memorandum contain all of the terms, covenants, conditions and agreements
between Landlord and Tenant relating to the subject matter herein.  No prior
other agreements or understandings pertaining to such matters are valid or of
any force and effect.

 

[signature page follows]

 

EXHIBIT “D” – PAGE 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Commencement Date
Memorandum as of this          day of                 , 201        .

 

TENANT:

LANDLORD:

 

 

BRIDGEPOINT EDUCATION, INC.,

 

WSC 1515 ARAPAHOE INVESTORS V, L.L.C.,    

a Delaware corporation

 

a Delaware limited liability company

 

 

 

 

 

By:

MK Equity Partners II, LP,

 

 

 

its authorized agent

By:

[EXHIBIT — DO NOT SIGN]

 

 

 

Name:

 

 

By:

[EXHIBIT — DO NOT SIGN]

Title:

 

 

Name:

 

 

Title:

 

 

 

 

ASHFORD UNIVERSITY, LLC, 

 

an Iowa limited liability company

 

 

 

 

By:

Bridgepoint Education, Inc.,

 

 

its Sole Member

 

 

 

 

 

 

By:

[EXHIBIT — DO NOT SIGN]

 

 

Name:

 

 

 

Title:

 

 

 

 

UNIVERSITY OF THE ROCKIES, LLC,

 

a Colorado limited liability company

 

 

 

 

By:

Bridgepoint Education, Inc.,

 

 

 

its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

[EXHIBIT — DO NOT SIGN]

 

 

Name:

 

 

 

Title:

 

 

 

EXHIBIT “D” – PAGE 3

--------------------------------------------------------------------------------

 


 

EXHIBIT “E”

 

JANITORIAL SPECIFICATIONS

 

[ABM Janitorial Specifications — 2008, attached]

 

 

CLEANING SPECIFICATIONS

[g81033mm47i001.jpg]

 

The following will be the specific NIGHT CLEANING requirements for Janitorial
Services

 

BUILDING ENTRANCE LOBBIES

 

DAILY SERVICES - FIVE DAYS PER WEEK

Spot clean all lobby and door glass and frames.

Dust and/or wipe clean lobby furniture and ledges.

Dust and/or wipe clean all lobby planters.

Completely vacuum and spot clean all carpet wall to wall. Completely clean
directory glass and stand.

Clean all area and entrance mats. (Vacuum and wipe down edges).

Spot clean all doors, door frames, wall surfaces and light switches to remove
fingerprints, spills and other markings.
Sweep and mop flooring

Thoroughly sweep and mop (with clean water) and spray buff lobby floor nightly.
Machine scrub as needed, but not less than weekly. Remove any gum, tar, paper
clips, etc. which adhere to surface.

 

WEEKLY

Wash all door and lobby alcove glass and frames inside and out.

Dust high window ledges on front glass.

Perform all low dusting.

Deck brush granite flooring (revolving door).

Remove entrance mats and sweep, vacuum and extract as needed but not less than
once a week.

 

MONTHLY SERVICES

Perform all high dusting (not to exceed 15 feet).

Inspect and clean all tile grout in common areas.

Dust and polish all light fixtures.

Spot clean all light fixtures of fingerprints and smudges.

 

ELEVATORS/ESCALATORS

 

DAILY

Clean and polish exterior and interior doors including casings and push plates
on all floors. (Extreme care must be used not to scratch surfaces with anything
abrasive).

Clean walls of cab.

Clean granite tile floors wall to wall.

Vacuum all elevator door and floor tracks (to include freight elevators).

Polish all lobby and concourse door and floors tracks.

Clean and remove smudges on glass at escalators.

 

WEEKLY

Dust and clean ceiling and light fixtures.

Polish all elevator door and floor tracks (to include freight elevators).

Clean escalator stairs (excessive water is not to be used)

Clean and polish escalator landing at top and bottom of escalators.

 

© ABM Janitorial Services - 2008

 

EXHIBIT “E” – PAGE 1

--------------------------------------------------------------------------------


 

ELEVATOR LANDINGS, HALLS, CORRIDORS, AND CONCOURSE AREAS

 

DAILY SERVICES - FIVE DAYS PER WEEK

Pattern vacuum carpeted floor surfaces and pick up all debris in edges and
corners.

Clean, sanitize and polish all drinking fountains.

Dust all baseboards and signage, damp wipe as needed.

Spot clean all doors, wood trim and paneling.

Spot clean carpeted floors in common areas.

Spot clean all walls.

Keep janitors’ closets neat and orderly.

Spray buff hard surface floors (except stone).

Clean and polish push plates and kick plates as needed.

 

WEEKLY SERVICES

Dust and polish all metal (use no abrasives).

Dust and spot clean all horizontal and vertical surfaces.

Vacuum all carpeted edges and corners.

Perform all low dusting.

 

MONTHLY SERVICES

Perform all high dusting (picture frames, charts and similar wall hangings, all
vertical surfaces, such as walls, partitions, doors and other surfaces, all
pipes, ventilating, heating and air-conditioning louvers, grates, grills, ducts,
high moldings and other high areas, all exterior surfaces of lighting fixtures
including bulbs, glass, lenses, and plastic or metal enclosures) not reached in
nightly cleaning.

Spot clean all light fixtures and air diffusers of fingerprints and smudges.

Sweep, clean, and remove trash from all fire extinguisher cabinets.

Strip and wax hard surface floors as needed, but not less than once a month to
maintain clean, sparkling, polished appearance.

Clean thoroughly as needed, but not less than once a month, all walls, floor to
ceiling, specifically in concourse areas and passageways.

 

RESTROOM AREAS

 

DAILY

Restock tissue holders, hand towels, sanitary napkin and soap dispensers as many
times as required to maintain supplies. Wipe all containers clean.

Wash, sanitize, and polish dry all toilet seats, basins, bowls, hinges, urinals,
flushometers, dispensers, fixtures, mirrors, taps, etc., taking care to clean
under edges of fixtures and to wipe clean all chrome plated plumbing fixtures,
including flush rings, drain and overflow outlets. All of the above shall be
shining and unstreaked using no abrasives or caustic chemicals. Polish all
lavatories, refill dispensers, clean and polish all fixtures. Also clean and
disinfect all shower stalls and dressing areas.

Wash and polish all mirrors, glass, bright work and enameled surfaces.

Sweep and wet mop floors using proper chemicals for disinfectant and detergent
use. Special attention should be given to the area directly under urinals; this
area is to be scrubbed with a deck brush to ensure proper cleaning.

Clean and sanitize both sides of toilet seats and clean underside of fixtures.

Dust and clean, wash where necessary, all partition walls with special attention
given to walls and partitions adjacent to urinals, sinks and toilet bowls, doors
frames,

 

EXHIBIT “E” – PAGE 2

--------------------------------------------------------------------------------


 

handles, lockers, tile walls and all dispensers, push plates and receptacles.

Empty and sanitize all receptacles and sanitary containers and install new
sanitation bags. Empty paper towel waste receptacles and clean as needed.

Remove all graffiti from any surface, and report to Agent if special attention
is necessary.

Report any mechanical malfunction to Agent. Clean all thresholds.

Check floor drains; flush and sanitize as needed, and insure wire mesh and metal
covers are in place. Wash and sanitize all drinking fountains.

 

WEEKLY

a. Wash and polish all partitions, tile walls and enamel surfaces.

 

MONTHLY

Vacuum all louvers, ventilating grills and dust light fixtures.

Machine scrub lavatory floors, insuring grout on lower walls remains stain free.

Inspect and clean tile grout as needed, but not less than once a month.

 

FIRE STAIRS AND LANDINGS

 

DAILY - FIVE DAYS PER WEEK

Remove all trash and refuse.

Spot sweep.

Spot clean doors and door frames inside and out.

 

WEEKLY

Dust ledges and handrails.

Thoroughly sweep.

Clean and dust doors and door frames inside and out.

 

MONTHLY

Thoroughly damp mop risers, stairs and landings. Walls shall be dusted
thoroughly and wet washed as needed, floor to ceiling.

 

OFFICE AREAS

 

DAILY FIVE DAYS PER WEEK

Empty trash containers, wipe clean with damp cloth as necessary (especially in
the kitchen) and replace liners as needed.

All waste baskets are to be put back in their proper place.

Remove other boxes and trash that is clearly marked “TRASH”. Remove recycled
materials as required.

No additional trash shall be disposed of unless clearly marked “TRASH/BASURA”.

Removal of large articles of trash will be done during standard business hours
by the day staff.

Dust all wood, metal, glass or laminated office furniture. This includes cleared
desk surface, chairs, hat racks, credenzas, handrails, window ledges, sills,
blinds, painted walls, baseboards, counters, top of file cabinets, bookcases,
shelves, base of benches and chairs, all other horizontal surfaces. Surfaces are
to be wiped clean of dust, dirt and smudges.

Do not remove any objects, books, papers, or files from desk. Dust around them.
All chairs are to be pushed to within 6 inches under the desks. All chairs are
to be neat and straight.

Remove spills, fingerprints and smudges from furniture, walls glass partitions,
doors, woodwork, light switch plates and file cabinets, entrance side lights,
all stainless steel, aluminum kick and

 

EXHIBIT “E” – PAGE 3

--------------------------------------------------------------------------------


 

push plates and other metal surfaces dusted and/or damp wiped.

Dry mop thoroughly all uncarpeted areas with chemically treated dust mop. Damp
mop all hard surface floors in office and public areas and lunchroom floors,
paying special attention to corners.

Clean all countertops and sinks in kitchen areas paying special attention to the
sink backsplash and wall behind trash basket(s).

No dishes or cups are to be moved or cleaned.

Pattern vacuum all rugs and carpeted floor surfaces in all offices,

I. Spot clean all partition glass as needed.

Pick-up all designated recycle items from designated large containers as they
reach 3/4 capacity or more in contents. Recycle items are to be placed within
the appropriate bins at the loading dock.

 

WEEKLY

Dust and/or wash all directory boards, picture frames (except personal
photographs), similar hangings and high dusting surfaces (globes, graphs,
directories, ledges, shelving, etc.) removing fingerprints and smudges.

Dust all chair legs, bases of all furniture, door frames, sills, and vertical
surfaces (table legs are to be washed).

Strip and wax or spray buff all tiled floor surfaces.

Hand dust ventilating grills and convector covers.

Edge vacuum office areas, hallways, corridors and around desks and cabinets.

Spot clean all wall marks. Dust all paneled walls, rails, doors, and other
similar surfaces nor reached in nightly cleaning. Remove all gum and foreign
material from floor, wall partitions, etc.

Clean and sanitize all phones and handsets with disinfectant.

Brush/wipe all lint and dirt from all upholstered furniture.

 

BI-MONTHLY

Vacuum lint from upholstered furniture.

 

MONTHLY

Dust door frames, window frames, sides of desks, sides of cabinets, high
shelving, tops of partition and all other high areas.

Remove plastic mats, wash and vacuum underneath.

 

QUARTERLY

Vacuum draperies and dust or damp wipe venetian blinds.

Strip, wax and reseal all hard surface floors.

 

VACANT SPACE

 

Vacant spaces within the Buildings shall be cleaned twice each month. Vacant
space cleaning shall comply with “OFFICE AREA” specifications. (Section F).

Pour at least 1 gallon of water down all restroom drains, janitor’s closet floor
drains, or any other type of drain, and sinks within vacant spaces semi-monthly,
including flushing all toilets. All raw concrete flooring shall be machine
scrubbed monthly. Vacant spaces shall be cleaned as, and when, directed by
Agent.

 

Sufficient day staff will be assigned to the Building to perform daily tasks as
specified below.

 

EXHIBIT “E” – PAGE 4

--------------------------------------------------------------------------------


 

However, one of the day staff personnel will be assigned to the Building from
Monday to Friday. Competent supervisors will be assigned to the Building both
day and night. Supervisors shall not leave until work is completed and they must
check that all lights are turned out, windows closed, doors locked and offices
left in a neat, orderly condition after nightly cleaning. The day staff
supervisor is not to act as daytime on-site supervision.

 

Contractor will provide Building Manager with a schedule of cleaning services
(e.g., high dusting) not performed daily or weekly (“projects”) to allow
verification that work is completed in accordance with the Specifications.

Notwithstanding anything to the contrary in this Agreement or the
Specifications, unless a specific number of times at specific designated hours
are included in this Specifications, “police” or “policing” or “as required” or
“as needed” or “at all times” or “continually” or “frequently inspect” or
“always” or “monitor” or as necessary” or “as required” or “repeated” or
“immediately” means to periodically to check an area as duties allow to see what
is to be done to put the area in neat condition and doing the necessary work.
The use of “etc.” in the Specifications denotes no additional requirement as to
the Contractor’s required performance.

 

SIDEWALKS AND PLAZAS

 

Remove gum and spot clean daily. Machine sweep or pressure clean, as permitted
by law, weekly, temperatures permitting. Keep drain screens free of accumulated
debris. Clean utility grates, if any, monthly. Day staff will keep all fixtures
including building directories, and metal and glass handrails clean. Day staff
will regularly remove trash from trash containers. Day staff will police the
park area for trash and litter. Day staff will keep the park in a clean
condition. Assist with removal of snow from all regular and emergency Building
entrances and approaches; remove snow at curbs in front of the Building
entrances to allow adequate access by vehicles as requested. Day staff will keep
exterior planting areas and canvas awnings in clean condition. Weather
permitting, Day staff will unlock plaza furniture each morning and put up table
umbrellas. At the end of each day the umbrellas will be taken down and properly
stored and the furniture relocked.

 

EXTERIOR METAL, GLASS, AND POLISHED STONE

 

Day staff will maintain exterior granite and metalwork up to first horizontal
caulking joint above retail store fronts. Day staff will also wipe down and
maintain in clean condition, metal in Building entrance doors, store front trim,
exterior window frames and mullions, standpipe and sprinkler siamese
connections, and hose bibs. Generally, day staff will properly maintain the
exterior of the building so that there is uniformity of color and brightness at
all times. Graffiti and marks will be removed immediately.

 

EXHIBIT “E” – PAGE 5

--------------------------------------------------------------------------------


 

LOBBIES

 

All stone, and other un-waxed or untreated flooring are to be swept as needed
daily. Vacuum and spot clean all entrance mats as necessary to maintain clean
condition and appearance. Clean all unpainted metal and remove fingerprints as
necessary. Polish all lobby entrance door hardware daily. Wipe clean and polish
as necessary all stainless steel and other bright work. Day staff will maintain
lobby floor in a clean condition throughout day and, during wet weather, keep
entrance mopped dry. Day staff will put down, remove and clean lobby rain mat
runners as necessary. Vertical surfaces, such as walls, partitions, doors and
bucks, of all corridors and lobbies are to be dusted, spot cleaned, treated and
polished as necessary. Day staff will keep lobby in clean condition.

 

ELEVATORS AND ESCALATORS

 

Day staff will keep elevator cars and escalators clean and neat during the day.
Elevator cab floors are to be treated with same methods and frequencies as
comparable lobby floor surfaces Day staff to dust and rub down all elevator
doors and frames.

 

STAIRWELLS

 

Day staff will keep public staircases policed during the day.

CONCOURSE LOCKER ROOMS, STOREROOMS, AND BREAKROOMS

Keep locker rooms storerooms, and slop sink rooms in a neat and orderly
condition at all times.

 

GARAGES

 

Day staff will police and broom sweep and remove trash from any common areas
leading to the parking garage including stairwells and elevator vestibules.

 

EXHIBIT “E” – PAGE 6

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the                      day of                             ,
2011, among (i) U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, as
successor-in-interest to Bank of America, N.A., as Trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2007-C2 (“Lender”), acting by and
through Torchlight Loan Services, LLC, a Delaware limited liability company, in
its capacity as Special Servicer, and (ii) BRIDGEPOINT EDUCATION, INC., a
Delaware corporation (“Bridgepoint”), ASHFORD UNIVERSITY, LLC, an Iowa limited
liability company (“Ashford”) and UNIVERSITY OF THE ROCKIES, LLC, a Colorado
limited liability company (collectively with Bridgepoint and Ashford, “Tenant”).

 

RECITALS

 

A.                                   Tenant is the tenant under a certain lease
dated February 28, 2011 (as in effect on the date hereof, the “Lease”) with WCS
1515 Arapahoe Investors V, L.L.C., a Delaware limited liability company
(“Landlord” or “Borrower”) of premises described in the Lease (the “Premises”)
located in a certain office building known as the Park Central Office Building
located at 1515 Arapahoe Street, Denver, Colorado 80202 and more particularly
described in Exhibit A attached hereto and made a part hereof (such office
building, including the Premises, is hereinafter referred to as the “Property”).

 

B.                                     This Agreement is being entered into in
connection with a mortgage loan (the “Loan”) held by Lender to Landlord, secured
by, among other things: (a) a first mortgage, deed of trust or deed to secure
debt on and of the Property (the “Mortgage”) to be recorded with the registry or
clerk of the county in which the Property is located; and (b) a first assignment
of leases and rents on the Property (the “Assignment of Leases and Rents”) and
recorded in the records of the City and County of Denver, Colorado. The Mortgage
and the Assignment of Leases and Rents are hereinafter collectively referred to
as the “Security Documents”.

 

C.                                     Tenant acknowledges that Lender will rely
on this Agreement in consenting to Landlord executing the Lease.

 

AGREEMENT

 

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Tenant agrees that the Lease is and
shall be subject and subordinate to the Security Documents and to all present or
future advances under the obligations secured thereby and all renewals,
amendments, modifications, consolidations, replacements and extensions of the
secured obligations and the Security Documents, to the full extent of all
amounts secured by the Security Documents from time to time.  Said subordination
is to have the same force and effect as if the Security Documents and such
renewals, modifications, consolidations, replacements and extensions thereof had
been executed, acknowledged, delivered and recorded prior to the Lease, any
amendments or modifications thereof and any notice thereof.  Lender shall have
the right, without Tenant’s consent, to foreclose the Mortgage or to accept a
deed in lieu of foreclosure of the Mortgage or to exercise any other remedies
under the Security Documents.

 

2.                                       Lender agrees that, if the Lender
exercises any of its rights under the Security Documents, including an entry by
Lender pursuant to the Mortgage or a foreclosure of the Mortgage, Lender shall
not disturb Tenant’s right of quiet possession of the Premises under the terms
of the Lease so long as Tenant is not in default beyond any applicable grace
period of any term, covenant or condition of the Lease.

 

EXHIBIT “F” – PAGE 1

--------------------------------------------------------------------------------


 

3.                                       Tenant agrees that, in the event of a
foreclosure of the Mortgage by Lender or the acceptance of a deed in lieu of
foreclosure by Lender or any other succession of Lender to fee ownership, Tenant
will attorn to and recognize Lender as its landlord under the Lease for the
remainder of the term of the Lease (including all extension periods which have
been or are hereafter exercised) upon the same terms and conditions as are set
forth in the Lease, and Tenant hereby agrees to pay and perform all of the
obligations of Tenant pursuant to the Lease.

 

4.                                       Tenant agrees that, in the event Lender
succeeds to the interest of Landlord under the Lease, Lender shall not be:

 

(a)                                  liable for any act or omission of any prior
Landlord (including, without limitation, the then defaulting Landlord), or

 

(b)                                 subject to any defense or offsets which
Tenant may have against any prior Landlord (including, without limitation, the
then defaulting Landlord), or

 

(c)                                  bound by any payment of rent or additional
rent which Tenant might have paid for more than one month in advance of the due
date under the Lease to any prior Landlord (including, without limitation, the
then defaulting Landlord), or

 

(d)                                 bound by any obligation to make any payment
to Tenant which was required to be made prior to the time Lender succeeded to
any prior Landlord’s interest, or

 

(e)                                  accountable for any monies deposited with
any prior Landlord (including security deposits), except to the extent such
monies are actually received by Lender, or

 

(f)                                    bound by any surrender, termination,
amendment or modification of the Lease made without the consent of Lender.

 

If any liability of Lender does arise pursuant to this Agreement or the Lease,
such liability shall be limited to Lender’s interest in the Property.

 

5.                                       Solely in the event Lender succeeds to
the interest of Landlord under the Lease, Lender shall be obligated to perform
any and all then remaining obligations of Landlord under the following
provisions of the Lease (the following obligations under the Lease are
collectively referred to as the “Bridgepoint Tenant Improvements”): (i) 1.3
(Landlord’s Work; Landlord’s Lobby Work; Landlord’s Exterior Building Work);
(ii) 3.6 (Lease Security); (iii) 24 (Brokerage); (iv) 27.5 (Option to Convert to
Permanent Premises); (v) Exhibit B-1 (the Turnkey Work Letter); and
(vi) Exhibit B-2 (the Allowance Work Letter).  Lender acknowledges that, as of
the date hereof, Borrower has deposited [***] with Lender (the “Bridgepoint TILC
Reserve Funds”), which Bridgepoint TILC Reserve Funds are being held by Lender
in a tenant improvement reserve account (the “Bridgepoint TILC Reserve
Account”), and which Bridgepoint TILC Reserve Funds will, subject to the terms
and conditions of the Loan Documents, be released to Borrower from time to time
to pay for the Bridgepoint Tenant Improvements.  In the event the Lender
succeeds to the interest of Landlord under the Lease and the Bridgepoint TILC
Reserve Funds are not sufficient to complete the remaining Bridgepoint Tenant
Improvements, Tenant acknowledges and agrees that Lender’s obligations under
this Section 5 to perform any and all remaining Bridgepoint Tenant Improvements
shall be limited to the amount of the Bridgepoint TILC Reserve Funds then on
deposit in the Bridgepoint TILC Reserve Account and in no event shall Lender be
obligated to perform, fund or otherwise pay for any Bridgepoint Tenant
Improvements in excess of the Bridgepoint TILC Reserve Funds then on deposit in
the Bridgepoint TILC Reserve Account.

 

--------------------------------------------------------------------------------

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

 

EXHIBIT “F” – PAGE 2

--------------------------------------------------------------------------------


 

6.                                       If (a) a fire or other casualty occurs
at the Premises, (b) Landlord is obligated under Section 14 of the Lease to
repair and restore the Premises damaged by such casualty and (c) Lender receives
insurance proceeds as a result of such casualty, then Lender agrees to make such
insurance proceeds available to Landlord (or, in Lender’s sole discretion, to a
receiver appointed for the Property if there is an ongoing “Event of Default”
under the Loan Documents at such time) to repair and restore the Premises in
accordance with the terms and conditions of Section 14 of the Lease; provided,
however, that in the event that, as a result of a casualty or casualties at the
Property, (a) thirty percent or more of the total floor area of the improvements
on the Property is damaged or (b) the restoration of the improvements on the
Property is estimated to cost more than forty percent of the full replacement
cost of such improvements, Lender shall not be obligated to release any
insurance proceeds towards the repair or restoration of such improvements or any
portion thereof (including, without limitation, the Premises) regardless of
whether Lender has succeeded to the interest of Landlord under the Lease.

 

7.                                       Tenant hereby agrees to give to Lender
copies of all notices of Landlord default(s) under the Lease (a “Notice of
Landlord Default”) in the same manner as, and whenever, Tenant shall give any
such Notice of Landlord Default to Landlord, and no such Notice of Landlord
Default shall be deemed given to Landlord unless and until a copy of such notice
shall have been so delivered to Lender.  Lender shall have the right to remedy
any Landlord default under the Lease, or to cause any default of Landlord under
the Lease to be remedied, and for such purpose Tenant hereby grants Lender such
additional period of time as may be reasonable to enable Lender to remedy, or
cause to be remedied, any such default in addition to the period given to
Landlord for remedying, or causing to be remedied, any such default.  Tenant
shall accept performance by Lender of any term, covenant, condition or agreement
to be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord.  No Landlord default under the Lease shall exist
or shall be deemed to exist (a) as long as Lender, in good faith, shall have
commenced to cure such default within the above referenced time period and shall
be prosecuting the same to completion with reasonable diligence, subject to
force majeure, or (b) if possession of the Premises is required in order to cure
such default, as long as Lender, in good faith, shall have commenced proceedings
under the Security Documents to foreclose upon, or have a receiver appointed
for, the Property within (i) ten (10) business days after Lender’s receipt of
the Notice of Landlord Default if (x) a life/safety condition at the Property
exists, (y) Tenant is unable to access the Premises or (z) any utility service
at the Premises has been interrupted for more than 48 consecutive hours, and the
Notice of Landlord Default contains the following statement at the top of the
first page thereof in capitalized, boldfaced, 14 point type lettering: “IF YOU
FAIL TO RESPOND TO OR TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING
WITHIN TEN (10) BUSINESS DAYS, THE LANDLORD SHALL BE IN DEFAULT UNDER THE
SUBJECT LEASE, and (ii) sixty (60) days after Lender’s receipt of the Notice of
Landlord Default in all other circumstances.

 

8.                                       Tenant hereby consents to Landlord’s
assignment of the Lease and the rents thereunder to Lender in connection with
the Loan.  Tenant acknowledges that the interest of the Landlord under the Lease
is to be assigned to Lender solely as security for the purposes specified in
said assignments, and Lender shall have no duty, liability or obligation
whatsoever under the Lease or any extension or renewal thereof, either by virtue
of said assignments or by any subsequent receipt or collection of rents
thereunder, unless Lender shall specifically undertake such liability in writing
or unless Lender or its designee or nominee becomes, and then only with respect
to periods in which Lender or its designee or nominee becomes, the fee owner of
the Premises. Tenant agrees that upon receipt of a written notice from Lender of
a default by Landlord under the Loan, Tenant will thereafter, if requested by
Lender, pay rent to Lender in accordance with the terms of the Lease.

 

9.                                       (a)                                 
The Lease shall not be assigned by Tenant, modified or amended without Lender’s
prior written approval in each instance.  Notwithstanding the foregoing, Tenant
shall be permitted to assign the Lease if such assignment constitutes a
“Permitted Transfer” as defined in Section 16.6 of the Lease and so long as
Lender confirms in writing to Tenant and Landlord that the conditions in
Section 16.6 of the Lease (including the conditions in clauses (A) through and
including (E) thereof) have been satisfied by Tenant to the reasonable
satisfaction of Lender.

 

EXHIBIT “F” – PAGE 3

--------------------------------------------------------------------------------


 

(b)                                 To the extent Lender’s prior written
approval is required under Section 8(a), Lender shall endeavor to respond to a
request for Lender’s approval within ten (10) business days after Landlord’s
request therefore, delivered together with any documents or information
reasonably requested by Lender in connection with Lender’s review of such
request.  If the correspondence from Landlord requesting such consent contains
the following statement at the top of the first page thereof in capitalized,
boldfaced, 14 point type lettering: “IF YOU FAIL TO RESPOND TO OR TO EXPRESSLY
DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN TEN (10) BUSINESS DAYS, YOUR
APPROVAL SHALL BE DEEMED GIVEN,” and if Lender shall fail to respond to or to
expressly deny such request for approval in writing (stating in reasonable
detail the reason for such disapproval) within ten (10) business days after
receipt of Landlord’s written request therefor together with the documents and
information required above and any other information reasonably requested by
Lender in writing prior to the expiration of such ten (10) Business Day period
in order to adequately review the same, then Landlord shall re-submit such
request and accompanying information to Lender with a request for approval
containing the following statement at the top of the first page thereof in
capitalized, boldfaced, 14 point type lettering: “IF YOU FAIL TO RESPOND TO OR
TO EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS
DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and if Lender does not respond to
such request by approving such Lease or stating its objection thereto within
five (5) business days of Lender’s receipt of such second submission, Lender’s
approval shall be deemed given.

 

10.                                 Any notice, election, communication, request
or other document or demand required or permitted under this Agreement shall be
in writing and shall be deemed delivered on the earlier to occur of (a) receipt
or (b) the date of delivery, refusal or nondelivery indicated on the return
receipt, if deposited in a United States Postal Service Depository, postage
prepaid, sent certified or registered mail, return receipt requested, or if sent
via a recognized commercial courier service providing for a receipt, addressed
to Tenant or Lender, as the case may be, at the following addresses:

 

If to Tenant:

 

Bridgepoint Education, Inc.
13400 Evening Creek Drive, North, Suite 600
San Diego, CA 92128
Attn.: Vice President, Real Estate
Telephone: (858) 513-9240 ext. 3769
Telecopier: (877) 285-1165

 

with required copies to:
Bridgepoint Education, Inc.
13400 Evening Creek Drive, North, Suite 600
San Diego, CA 92128
Attn.: Senior Vice President/General Counsel
Telephone: (858) 668-2586 ext. 4019
Telecopier: (858) 408-2903

 

and to:

Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200
San Diego, CA 92101
Attn: Thomas W. Turner, Jr., Esq.
Telephone: (619) 515-3276
Telecopier: (619) 235-0398

 

or at such other place(s) as Tenant shall designate in writing to Lender.

 

If to Lender:

 

Wells Fargo Bank, N.A.

8739 Research Drive URP4

Charlotte, North Carolina 28262,

Attention:                         Credit Suisse First Boston Mortgage
Securities Corp., Commercial

Mortgage Pass-Through Certificates, Series 2007-C2

Telecopy number: (704) 715-0036

 

EXHIBIT “F” – PAGE 4

--------------------------------------------------------------------------------


 

11.                                 The term “Lender” as used herein includes
any successor or assign of the named Lender herein, including without
limitation, any purchaser at a foreclosure sale and any transferee pursuant to a
deed in lieu of foreclosure, and their successors and assigns, and the terms
“Tenant” and “Landlord” as used herein include any successor and assign of the
named Tenant and Landlord herein, respectively; provided, however, that such
reference to Tenant’s or Landlord’s successors and assigns shall not be
construed as Lender’s consent to any assignment or other transfer by Tenant or
Landlord.

 

12.                                 If any provision of this Agreement is held
to be invalid or unenforceable by a court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to be enforceable, or
if such modification is not practicable, such provision shall be deemed deleted
from this Agreement, and the other provisions of this Agreement shall remain in
full force and effect.

 

13.                                 Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified orally, but
only by an instrument in writing executed by the party against which enforcement
of the termination, amendment, supplement, waiver or modification is sought.

 

14.                                 To the extent there is any conflict between
the terms of the Loan Documents and the terms of this Agreement, the terms of
this Agreement shall control.

 

15.                                 This Agreement shall be construed in
accordance with the laws of the state of in which the Property is located.

 

16.                                 The person executing this Agreement on
behalf of Tenant is authorized by Tenant to do so and execution hereof is the
binding act of Tenant enforceable against Tenant.

 

[Signature page follows]

 

EXHIBIT “F” – PAGE 5

--------------------------------------------------------------------------------


 

Witness the execution hereof as of the date first above written.

 

 

LENDER:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, as successor-in-interest to Bank of
America, N.A., as Trustee for the Registered Holders of Credit Suisse First
Boston Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates,
Series 2007-C2

 

 

 

By:

Torchlight Loan Services, LLC, as

 

 

Special Servicer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Authorized Signatory

 

STATE OF

)

 

 

)

ss:

COUNTY OF

)

 

 

On                         , 2011, personally appeared before me the above named
                                                      , an Authorized Signatory
of Torchlight Loan Services, LLC, in such limited liability company’s capacity
as Special Servicer for U.S. Bank National Association, as Trustee, as
successor-in-interest to Bank of America, N.A., as Trustee for the Registered
Holders of Credit Suisse First Boston Mortgage Securities Corp., Commercial
Mortgage Pass-Through Certificates, Series 2007-C2 and acknowledged the
foregoing to be the free act and deed of said limited liability company as
Special Servicer on behalf of and as the free and act and deed of U.S. Bank
National Association, as Trustee, as successor-in-interest to Bank of America,
N.A., as Trustee for the Registered Holders of Credit Suisse First Boston
Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates,
Series 2007-C2.

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

[Signatures continue on next page]

 

EXHIBIT “F” – PAGE 6

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

TENANT:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

STATE OF CALIFORNIA

)

 

 

)

ss:

COUNTY OF                             

)

 

 

On                                      , before
me,                                , personally
appeared                                             , who proved to me on the
basis of satisfactory evidence to be the persons whose names are subscribed to
the within instrument and acknowledged to me that they executed the same in
their authorized capacities, and that by their signatures on the instrument the
persons, or the entity upon behalf of which the persons acted, executed the
instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

EXHIBIT “F” – PAGE 7

--------------------------------------------------------------------------------


 

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD:

 

EXHIBIT “F” – PAGE 8

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

ss:

COUNTY OF

)

 

 

 

On                                      , before
me,                                     , personally
appeared                                     , who proved to me on the basis of
satisfactory evidence to be the persons whose names are subscribed to the within
instrument and acknowledged to me that they executed the same in their
authorized capacities, and that by their signatures on the instrument the
persons, or the entity upon behalf of which the persons acted, executed the
instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public

 

My Commission expires:

 

 

 

STATE OF CALIFORNIA

)

 

 

)

ss:

COUNTY OF

)

 

 

On                                              , before
me,                                             , personally
appeared                                      , who proved to me on the basis of
satisfactory evidence to be the persons whose names are subscribed to the within
instrument and acknowledged to me that they executed the same in their
authorized capacities, and that by their signatures on the instrument the
persons, or the entity upon behalf of which the persons acted, executed the
instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public

 

My Commission expires:

 

 

EXHIBIT “F” – PAGE 9

--------------------------------------------------------------------------------


 

Exhibit A

 

The Property

 

EXHIBIT “F” – PAGE 10

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

RULES AND REGULATIONS

 

Landlord and Tenant agree that the following Rules and Regulations shall be and
hereby are made a part of the Lease, and Tenant agrees that Tenant’s and its
Responsible Parties shall at all times abide by said Rules and Regulations:

 

1.               The sidewalks, entries, passages, corridors, stairways, and
elevators of the Building Complex shall not be obstructed by Tenant, or its
Responsible Parties, or used for any purpose other than ingress to and egress
from the Premises.

 

2.               Furniture, equipment or supplies will be moved in or out of the
Building only upon the elevator designated by Landlord and then only during such
hours and in such manner as may be prescribed by Landlord.  Landlord shall have
the right to approve or disapprove the movers or moving company employed by
Tenant.  Tenant shall cause its movers to use only the loading facilities and
elevator designated by Landlord.  In the event Tenant’s movers damage the
elevator or any part of the Building Complex, Tenant shall, upon demand, pay to
Landlord the amount required to repair said damage.

 

3.               No safe or articles, the weight of which may in the opinion of
Landlord constitute a hazard or damage to the Building or Building’s equipment,
shall be moved into the Premises.

 

4.               Safes and other equipment, the weight of which is excessive,
shall be moved into, from and about the Building only during such hours and in
such manner as shall be prescribed by Landlord, and Landlord shall have the
right to designate the location of such articles in the Premises.

 

5.               Water closets and other water fixtures shall not be used for
any purpose other than that for which they are intended, and any damage
resulting to the same from misuse on the part of Tenant or its Responsible
Parties shall be paid for by Tenant.  No person shall waste water by tying back
or wedging the faucets or in any other manner.

 

6.               Except for certified service animals, no animals shall be
allowed in the Building Complex.

 

7.               No persons shall disturb the occupants of the Building Complex
or adjoining buildings or premises by the use of any radio, sound equipment or
musical instrument or by the making of loud or improper noises.

 

8.               Except for wheelchairs, no vehicles, including bicycles, shall
be permitted in the offices, hall, corridors, and elevators in the Building, nor
shall any vehicles be permitted to obstruct the sidewalks or entrances of the
Building Complex.

 

9.               Tenant shall not allow anything to be placed on the outside of
the Building Complex, nor shall anything be thrown by Tenant or its Responsible
Parties out of the windows or doors, or down the corridors, elevator shafts, or
ventilating ducts or shafts of the Building Complex.  Tenant, except in case of
fire or other emergency, shall not open any outside window.

 

10.         No additional lock or locks shall be placed by Tenant on any door in
the Building Complex without Landlord’s written consent.  A reasonable number of
keys to the Premises and the toilet rooms, if locked by Landlord, will be
furnished by Landlord, and neither Tenant nor its Responsible Parties shall have
any duplicate keys made.  At the expiration or earlier termination of the Lease,
Tenant shall promptly return to Landlord all keys to offices, toilet rooms or
vaults.

 

11.         Except as expressly set forth in the Lease, no sign, advertisement,
or notice shall be inscribed, painted or affixed on any part of the inside or
outside of the Building Complex unless of such color, size and style and in such
place upon or in the Building Complex as shall be first designated by Landlord
in writing, but there shall be no obligation or duty on Landlord to allow any
sign, advertisement or notice to be inscribed, painted or affixed on any part of
the inside or outside of the Building Complex.

 

EXHIBIT “G” – PAGE 1

--------------------------------------------------------------------------------


 

12.         No window shades, blinds, screens, draperies or other window
coverings will be attached or detached by Tenant without Landlord’s prior
written consent.  Tenant agrees to abide by Landlord’s rules with respect to
maintaining uniform curtains, draperies and linings at all windows and hallways.

 

13.         No awnings shall be placed over any window.

 

14.         If any Tenant desires telegraphic, telephonic or other electric
connections, Landlord or Landlord’s agents will direct the electricians as to
where and how the wire may be introduced, and without such directions, no boring
or cutting for wires will be permitted.  Any such installation and connection
shall be made at Tenant’s expense.

 

15.        Tenant shall not install or operate any steam or gas engine or boiler
in the Premises.  The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited.

 

16.         Except as permitted by Landlord, Tenant shall not mark upon, paint
signs upon, cut, drill into, drive nails or screws into, or in any way deface
the walls, ceilings, partitions or floors of the Premises or of the Building,
and any defacement, damage or injury caused by Tenant or its Responsible Parties
shall be paid for by Tenant.

 

17.         Tenant and its employees shall use ordinary care to safeguard their
belongings by locking the Premises when not in use and during times other than
Ordinary Business Hours, by locking their automobiles, and by taking reasonable
precautions with respect to items such as handbags, wallets and other valuables.

 

18.         No smoking, of any kind, is permitted in any portion of the
Premises.

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “G” – PAGE 2

--------------------------------------------------------------------------------


 

EXHIBIT “H-1”

 

DEPICTIONS OF THE TEMPORARY SPACE

(Tower I, Fourth Floor)

 

[g81033mm51i001.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Temporary Space]

 

[The remainder of this page intentionally left blank]

 

Exhibit “H-1” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “H-2”

 

DEPICTIONS OF THE TEMPORARY SPACE

(Tower I, Fifth Floor)

 

[g81033mm51i002.gif]

 

[NOTE — Any furnishings depicted on this plan are for illustration purposes only
and are not included as part of the Temporary Space]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “H-2” – PAGE 1

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

THE SIGNAGE PLAN

 

[g81033mm51i003.gif]

 

[continued on following page]

 

EXHIBIT “I” – PAGE 1

--------------------------------------------------------------------------------


 

[g81033mm51i004.gif]

 

[continued on following page]

 

EXHIBIT “I” – PAGE 2

--------------------------------------------------------------------------------


 

[g81033mm51i005.gif]

 

[The remainder of this page intentionally left blank]

 

EXHIBIT “I” – PAGE 3

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

GROUND FLOOR-SPECIFIC COVENANTS

 

In operating Tenant’s business in the Ground Floor Premises (collectively,
“Tenant’s Ground Floor Operations”), Tenant agrees to each of the following
covenants:

 

1.               Tenant’s Ground Floor Operations shall all be performed at
Tenant’s sole cost and expense.

 

2.              Tenant’s Ground Floor Operations shall be performed by
adequately trained, professionally-attired and competent personnel, in a
highly-professional manner, in accordance with applicable industry standards and
in accordance with the terms and conditions of the Lease.  To the extent
Tenant’s Ground Floor Operations include the provision of any products, the
products shall (a) be free of defects and (b) be fit for their intended use.

 

3.               Tenant shall, in performing Tenant’s Ground Floor Operations,
comply with all Laws.  Tenant shall ensure that, if it receives notice or
becomes aware of any violation or potential violations of any Law, Tenant
promptly shall take such actions as may be necessary to prevent any further
violations and promptly shall provide written notice to Landlord of such
violations or potential violations.

 

4.               Tenant shall, prior to commencing performance of any of
Tenant’s Ground Floor Operations, obtain, and shall maintain throughout the
Lease Term, all approvals, licenses and/or permits required by any Law or
governmental agency, board or other jurisdiction in order to provide Tenant’s
Ground Floor Operations.

 

5.               Tenant shall maintain sufficient and suitable equipment and
personnel to meet the requirements and provide Tenant’s Ground Floor Operations.

 

6.               Tenant promptly shall notify Landlord of any defects or other
issues that impede or preclude Tenant from providing any or all of Tenant’s
Ground Floor Operations.  Tenant represents that it has investigated the
conditions necessary to provide Tenant’s Ground Floor Operations and assumes the
risks related thereto.

 

7.               Tenant’s Ground Floor Operations shall be performed in a
diligent and first-class manner, with quality supplies, materials, equipment and
workmanship and in such a manner so as to minimize the possibility of any
annoyance, interference, or disruption to Tenants (as defined below) or other
occupants of the Building Complex and any invitees thereon.

 

8.               Tenant shall be solely responsible for the means, methods,
techniques and procedures used by Tenant to perform Tenant’s Ground Floor
Operations.

 

9.               Tenant shall be responsible for damage to or theft of real or
personal property of tenants of Landlord (“Tenants”) caused by Tenant or
Tenant’s Responsible Parties.

 

10.         Tenant shall not cause or permit objectionable odors or sounds to
emanate or be dispelled from the Premises.

 

11.         The Ground Floor Premises, and all equipment, materials, trade
fixtures and supplies used in connection with Tenant’s Ground Floor Operations,
shall be maintained by Tenant in good order, condition and repair and shall meet
the standards of quality and appearance consistent with the design and
construction of the Building Complex.

 

12.         Tenant shall clean and shall remove all trash generated from
Tenant’s Ground Floor Operations on a daily basis or more frequently as needed.

 

[The remainder of this page intentionally left blank]

 

SCHEDULE 5.1 – PAGE 1

--------------------------------------------------------------------------------